Exhibit 10.1

 

 

The New York Times Company

 

$250,000,000 Aggregate Principal Amount of
14.053% Senior Unsecured Notes due January 15, 2015

 

and

 

Warrants to purchase 15,900,000 shares of Class A Common Stock

 

--------------------------------------------------------------------------------

 

Securities Purchase Agreement

 

--------------------------------------------------------------------------------

 

Dated January 19, 2009

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

SECTION 1.

AUTHORIZATION OF NOTES AND WARRANTS

1

SECTION 2.

SALE AND PURCHASE OF NOTES AND WARRANTS

2

SECTION 3.

CLOSING

2

SECTION 4(A).

PURCHASERS’ CONDITIONS TO CLOSING

3

Section 4(A).1.

Representations and Warranties

3

Section 4(A).2.

Performance; No Default

3

Section 4(A).3.

Compliance Certificates

3

Section 4(A).4.

Opinions of Counsel

3

Section 4(A).5.

Funding Instructions

4

Section 4(A).6.

Proceedings and Documents

4

Section 4(A).7.

Investor Funding Fee

4

Section 4(A).8.

Warrant Shares

4

Section 4(A).9.

Laws; Regulations

4

Section 4(A).10.

Pre-emptive Rights Offer

4

Section 4(A).11.

Notes and Warrants

4

Section 4(A).12.

Registration Rights Agreement

4

SECTION 4(B).

COMPANY’S CONDITIONS TO CLOSING

5

Section 4(B).1.

Representations and Warranties

5

Section 4(B).2.

Purchasers’ Performance

5

Section 4(B).3.

Pre-emptive Rights Offer

5

Section 4(B).4.

Tax Information

5

SECTION 5.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

5

Section 5.1.

Existence; Qualification and Power

5

Section 5.2.

Authorization; No Contravention; Binding Effect

6

Section 5.3.

Capitalization

6

Section 5.4.

Warrants and Warrant Shares

6

Section 5.5.

Disclosure; No Material Adverse Effect

6

Section 5.6.

Subsidiaries

7

Section 5.7.

Financial Statements

7

Section 5.8.

Governmental Authorizations; Other Consents

7

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 5.9.

Litigation

8

Section 5.10.

Taxes

8

Section 5.11.

Ownership of Property; Liens

8

Section 5.12.

ERISA

8

Section 5.13.

Private Offering by the Company

9

Section 5.14.

Use of Proceeds; Margin Regulations

9

Section 5.15.

Investment Company Act of 1940

9

Section 5.16.

Compliance with Laws

9

Section 5.17.

Environmental Liability

10

Section 5.18.

Insurance

10

Section 5.19.

Intellectual Property

10

Section 5.20.

Brokers and Finders

10

Section 5.21.

Anti-takeover Provisions

11

SECTION 6.

REPRESENTATION OF THE PURCHASERS

11

Section 6.1.

Purchase for Investment

11

SECTION 7.

INFORMATION AS TO COMPANY

11

Section 7.1.

Financial and Business Information

11

Section 7.2.

Officer’s Certificate

13

Section 7.3.

Visitation

14

SECTION 8.

PAYMENT AND PREPAYMENT OF THE NOTES

14

Section 8.1.

Maturity

14

Section 8.2.

Optional Prepayments with Make-Whole Premium Amount or Applicable Prepayment
Premium

14

Section 8.3.

Mandatory Offer to Prepay in Event of Change of Control

15

Section 8.4.

Prepayments Upon Exercise of Warrants

16

Section 8.5.

Prepayments Upon a Change in Tax Law

17

Section 8.6.

Allocation of Partial Prepayments

17

Section 8.7.

Maturity; Surrender, Etc.

17

SECTION 9(A).

GENERAL AFFIRMATIVE COVENANTS

18

Section 9(A).1.

Consummation of Purchase

18

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 9(A).2. Expenses

18

SECTION 9(B).

COMPANY AFFIRMATIVE COVENANTS

18

Section 9(B).1. Existence

18

Section 9(B).2. Maintenance of Properties

18

Section 9(B).3. Payment of Taxes and Claims

18

Section 9(B).4. Sufficiency of Authorized Common Stock; Exchange Listing

19

Section 9(B).5. Certain Notifications Until Closing

19

Section 9(B).6. Foreign Ownership

19

SECTION 10.

NEGATIVE COVENANTS

19

Section 10.1.

Liens

19

Section 10.2.

Incurrence of Indebtedness and Issuance of Disqualified Capital Stock

20

Section 10.3.

Limitations on Sales and Leasebacks

22

Section 10.4.

Dispositions of Assets; Consolidation or Mergers

22

Section 10.5.

Asset Sales

23

SECTION 11.

EVENTS OF DEFAULT

24

SECTION 12.

REMEDIES ON DEFAULT, ETC.

26

Section 12.1.

Acceleration.

26

Section 12.2.

Other Remedies

27

Section 12.3.

Rescission

27

Section 12.4.

No Waivers or Election of Remedies, Expenses, Etc.

27

SECTION 13.

REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES; TRANSFER RESTRICTIONS

28

Section 13.1.

Registration of Notes

28

Section 13.2.

Transfer and Exchange of Notes

28

Section 13.3.

Replacement of Notes

28

Section 13.4.

Transfer Restrictions

29

Section 13.5.

Legend

30

Section 13.6.

Amendments of Transfer Restrictions

30

SECTION 14.

PAYMENTS ON NOTES

30

Section 14.1.

Place of Payment

30

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 14.2.

Home Office Payment

31

Section 14.3.

Additional Payments

31

SECTION 15.

BROKERS, ETC.

32

Section 15.1.

Brokers

32

Section 15.2.

Survival

32

SECTION 16.

SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT

32

SECTION 17.

AMENDMENT AND WAIVER

32

Section 17.1.

Requirements

32

Section 17.2.

Solicitation of Holders of Notes

33

Section 17.3.

Binding Effect, etc.

33

Section 17.4.

Notes Held by Company, etc.

33

SECTION 18.

NOTICES

33

SECTION 19.

REPRODUCTION OF DOCUMENTS

34

SECTION 20.

CONFIDENTIAL INFORMATION

34

SECTION 21.

SUBSTITUTION OF PURCHASER

35

SECTION 22.

MISCELLANEOUS

36

Section 22.1.

Termination

36

Section 22.2.

Successors and Assigns

36

Section 22.3.

Payments Due on Non-Business Days

36

Section 22.4.

Updates of Tax Information

36

Section 22.5.

Accounting Terms

37

Section 22.6.

Severability

37

Section 22.7.

Construction, etc.

37

Section 22.8.

Counterparts

37

Section 22.9.

Governing Law

37

Section 22.10.

Interest Rate Limitation

37

Section 22.11.

Jurisdiction and Process; Waiver of Jury Trial

38

Section 22.12.

Acknowledgment

38

 

iv

--------------------------------------------------------------------------------


 

SCHEDULE A

—

INFORMATION RELATING TO PURCHASERS

 

 

 

Schedule B

—

Defined Terms

 

 

 

Schedule 5.3

—

Capitalization

 

 

 

Schedule 5.5

—

Disclosure Matters

 

 

 

Schedule 5.6

—

Significant Subsidiaries

 

 

 

Schedule 5.10

—

Tax Proceedings

 

 

 

Schedule 10.2(b)(B)

—       Existing Indebtedness

 

 

Schedule 10.2(b)(I)

—       Existing Restricted Guaranties

 

 

 

EXHIBIT 1

—

FORM OF 14.053% SENIOR NOTE DUE JANUARY 15, 2015

 

 

 

EXHIBIT 2

—

FORM OF WARRANT

 

 

 

EXHIBIT 3

—

FORM OF REGISTRATION RIGHTS AGREEMENT

 

 

 

EXHIBIT 4(A).4

—

Form of Opinions of Special Counsel to and General Counsel of the Company

 

v

--------------------------------------------------------------------------------


 

THE NEW YORK TIMES COMPANY

620 Eighth Avenue

NEW YORK, NEW YORK 10018

TELECOPY NO.:  (212) 556-4634

CONFIRMATION NO.:  (212) 556-1995

 

January 19, 2009

 

TO EACH OF THE PURCHASERS LISTED IN

Schedule A Hereto:

 

Ladies and Gentlemen:

 

The New York Times Company, a New York corporation, agrees with each of the
purchasers of Notes (as defined below) (in such capacity, each a “Note
Purchaser” and collectively the “Note Purchasers”) and each of the purchasers of
Warrants (as defined below) (in such capacity, each a “Warrant Purchaser” and
collectively the “Warrant Purchasers”) whose names appear at the end hereof
(generically, each Warrant Purchaser and each Note Purchaser is a “Purchaser”
and collectively, the Warrant Purchasers and the Note Purchasers are the
“Purchasers”) as follows:

 

SECTION 1.                                               AUTHORIZATION OF NOTES
AND WARRANTS.

 

The Company has authorized the issue and sale of $250,000,000 aggregate
principal amount of its 14.053% Senior Notes due January 15, 2015 (each, a
“Note” and collectively the “Notes”, such term to include any such notes issued
in substitution therefor pursuant to Section 13).  The Notes shall be
substantially in the form set out in Exhibit 1, with such changes therefrom, if
any, as may be approved by you and the Company.  Each Note shall bear interest
from the date thereof until such Note shall become due and payable in accordance
with the terms thereof and hereof (whether at maturity, by acceleration or
otherwise) at the rate of fourteen and 53/1000 percent (14.053%) per annum. 
Interest at the rate of eleven and 53/1000 percent (11.053%) per annum shall be
payable in cash.  Interest at the rate of three percent (3%) per annum shall be
payable by issuing additional Notes of like tenor in the principal amount of
such interest (the amount of such interest, the “PIK Amount”) and shall be
capitalized on each Interest Payment Date (as defined below) by the increase of
the principal amount outstanding under each Note by the PIK Amount as evidenced
in the Note Register; provided, that, at the election of the Company, and on
prior notice to the holders of the Notes, such interest may be paid in cash. 
Interest is due, in each case, semiannually in arrears on the fifteenth (15th)
day of January and July in each year (each an “Interest Payment Date”),
commencing July 15, 2009.  Interest on each Note shall be computed on the basis
of a three hundred sixty-five (365) day year.  The Company shall also pay, on
the first Interest Payment Date occurring after the fifth (5th) anniversary of
the Closing Date and on each subsequent Interest Payment Date, a portion of the
PIK Amount (and, if necessary, a portion of the original principal amount of the
Notes) in an amount sufficient, but not in excess of the amount necessary, to
ensure that the Notes will not be

 

--------------------------------------------------------------------------------


 

an “applicable high yield discount obligation” within the meaning of
Section 163(i)(1) of the Code.  The Notes shall have a stated maturity of
January 15, 2015.

 

The Company has authorized the issue and sale of warrants to acquire, as of the
date hereof and subject to adjustment as provided therein, 15,900,000 shares of
the Company’s Class A Common Stock, par value $0.10 per share, at a price per
share of $6.3572 (each a “Warrant” and collectively, the “Warrants”).  The
Warrants shall be substantially in the form set out in Exhibit 2, with such
changes therefrom, if any, as may be approved by you and the Company.

 

Certain capitalized and other terms used in this Agreement are defined in
Schedule B; and references to a “Schedule” or an “Exhibit” are, unless otherwise
specified, to a Schedule or an Exhibit attached to this Agreement.

 

SECTION 2.                                               SALE AND PURCHASE OF
NOTES AND WARRANTS.

 

Subject to the terms and conditions of this Agreement, the Company will issue
and sell (i) to each Note Purchaser and each Note Purchaser will purchase from
the Company, at the Closing provided for in Section 3, Notes in the principal
amount specified opposite such Note Purchaser’s name in Schedule A and (ii) to
each Warrant Purchaser and each Warrant Purchaser will purchase from the
Company, at the Closing provided for in Section 3, such number of Warrants
specified opposite such Warrant Purchaser’s name in Schedule A.  The aggregate
purchase price for the Notes and the Warrants shall be $250,000,000, and each
Purchaser’s individual aggregate purchase price shall be $125,000,000.

 

The Purchasers’ obligations hereunder are joint and several.

 

SECTION 3.                                               CLOSING.

 

The sale and purchase of the Notes and Warrants to be purchased by each
Purchaser shall occur at the offices of Morgan, Lewis & Bockius LLP, 101 Park
Avenue, New York, New York 10178 at 10:00 a.m., Eastern Standard Time, at a
closing (the “Closing”) on January 21, 2009 or on such other Business Day
thereafter on or prior to January 28, 2009 as may be agreed upon by the Company
and the Purchasers.  At the Closing, the Company will deliver to each Purchaser
(i) the Notes to be purchased by such Purchaser in the form of a single Note (or
such greater number of Notes in denominations of at least $5,000,000 as such
Purchaser may request) dated the date of the Closing and registered in such Note
Purchaser’s name (or in the name of its nominee), and (ii) the Warrants to be
purchased by such Purchaser in the form of a single Warrant (or such greater
number of Warrants as such Purchaser may request) dated the date of the Closing
and registered in such Purchaser’s name (or in the name of its nominee), all
against delivery by such Purchaser to the Company or its order of immediately
available funds in the amount of the purchase price therefor by wire transfer of
immediately available funds for the account of the Company in accordance with
the Company’s instructions to the Purchasers.  If at the Closing the Company
shall fail to tender such Notes or such Warrants to any Purchaser as provided
above in this Section 3, or any of the conditions specified in
Section 4(A) shall not have been fulfilled (or waived by such Purchaser), such
Purchaser shall, at its election, be relieved of all further obligations under
this Agreement, without thereby waiving any rights such Purchaser may have by
reason of such failure or such nonfulfillment.

 

2

--------------------------------------------------------------------------------


 

On or prior to the date of the Closing, the Company will make a pre-emptive
rights offer as required by its certificate of incorporation and the New York
Business Corporation Law to the holders of its Class B Common Stock pursuant to
which the Company may issue up to 9,500 additional Warrants (with any issuance
in excess of such amount requiring the consent of the Purchasers).

 

SECTION 4(A).                              PURCHASERS’ CONDITIONS TO CLOSING.

 

Each Purchaser’s obligation to purchase and pay for the Notes and/or the
Warrants, as applicable, to be sold to such Purchaser at the Closing is subject
to the fulfillment (or waiver by such Purchaser), prior to or at the Closing, of
the following conditions:

 

Section 4(A).1.                                       Representations and
Warranties.  The representations and warranties of the Company set forth in
(x) the first sentence of each of Section 5.1 and 5.2, Section 5.3, Section 5.4
and Section 5.20 of this Agreement shall be true and correct in all respects as
though made on and as of the time of the Closing and (y) the remaining
provisions of Section 5 of this Agreement (disregarding all qualifications or
limitations set forth in such representations and warranties as to
“materiality”, “Material Adverse Effect” and words of similar import) shall be
true and correct as though made on and as of the time of the Closing (other than
representations and warranties that by their terms speak as of another date,
which representations and warranties shall be true and correct as of such other
date), except to the extent that the failure of such representations and
warranties referred to in this Section 4(A).1(y) to be so true and correct,
individually or in the aggregate, does not have and would not reasonably be
expected to have a Material Adverse Effect.

 

Section 4(A).2.                                       Performance; No Default. 
The Company shall have performed and complied in all material respects with all
agreements contained in this Agreement required to be performed by it prior to
or at the Closing and after giving effect to the issue and sale of the Notes and
the Warrants (and the application of the proceeds thereof as contemplated by
Section 5.14) no Default or Event of Default shall have occurred and be
continuing.  Neither the Company nor any Subsidiary shall have entered into any
transaction since September 28, 2008 that would have been prohibited by
Sections 10.1, 10.2, 10.3, 10.4, or 10.5 hereof had such Sections applied since
such date.

 

Section 4(A).3.                                       Compliance Certificates.

 

(a)                                  Officer’s Certificate.  The Company shall
have delivered to such Purchaser an Officer’s Certificate, dated the date of the
Closing, certifying that the conditions specified in Sections 4(A).1 and 4(A).2
have been fulfilled.

 

(b)                                 Secretary’s Certificate.  The Company shall
have delivered to such Purchaser a certificate of its Secretary or Assistant
Secretary, dated the date of Closing, certifying as to the resolutions attached
thereto and other corporate proceedings relating to the authorization, execution
and delivery of the Notes, the Warrants and this Agreement.

 

Section 4(A).4.                                       Opinions of Counsel.  Such
Purchaser shall have received opinions in form and substance reasonably
satisfactory to such Purchaser, dated the date of the Closing, from Morgan,
Lewis & Bockius LLP, counsel for the Company, and Kenneth A.

 

3

--------------------------------------------------------------------------------


 

Richieri, Senior Vice President, General Counsel and Secretary of the Company,
covering, collectively, the matters set forth in Exhibit 4(A).4 and covering
such other matters incident to the transactions contemplated hereby as such
Purchaser or its counsel may reasonably request (and the Company hereby
instructs its counsel to deliver such opinions to the Purchasers).

 

Section 4(A).5.                                       Funding Instructions.  At
least one (1) Business Day prior to the date of the Closing, each Purchaser
shall have received written instructions from a Responsible Officer of the
Company providing the wire transfer information specified in Section 3 including
(i) the name and address of the transferee bank, (ii) such transferee bank’s ABA
number and (iii) the account name and number into which the purchase price for
the Notes and Warrants is to be deposited.

 

Section 4(A).6.                                       Proceedings and
Documents.  All corporate and other proceedings in connection with the
transactions contemplated by this Agreement and all documents and instruments
incident to such transactions shall be satisfactory to such Purchaser and its
special counsel, and such Purchaser and its special counsel shall have received
all such counterpart originals or certified or other copies of such documents as
such Purchaser or such special counsel may reasonably request.

 

Section 4(A).7.                                       Investor Funding Fee.  The
Company shall have paid the Purchasers the Investor Funding Fee.

 

Section 4(A).8.                                       Warrant Shares.  The
Warrant Shares have been duly authorized and reserved for issuance upon exercise
of the Warrants and when so issued will be validly issued, fully paid and
non-assessable.

 

Section 4(A).9.                                       Laws; Regulations.  No
provision of any applicable law or regulation and no judgment, injunction, order
or decree shall prohibit the Closing or shall prohibit or restrict any Purchaser
or its Affiliates from owning the Notes or the Warrants in accordance with the
terms thereof and no lawsuit or other action or proceeding shall have been
commenced by a Governmental Authority seeking to effect any of the foregoing.

 

Section 4(A).10.                                Pre-emptive Rights Offer.  On or
prior to the date of the Closing, the Company shall have made the pre-emptive
rights offer as required by its certificate of incorporation and the New York
Business Corporation Law to the holders of its Class B Common Stock.

 

Section 4(A).11.                                Notes and Warrants.  The Company
shall have duly executed and delivered the Notes and the Warrants in
substantially the form attached hereto as Exhibit 1 and Exhibit 2, respectively,
to the Purchasers or their designee(s).

 

Section 4(A).12.                                Registration Rights Agreement. 
The Company shall have duly executed and delivered a Registration Rights
Agreement (the “Registration Rights Agreement”) in substantially the form
attached hereto as Exhibit 3 to the Purchasers or their designee(s).

 

4

--------------------------------------------------------------------------------


 

SECTION 4(B).                                   COMPANY’S CONDITIONS TO CLOSING.

 

The obligation of the Company to consummate the Closing is subject to the
fulfillment (or waiver by the Company) of each of the following conditions:

 

Section 4(B).1.               Representations and Warranties.  The
representations and warranties of the Purchasers set forth in this Agreement
shall be true and correct in all material respects as though made on and as of
the Closing (other than representations and warranties that by their terms speak
as of another date, which representations and warranties shall be true and
correct in all material respects as of such date).

 

Section 4(B).2.               Purchasers’ Performance.  The Purchasers shall
have performed in all material respects all obligations required to be performed
by them under this Agreement at or prior to the Closing.

 

Section 4(B).3.               Pre-emptive Rights Offer.  On or prior to the date
of the Closing, the Company shall have made the pre-emptive rights offer as
required by its certificate of incorporation and the New York Business
Corporation Law to the holders of its Class B Common Stock.

 

Section 4(B).4.               Tax Information.  At the Closing, each Purchaser
shall deliver to the Company, (A) in the case of a Purchaser that is treated as
a “United States person” for United States federal income tax purposes
(including any Purchaser that is treated for United States federal income tax
purposes as a disregarded entity the interests in which are owned by a United
States person), two properly completed copies of United States Internal Revenue
Service Forms W-9, or successor applicable form, and (B) in the case of a
Purchaser that is not treated as a “United States person” for United States
federal income tax purposes (a “Non-U.S. Purchaser”), either (1) in the case of
a Non-U.S. Purchaser claiming exemption from U.S. federal withholding tax under
Section 871(h) or 881(c) of the Code with respect to payments of “portfolio
interest”, United States Internal Revenue Service Form W-8BEN, or applicable
successor form (together with a certificate representing that such Non-U.S.
Purchaser is not a bank for purposes of Section 881(c) of the Code, is not a
10-percent shareholder (within the meaning of Section 871(h)(3)(B) of the Code)
of the Company and is not a controlled foreign corporation related to the
Company (within the meaning of Section 864(d)(4) of the Code)), or (2) Internal
Revenue Service Form W-8BEN or Form W-8ECI, or applicable successor forms, in
each case properly completed and duly executed by such Non-U.S. Purchaser
claiming exemption from, or a reduction in the rate of, U.S. federal withholding
tax on payments by the Company under this Agreement and the Notes.

 

SECTION 5.                                                    REPRESENTATIONS
AND WARRANTIES OF THE COMPANY.

 

The Company represents and warrants to each Purchaser that:

 

Section 5.1.  Existence; Qualification and Power.  The Company and each of its
Significant Subsidiaries is duly organized, validly existing and in good
standing under the laws of the jurisdiction in which it is organized, and the
Company and each of its Significant Subsidiaries is duly qualified to transact
business in all places where such qualification is

 

5

--------------------------------------------------------------------------------


 

necessary, except where failure to qualify would not have a Material Adverse
Effect.  The Company’s certificate of incorporation, as amended, and by-laws,
copies of which are on file with the SEC, are true, complete and correct copies
of such documents as in full force and effect as of the date hereof.

 

Section 5.2.  Authorization; No Contravention; Binding Effect.  The execution,
delivery and performance by the Company of this Agreement, the Registration
Rights Agreement, the Notes and the Warrants are within the Company’s corporate
powers, have been duly authorized by all necessary corporate action, and do not
contravene, subject to satisfaction of the condition set forth in
Section 4(B).3, on or prior to the Closing:  (a) the Company’s certificate of
incorporation or by-laws or (b) any law or any contractual restriction binding
on or affecting the Company.  This Agreement is and the Registration Rights
Agreement and the Notes when delivered hereunder will be, legal, valid and
binding obligations of the Company enforceable against the Company in accordance
with their respective terms, subject (a) as to the enforcement of remedies, to
applicable bankruptcy, reorganization, insolvency and other laws affecting
creditors’ right generally and (b) to general equitable principles.

 

Section 5.3.  Capitalization.  The authorized capital stock of the Company, and
the outstanding capital stock of the Company (including securities convertible
into, or exercisable or exchangeable for, capital stock of the Company) as of
the most recent fiscal month-end preceding the date hereof (the “Capitalization
Date”) is set forth on Schedule 5.3.  The outstanding shares of capital stock of
the Company have been duly authorized and are validly issued and outstanding,
fully paid and non-assessable, and subject to no preemptive rights (and were not
issued in violation of any preemptive rights).  As of the date hereof, the
Company does not have outstanding any securities or other obligations providing
the holder the right to acquire common stock that is not reserved for issuance,
and the Company has not made any other commitment to authorize, issue or sell
any common stock, except as specified on Schedule 5.3.  Since the Capitalization
Date, the Company has not issued any shares of common stock, other than shares
issued upon the exercise of stock options or delivered under other equity-based
awards or other convertible securities or warrants which were issued and
outstanding on the Capitalization Date and disclosed on Schedule 5.3.

 

Section 5.4.  Warrants and Warrant Shares.  Each Warrant has been duly
authorized and, when executed and delivered as contemplated hereby, will
constitute a valid and legally binding obligation of the Company enforceable
against the Company in accordance with its terms, except as the same may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and
general equitable principles, regardless of whether such enforceability is
considered in a proceeding at law or in equity.  The Warrant Shares have been
duly authorized and reserved for issuance upon exercise of the Warrants and when
so issued in accordance with the terms of the Warrants will be validly issued,
fully paid and non-assessable.

 

Section 5.5.  Disclosure; No Material Adverse Effect.  This Agreement, including
the exhibits and schedules hereto (this Agreement and the Company’s SEC Filings
being referred to, collectively, as the “Disclosure Documents”), taken as a
whole, do not contain any untrue statement of a material fact or omit to state
any material fact necessary to make the statements therein not misleading in
light of the circumstances under which they were made.  Except as

 

6

--------------------------------------------------------------------------------


 

disclosed in the Disclosure Documents, including, without limitation, Schedule
5.5 hereto, since December 30, 2007, there has been no change in the financial
condition, operations, business or properties of the Company and its
Subsidiaries, taken as a whole, except changes that individually or in the
aggregate could not reasonably be expected to have a Material Adverse Effect. 
Since September 28, 2008, there has been no fact, circumstance, event, change,
occurrence, condition or development that, either individually or in the
aggregate, has or could reasonably be expected to have a Material Adverse Effect
that has not been set forth in the Disclosure Documents.  The Company has timely
filed (subject to any permitted extension) the Company’s SEC Filings and all
other reports, registrations, documents, filings, statements and submissions,
together with any amendments thereto, that it was required to file with any
Governmental Authority, except, in the case of such other reports,
registrations, documents, filings, statements and submissions, where the failure
to do so would not reasonably be expected to have a Material Adverse Effect.

 

Section 5.6.  Subsidiaries.  The Company’s SEC Filings and Schedule 5.6 set
forth a complete and correct list of each Subsidiary that, as of the date of
this Agreement, constitutes a Consolidated Subsidiary and Schedule 5.6 sets
forth a complete and current list of each Subsidiary that, as of the date of
this Agreement, constitutes a Significant Subsidiary.  All shares of capital
stock of all Subsidiaries owned by the Company are owned by the Company or a
Subsidiary free and clear of all liens, charges, encumbrances and rights of
others whatsoever, and all outstanding shares of capital stock of the
Subsidiaries are validly issued and fully paid.

 

Section 5.7.  Financial Statements.  The financial statements included in the
Company’s SEC Filings (the “Financial Statements”), fairly present in all
material respects the consolidated financial condition of the Company and its
Consolidated Subsidiaries as at the date thereof and the consolidated results of
their operations for the period ended on said date; and except as stated
therein, such financial statements (A) were prepared in conformity with GAAP
applied on a consistent basis, (B) have been prepared from, and are in
accordance with, the books and records of the Company and its Subsidiaries and
(C) complied as to form, as of their respective dates of filing with the SEC, in
all material respects with the applicable accounting requirements and with the
published rules and regulations of the SEC with respect thereto.  Except as
disclosed in the Financial Statements at and for the period ended September 28,
2008, on September 28, 2008, the Company and its Consolidated Subsidiaries did
not have any contingent liabilities or liabilities for taxes which are material
to the Company and its Consolidated Subsidiaries, taken as a whole.

 

Section 5.8.  Governmental Authorizations; Other Consents.  Other than the
filing of any current report on Form 8-K required to be filed with the SEC and
such as have been obtained or made, no authorization or approval or other action
by, and no notice to or filing with, any Governmental Authority or regulatory
body is required for the due execution, delivery and performance by the Company
of this Agreement, or the issuance and sale of the Notes or the Warrants or the
issuance of Warrant Shares upon exercise of the Warrants, except for the filings
with the SEC and the New York Stock Exchange and any Regulatory Approvals
applicable to the holders of the Warrants’ exercise of their rights hereunder,
including with respect to the issuance of the Warrant Shares.

 

7

--------------------------------------------------------------------------------


 

Section 5.9.  Litigation.  There is no pending or, to the knowledge of the
Company, threatened, action or proceeding affecting the Company or any of its
Subsidiaries before any court, Governmental Authority or arbitrator, which, if
adversely determined, could reasonably be expected to have a Material Adverse
Effect (other than pending or threatened libel suits in which adverse
determinations are unlikely), or which purports to affect the legality, validity
or enforceability of this Agreement, any Note or any Warrant.

 

Section 5.10.  Taxes.  The Company and each of its Subsidiaries has filed all
material Tax returns required to be filed (taking into account any and all
extensions of filing due dates obtained by the Company or a Subsidiary) and paid
all Taxes shown thereon to be due, including interest and penalties, or provided
adequate accruals for payment thereof.  Except as set forth in the Financial
Statements or in Schedule 5.10 hereto, neither the Company nor any of its
Subsidiaries is a party to any action or to any proceeding by any governmental
authority for the assessment or collection of Taxes which are material, nor has
any claim (which remains pending) for assessment or collection of Taxes which
are material been asserted against it.

 

Section 5.11.  Ownership of Property; Liens.  Each of the Company and its
Subsidiaries has good title to all of its properties and assets reflected in the
Financial Statements (except such as have been disposed of in the ordinary
course of business or leased property or leased assets), free and clear of all
mortgages, liens and encumbrances, except Permitted Liens or other Liens which
will not interfere with the occupation, use and enjoyment by the Company or its
Subsidiaries of such properties and assets in the normal course of business of
the Company and its Subsidiaries and non-material encumbrances valued in the
aggregate under $10,000,000.

 

Section 5.12.  ERISA.  The Company and each of its ERISA Affiliates (a) have met
their minimum funding requirements under ERISA and the Code with respect to all
of their Plans, (b) are in substantial compliance with respect to each of their
Plans with the applicable provisions of ERISA and any other applicable law
including, where applicable, the qualification requirements of Subchapters D and
F of Chapter 1 of Subtitle A of the Code, except that certain Plan amendments
required by the Code and Treasury regulations in order to so qualify (the
remedial amendment period for which amendment has not expired) may not have yet
been made, but will be made on a timely basis, provided that all of the Plans of
the Company and each of its ERISA Affiliates have been administered in
substantial compliance with such laws and regulations to the extent necessary to
cause each Plan to satisfy applicable qualification requirements, (c) have not
engaged in a nonexempt prohibited transaction described in Section 4975 of the
Code or Section 406 of ERISA affecting any of the Plans or the trusts created
thereunder which could subject any such Plan or trust to a material tax or
penalty on prohibited transactions imposed under Internal Revenue Code
Section 4975 or ERISA, (d) have not within the last three years incurred any
material accumulated funding deficiency with respect to any Pension Plan,
whether or not waived, or any other material liability under Title IV of ERISA
in respect of any Pension Plan other than the requirement to pay premiums to
PBGC in the ordinary course and there are no premium payments which are due and
unpaid and do not reasonably expect to incur any accumulated funding deficiency
or other liability under Title IV of ERISA (other than the obligation to pay
premiums in the ordinary course) in respect of the Plan year ending December 31,
2008, (e) have not failed to make a required installment or other required
payment under Section 412 of the Code, Section 302 of ERISA or the terms of such
Pension Plan, and (f) have not incurred, and are not reasonably expected to
incur, any material liability as a result of

 

8

--------------------------------------------------------------------------------


 

completely or partially withdrawing from any Multiemployer Plan, or as a result
of the reorganization or termination of any such Multiemployer Plan.  No
“reportable event” (within the meaning of Section 4043(c) of ERISA), other than
a reportable event for which the notice period referred to in Section 4043(c) of
ERISA has been waived, has occurred in the preceding three (3) years or is
reasonably expected to occur.

 

Section 5.13.  Private Offering by the Company.  Neither the Company nor anyone
acting on its behalf has offered the Notes, the Warrants or any similar
securities for sale to, or solicited any offer to buy any of the same from, or
otherwise approached or negotiated in respect thereof with, any person other
than the Purchasers (other than the pre-emptive rights offering made or to be
made in connection herewith to the holders of Class B Common Stock of the
Company), each of which has been offered the Notes and the Warrants at a private
sale for investment.  Neither the Company nor anyone acting on its behalf has
taken, or will take, any action that would subject the issuance or sale of the
Notes or the Warrants to the registration requirements of Section 5 of the
Securities Act or to the registration requirements of any securities or blue sky
laws of any applicable jurisdiction.

 

Section 5.14.  Use of Proceeds; Margin Regulations.  The proceeds of the Notes
and the Warrants issued hereunder will be used for general corporate purposes,
including, without limitation, any act by the Company permitted by its
certificate of incorporation and applicable law and not otherwise prohibited by
this Agreement.  The Company is not engaged in the business of extending credit
for the purpose of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the Board of Governors of the Federal Reserve System),
and no proceeds of any Note or any Warrant will be used in a manner as would
cause the transactions contemplated hereby to violate Regulation T, U or X of
the Board of Governors of the Federal Reserve System.  Following application of
the proceeds of each Note and each Warrant, not more than 25% of the value of
the assets (of the Company and its Consolidated Subsidiaries) will be margin
stock.

 

Section 5.15.  Investment Company Act of 1940.  Neither the Company nor any
Subsidiary is subject to regulation under the Investment Company Act of 1940, as
amended.

 

Section 5.16.  Compliance with Laws.  Except as would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect, the
Company and its Subsidiaries have all permits, licenses, franchises,
authorizations, orders and approvals of, and have made all filings, applications
and registrations with, Governmental Authorities that are required in order to
permit them to own or lease their properties and assets and to carry on their
business as presently conducted.  The Company and the Company’s Subsidiaries
have complied in all respects and are not in default or violation of, and none
of them is, to the knowledge of the Company, under investigation with respect to
or, to the knowledge of the Company, have been threatened to be charged with or
given notice of any violation of, any applicable domestic (federal, state or
local) or foreign law, statute, ordinance, license, rule, regulation, policy or
guideline, order, demand, writ, injunction, decree or judgment of any
Governmental Authority, other than such noncompliance, defaults or violations
that would not, individually or in the aggregate, reasonably be expected to have
a Material Adverse Effect. Except for statutory or regulatory restrictions of
general application, no Governmental Authority has placed any

 

9

--------------------------------------------------------------------------------


 

restriction on the business or properties of the Company or any of its
Subsidiaries that would, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

Section 5.17.  Environmental Liability.  Except as would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect: 
(i) there is no legal, administrative, or other proceeding, claim or action of
any nature seeking to impose, or that would reasonably be expected to result in
the imposition of, on the Company or any of its Subsidiaries, any liability
relating to the release of hazardous substances as defined under any local,
state or federal environmental statute, regulation or ordinance, including the
Comprehensive Environmental Response, Compensation and Liability Act of 1980,
pending or, to the Company’s knowledge, threatened against the Company or any of
its Subsidiaries; (ii) to the Company’s knowledge, there is no reasonable basis
for any such proceeding, claim or action; and (iii) neither the Company nor any
of its Subsidiaries is subject to any agreement, order, judgment or decree by or
with any court, Governmental Authority or third party imposing any such
environmental liability.

 

Section 5.18.  Insurance.  The Company and its Subsidiaries are insured with
reputable insurers against such risks and in such amounts as the management of
the Company has determined to be prudent and consistent with industry practice. 
The Company and its Subsidiaries are in material compliance with their insurance
policies and are not in default under any of the material terms thereof, each
such policy is outstanding and in full force and effect, all premiums and other
payments due under any material policy have been paid, and all claims thereunder
have been filed in due and timely fashion, except, in each case, as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

Section 5.19.  Intellectual Property.  Except as would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect, (i) the
Company and each of its Subsidiaries owns or otherwise has the right to use, all
intellectual property rights, including all trademarks, trade dress, trade
names, service marks, domain names, patents, inventions, trade secrets,
know-how, works of authorship and copyrights therein, that are used in the
conduct of their existing businesses and all rights relating to the plans,
design and specifications of any of its branch facilities (the “Proprietary
Rights”) free and clear of all liens and any claims of ownership by current or
former employees, contractors, designers or others and (ii) neither the Company
nor any of its Subsidiaries is materially infringing, diluting, misappropriating
or violating, nor has the Company or any or its Subsidiaries received any
written (or, to the knowledge of the Company, oral) communications alleging that
any of them has materially infringed, diluted, misappropriated or violated, any
of the Proprietary Rights owned by any other person.  Except as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, to the Company’s knowledge, no other person is infringing,
diluting, misappropriating or violating, nor has the Company or any of the
Company’s Subsidiaries sent any written communications since December 31, 2007
alleging that any person has infringed, diluted, misappropriated or violated,
any of the Proprietary Rights owned by the Company and the Company’s
Subsidiaries.

 

Section 5.20.  Brokers and Finders.  No broker, finder or investment banker is
entitled to any financial advisory, brokerage, finder’s or other fee or
commission in connection with this Agreement or the Warrants or the transactions
contemplated hereby or thereby based upon

 

10

--------------------------------------------------------------------------------


 

arrangements made by or on behalf of the Company or any of its Subsidiaries for
which the Purchasers could have any liability.

 

Section 5.21. Anti-takeover Provisions.  The issuance and the exercise of the
Warrants in accordance with the terms of this Agreement and the issuance of
shares upon the exercise of the Warrants are not subject to any anti-takeover or
similar provisions of the Company’s certificate of incorporation and by-laws,
and any other provisions of any applicable “moratorium,” “control share,” “fair
price,” “interested stockholder,” or other anti-takeover laws and regulations of
any jurisdiction.

 

SECTION 6.                            REPRESENTATION OF THE PURCHASERS.

 

Section 6.1.  Purchase for Investment.  Each Note Purchaser represents that it
is purchasing the Notes and each Warrant Purchaser represents that is purchasing
the Warrants, in each case, for its own account or for one or more separate
accounts maintained by such Purchaser or for the account of one or more trust
funds and not with a view to the distribution thereof, provided that the
disposition of such Purchaser’s or their property shall at all times be within
such Purchaser’s or their control, subject to Section 13.4 hereof.  Each
Purchaser understands that the Notes and the Warrants have not been registered
under the Securities Act and may be resold only if registered pursuant to the
provisions of the Securities Act or if an exemption from registration is
available, except under circumstances where neither such registration nor such
an exemption is required by law.

 

SECTION 7.                            INFORMATION AS TO COMPANY.

 

Section 7.1.  Financial and Business Information.  The Company shall deliver to
each holder of Notes:

 

(a)                                  Quarterly Statements — within 60 days after
the end of each quarterly fiscal period in each fiscal year of the Company
(other than the last quarterly fiscal period of each such fiscal year),
duplicate copies of,

 

(i)                                     a consolidated balance sheet of the
Company and its Subsidiaries as at the end of such quarter, and

 

(ii)                                  consolidated statements of income, changes
in shareholders’ equity and cash flows of the Company and its Subsidiaries, for
such quarter and (in the case of the second and third quarters) for the portion
of the fiscal year ending with such quarter,

 

setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments, provided that delivery within the time period specified above of
copies of the Company’s Quarterly Report on Form 10-Q (the “Form 10-Q”) prepared
in compliance with the requirements therefor and filed with the SEC shall be
deemed to satisfy the requirements of this Section 7.1(a), provided, further,
that the Company shall be deemed to have made such delivery

 

11

--------------------------------------------------------------------------------


 

of such Form 10-Q if it shall have timely made such Form 10-Q available on
“EDGAR”, or any successor thereto, or on its home page on the worldwide web
(such availability being referred to as “Electronic Delivery”);

 

(b)                                 Annual Statements — within 120 days after
the end of each fiscal year of the Company, duplicate copies of

 

(i)                                     a consolidated balance sheet of the
Company and its Subsidiaries as at the end of such year, and

 

(ii)                                  consolidated statements of income, changes
in shareholders’ equity and cash flows of the Company and its Subsidiaries for
such year,

 

setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon of independent public accountants of
recognized national standing, which opinion shall state that such financial
statements present fairly, in all material respects, the financial position of
the companies being reported upon and their results of operations and cash flows
and have been prepared in conformity with GAAP, and that the examination of such
accountants in connection with such financial statements has been made in
accordance with generally accepted auditing standards, and that such audit
provides a reasonable basis for such opinion in the circumstances, provided that
the delivery of the Company’s Annual Report on Form 10-K (the “Form 10-K”) for
such fiscal year prepared in accordance with the requirements therefor and filed
with the SEC, shall be deemed to satisfy the requirements of this
Section 7.1(b), provided, further, that the Company shall be deemed to have made
such delivery of such Form 10-K if it shall have timely made Electronic Delivery
thereof;

 

(c)                                  SEC and Other Reports — promptly upon their
becoming available, one copy of (i) each financial statement, report, notice or
proxy statement sent by the Company or any Subsidiary to its principal lending
banks as a whole (excluding information sent to such banks in the ordinary
course of administration of a bank facility, such as information relating to
pricing and borrowing availability) or to its public securities holders
generally, and (ii) each regular or periodic report, each registration statement
(without exhibits except as expressly requested by such holder), and each
prospectus and all amendments thereto filed by the Company or any Subsidiary
with the SEC and of all press releases and other statements made available
generally by the Company or any Subsidiary to the public concerning developments
that are Material (collectively the “Provided Reports”); provided, that the
Company shall be deemed to have made delivery of the items described in clause
(ii) above if it shall have timely made Electronic Delivery thereof,

 

(d)                                 Notice of Default or Event of Default —
promptly, and in any event within five days after a Responsible Officer becoming
aware of the existence of any Default or Event of Default or that any Person has
given any notice or taken any action with respect to a claimed default hereunder
or that any Person has given any notice or taken any action with respect to a
claimed default of the type referred to in Section 11(f), a written notice
specifying the nature and

 

12

--------------------------------------------------------------------------------


 

period of existence thereof and what action the Company is taking or proposes to
take with respect thereto;

 

(e)                                  ERISA Matters — promptly, and in any event
within five days after a Responsible Officer becoming aware of any of the
following, a written notice setting forth the nature thereof and the action, if
any, that the Company or an ERISA Affiliate proposes to take with respect
thereto:

 

(i)                                     with respect to any Plan, any reportable
event, as defined in section 4043(c) of ERISA and the regulations thereunder,
for which notice thereof has not been waived pursuant to such regulations as in
effect on the date hereof; or

 

(ii)                                  the taking by the PBGC of steps to
institute, or the threatening by the PBGC of the institution of, proceedings
under section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Plan, or the receipt by the Company or any ERISA
Affiliate of a notice from a Multi-employer Plan that such action has been taken
by the PBGC with respect to such Multi-employer Plan; or

 

(iii)                               any event, transaction or condition that
could result in the incurrence of any liability by the Company or any ERISA
Affiliate pursuant to Title I or IV of ERISA or the penalty or excise tax
provisions of the Code relating to employee benefit plans, or in the imposition
of any Lien on any of the rights, properties or assets of the Company or any
ERISA Affiliate pursuant to Title I or IV of ERISA or such penalty or excise tax
provisions, if such liability or Lien, taken together with any other such
liabilities or Liens then existing, would reasonably be expected to have a
Material Adverse Effect;

 

(f)                                    Notices from Governmental Authority —
promptly, and in any event within 30 days of receipt thereof, copies of any
notice to the Company or any Subsidiary from any Federal or state Governmental
Authority relating to any order, ruling, statute or other law or regulation that
would reasonably be expected to have a Material Adverse Effect; and

 

(g)                                 Requested Information — with reasonable
promptness, such other data and information relating to the business,
operations, affairs, financial condition, assets or properties of the Company
and its Subsidiaries (including, but without limitation, actual copies of the
Company’s Form 10-Q and Form 10-K and other Provided Reports) or relating to the
ability of the Company to perform its obligations hereunder and under the Notes
and the Warrants as from time to time may be reasonably requested by any such
holder of Notes and/or Warrants, as applicable.

 

Section 7.2.  Officer’s Certificate.  Each set of financial statements delivered
to a holder of Notes pursuant to Section 7.1(a) or Section 7.1(b) shall be
accompanied by a certificate of a Senior Financial Officer setting forth (which,
in the case of Electronic Delivery of any such financial statements, shall be by
separate concurrent delivery of such certificate to each holder of Notes) a
statement that such Senior Financial Officer has reviewed the relevant terms
hereof and has made, or caused to be made, under his or her supervision, a
review of the transactions and conditions of the Company and its Subsidiaries
from the beginning of the quarterly or annual period covered by the statements
then being furnished to the date of the certificate and that such

 

13

--------------------------------------------------------------------------------


 

review shall not have disclosed the existence during such period of any
condition or event that constitutes a Default or an Event of Default or, if any
such condition or event existed or exists, specifying the nature and period of
existence thereof and what action the Company shall have taken or proposes to
take with respect thereto.

 

Section 7.3.  Visitation.  The Company shall permit the representatives of the
Purchasers or any Affiliates thereof, and each other holder of Notes in excess
of $50,000,000 in principal amount:

 

(a)                                  No Default — if no Default or Event of
Default then exists, at the expense of such holder and upon reasonable prior
notice to the Company, to visit the principal executive office of the Company,
to discuss the affairs, finances and accounts of the Company and its
Subsidiaries with the Company’s officers, and (with the consent of the Company,
which consent will not be unreasonably withheld, and in the presence of the
Company) its independent public accountants, and (with the consent of the
Company, which consent will not be unreasonably withheld) to visit the other
offices and properties of the Company and each Subsidiary, all at such
reasonable times and as often as may be reasonably requested in writing; and

 

(b)                                 Default — if a Default or Event of Default
then exists, at the expense of the Company, to visit and inspect any of the
offices or properties of the Company or any Subsidiary, to examine all their
respective books of account, records, reports and other papers, to make copies
and extracts therefrom, and to discuss their respective affairs, finances and
accounts with their respective officers and independent public accountants (and
by this provision the Company authorizes said accountants to discuss the
affairs, finances and accounts of the Company and its Subsidiaries), all at such
times and as often as may be requested.

 

SECTION 8.                            PAYMENT AND PREPAYMENT OF THE NOTES.

 

Section 8.1.  Maturity.  As provided therein, the entire unpaid principal
balance of the Notes shall be due and payable on the stated maturity date
thereof.

 

Section 8.2.  Optional Prepayments with Make-Whole Premium Amount or Applicable
Prepayment Premium.  (a)  At any time prior to January 15, 2012, the Company
may, at its option, upon irrevocable notice as provided below, prepay at any
time all, or from time to time any part of, the Notes, by paying the Make-Whole
Premium Amount determined for the prepayment date with respect to such principal
amount; provided, that if a notice of prepayment is delivered in connection with
a conditional refinancing, then such notice of prepayment may be revoked in
writing up to five (5) Business Days before the scheduled prepayment date if
such refinancing is not consummated.  The Company will give each holder of Notes
written notice of each optional prepayment under this Section 8.2(a) not less
than thirty (30) days and not more than sixty (60) days prior to the date fixed
for such prepayment.  Each such notice shall specify such date (which shall be a
Business Day), the aggregate principal amount of the Notes to be prepaid on such
date, the principal amount of each Note held by such holder to be prepaid
(determined in accordance with Section 8.6), and the interest to be paid on the
prepayment date with respect to such principal amount being prepaid, and shall
be accompanied by a certificate of a Senior Financial Officer as to the
estimated Make-Whole Premium Amount due in connection with such prepayment
(calculated as if the date of such

 

14

--------------------------------------------------------------------------------


 

notice were the date of the prepayment), setting forth the details of such
computation.  Two (2) Business Days prior to such prepayment, the Company shall
deliver to each holder of Notes a certificate of a Senior Financial Officer
specifying the calculation of such Make-Whole Premium Amount as of the specified
prepayment date.

 

(b)                                 At any time on or after January 15, 2012,
the Company may, at its option, upon irrevocable notice as provided below,
prepay at any time all, or from time to time any part of, the Notes at the
Applicable Prepayment Premium determined for the prepayment date with respect to
such principal amount; provided, that if a notice of prepayment is delivered in
connection with a conditional refinancing, then such notice of prepayment may be
revoked in writing up to five (5) Business Days before the scheduled prepayment
date if such refinancing is not consummated.  The Company will give each holder
of Notes written notice of each optional prepayment under this
Section 8.2(b) not less than thirty (30) days and not more than sixty (60) days
prior to the date fixed for such prepayment.  Each such notice shall specify
such date (which shall be a Business Day), the aggregate principal amount of the
Notes to be prepaid on such date, the principal amount of each Note held by such
holder to be prepaid (determined in accordance with Section 8.6), the interest
to be paid on the prepayment date with respect to such principal amount being
prepaid, and the Applicable Prepayment Premium due in connection with such
prepayment.

 

Section 8.3.  Mandatory Offer to Prepay in Event of Change of Control.

 

(a)                                  In the event of the occurrence of a Change
of Control, the Company shall deliver to each holder of a Note a Section 8.3
Notice and Offer to Prepay pursuant to Section 8.3(b).  Any prepayment of Notes
pursuant to this Section 8.3 shall be made at a prepayment price equal to the
Change of Control Offer Amount, together with interest accrued thereon to the
date of prepayment.

 

(b)                                 Not later than thirty (30) days and not more
than sixty (60) days prior to a Change of Control, the Company shall give
written notice to each holder of a Note that the Company anticipates a Change of
Control and of such holder’s right to elect to be prepaid hereunder arising as a
result thereof (a “Section 8.3 Notice and Offer to Prepay”).  Such Section 8.3
Notice and Offer to Prepay shall state:  (i) that such notice is delivered
pursuant to this Section 8.3(b); (ii) the proposed date of and a description of
the circumstances surrounding such Change of Control; (iii) the date by which a
holder must deliver a Section 8.3(c) Response pursuant to Section 8.3(c) hereof
in order to accept prepayment; and (iv) the date on which the Company expects to
prepay the Notes pursuant to Section 8.3(c), which prepayment date shall be the
date of the occurrence of a Change of Control (the “Section 8.3 Special
Prepayment Date”).  No failure by the Company to deliver a Section 8.3 Notice
and Offer to Prepay to any holder shall limit such holder’s right to exercise
such election and require the Company to effect such prepayment within a
reasonable time period after such holder becomes aware of such Change of
Control.

 

(c)                                  To accept prepayment pursuant to this
Section 8.3 of the Notes held by it, a holder shall deliver to the Company such
holder’s notice that it accepts prepayment pursuant to this Section 8.3 with
respect to the Notes held by it and designated therein (a
“Section 8.3(c) Response”).  Such Section 8.3(c) Response shall be delivered to
the Company on or before the

 

15

--------------------------------------------------------------------------------


 

tenth (10th) day prior to the Section 8.3 Special Prepayment Date.  The
Section 8.3(c) Response shall set forth the name of such holder and the
statement that it accepts prepayment pursuant to this Section 8.3 with respect
to the Notes designated therein.  Promptly and in any event within three
(3) Business Days after receipt of a holder’s Section 8.3(c) Response, the
Company shall, by written notice to such holder of a Note, acknowledge receipt
thereof.  Subject to the last sentence of Section 8.3(b), a failure by a holder
to respond to an offer to prepay made pursuant to this Section 8.3 shall be
deemed to constitute a rejection of such offer by such holder.

 

(d)                                 The obligation of the Company to prepay
Notes pursuant to the offers required by Section 8.3(b) and their acceptance in
accordance with Section 8.3(c) is subject to the occurrence of the Change of
Control in respect of which such offers and acceptances shall have been made. 
In the event that such Change of Control does not occur on the Section 8.3
Special Prepayment Date in respect thereof, the prepayment shall be deferred
until, and shall be made on, the date on which such Change of Control actually
occurs; provided, that each holder that delivered a Section 8.3(c) Response
shall be entitled to rescind its acceptance at any time in writing up to two
(2) Business Days before the Change of Control occurs if such date is extended
by more than five (5) Business Days.  To the extent practicable, the Company
shall keep each holder reasonably and timely informed of (i) any such deferral
of the date of prepayment, (ii) the date on which such Change of Control and the
prepayment are expected to occur, and (iii) any determination by the Company
that efforts to effect such Change of Control have ceased or been abandoned (in
which case the offers and acceptances made pursuant to this Section 8.3 in
respect of such Change of Control shall be deemed rescinded).  In the event that
such Change of Control does not occur on the Section 8.3 Special Prepayment Date
or within ninety (90) days thereafter, the Company shall not permit any Change
of Control to occur unless it delivers a new Section 8.3 Notice and Offer to
Prepay and otherwise complies anew with the provisions of this Section 8.3.

 

(e)                                  For the avoidance of doubt, in the event of
a Change of Control, no Applicable Prepayment Premium or Make-Whole Premium
Amount shall be payable on the date on which such Change of Control occurs.

 

(f)                                    “Change of Control” means the earliest to
occur of:  (i) at any time the Permitted Holders cease to own, at such time, in
the aggregate, directly or indirectly, beneficially and of record, at least the
majority of the then outstanding Class B Common Stock (or any successor class of
common stock with comparable voting rights or in the event no such class exists,
the common shares with voting rights); (ii) at any time the Permitted Holders
shall cease to have, at such time, the right or the ability by voting power,
contract or otherwise to elect or designate for election at least a majority of
the board of directors of the Company; or (iii) any “Change of Control” (or any
comparable term) under any senior indebtedness of the Company.  “Permitted
Holders” shall mean any descendant (or any spouse thereof) of Iphigene Ochs
Sulzberger (the “Family Members”) or any beneficiary or trustee (as the same may
change from time to time) of a trust over 50% of the individual beneficiaries of
which are Family Members (a “Family Trust”).

 

Section 8.4.  Prepayments Upon Exercise of Warrants.  Upon any exercise of the
Warrants by any holder thereof for cash in accordance with the terms of the
Warrants, the Company may elect, but shall not be required, to apply up to
one-hundred percent (100%) of the

 

16

--------------------------------------------------------------------------------


 

gross cash proceeds received from each such exercise to prepay the Notes at par
value together with the interest accrued thereon to the date of prepayment,
pursuant to the provisions of this Section 8.4.  The Company will give each
holder of the Notes prompt written notice of its election to prepay the Notes
with such gross cash proceeds.  Each such notice shall specify such date (which
shall be a Business Day and no more than ten (10) Business Days following the
receipt of such proceeds), the aggregate principal amount of the Notes to be
prepaid on such date, which amount shall, in no event be less than $1,000,000,
and the principal amount of each Note held by such holder to be prepaid
(determined in accordance with Section 8.6).  From the date of each such
prepayment in accordance with this Section 8.4, no further interest shall accrue
or be owing with respect to such principal amount of the Notes being prepaid.

 

Section 8.5.  Prepayments Upon a Change in Tax Law.  Notwithstanding anything in
this Agreement to the contrary, if, at any time after the date of this
Agreement, a change in applicable law results in the Company being responsible
for payments to the holders of the Notes of amounts under the second sentence of
Section 14.3 hereof, the Company may elect to prepay the Notes at par value
together with the interest accrued thereon to the date of prepayment, without
premium or penalty.  The Company will give each holder of the Notes prompt
written notice of its election to prepay the Notes upon such a change in law. 
Each such notice shall specify the prepayment date (which shall be a Business
Day at least twenty (20) Business Days after the date of such Notice), the
aggregate principal amount of the Notes to be prepaid on such date, and the
principal amount of each Note held by such holder to be prepaid (determined in
accordance with Section 8.6).  From the date of each such voluntary prepayment
in accordance with this Section 8.5, no further interest shall accrue or be
owing with respect to such principal amount of the Notes being prepaid. 
Notwithstanding the foregoing, the Company shall not be entitled pursuant to
this Section 8.5 to prepay the Notes of any holder who, within five (5) Business
Days of receipt of the notice referred to above, shall agree with the Company in
writing (on behalf of itself and any successor holder of its Notes) that
payments with respect to such Notes shall, without any increase in payment, be
subject to withholding and deduction on account of such change in applicable law
or regulation, including any applicable tax treaties, or any interpretation
thereof; provided that the provisions of this Section 8.5 and the second
sentence of Section 14.3 shall apply to any subsequent change in applicable law.

 

Section 8.6. Allocation of Partial Prepayments.  In the case of each partial
prepayment of the Notes, the principal amount of the Notes to be prepaid shall
be allocated among all of the Notes at the time outstanding in proportion, as
nearly as practicable, to the respective unpaid principal amounts thereof not
theretofore called for prepayment.

 

Section 8.7.  Maturity; Surrender, Etc.  In the case of each prepayment of Notes
pursuant to this Section 8, the principal amount of each Note to be prepaid
shall mature and become due and payable on the date fixed for such prepayment
(which shall be a Business Day), together with interest on such principal amount
accrued to such date, at the prepayment amount specified herein (the applicable
Make-Whole Premium Amount plus the outstanding principal amount, the Change of
Control Offer Amount or the Applicable Prepayment Premium, as applicable).  From
and after such date, unless the Company shall fail to pay such prepayment amount
when so due and payable, as aforesaid, interest on such principal amount shall
cease to accrue.  Any Note paid or prepaid in full shall be surrendered to the
Company and cancelled and

 

17

--------------------------------------------------------------------------------


 

shall not be reissued, and no Note shall be issued in lieu of any prepaid
principal amount of any Note.

 

SECTION 9(A).                                   GENERAL AFFIRMATIVE COVENANTS.

 

Section 9(A).1.  Consummation of Purchase.  Subject to the terms and conditions
of this Agreement, each of the parties will use its commercially reasonable
efforts in good faith to take, or cause to be taken, all actions, and to do, or
cause to be done, all things necessary, proper or desirable, or advisable under
applicable laws, so as to permit the issuance and sale of the Notes and the
Warrants as promptly as practicable and otherwise to enable consummation of the
transactions contemplated hereby and shall use commercially reasonable efforts
to cooperate with the other party to that end.

 

Section 9(A).2.  Expenses.  Unless otherwise provided in this Agreement or the
Warrants, each of the parties hereto will bear and pay all costs and expenses
incurred by it or on its behalf in connection with the transactions contemplated
under this Agreement or the Warrants, including fees and expenses of its own
financial or other consultants, investment bankers, accountants and counsel.

 

SECTION 9(B).                                   COMPANY AFFIRMATIVE COVENANTS.

 

The Company covenants, for the benefit of the Purchasers and the holders of the
Notes and the Warrants, that so long as any of the Notes or the Warrants are
outstanding:

 

Section 9(B).1.  Existence.  Subject to Section 10.4, the Company will do or
cause to be done all things necessary to preserve and keep in full force and
effect its existence, rights (charter and statutory) and franchises; provided,
however, that the Company shall not be required to preserve any such right or
franchise if the Board of Directors shall determine that the preservation
thereof is no longer desirable in the conduct of the business of the Company or
the loss thereof is not disadvantageous in any material respect to the holders
of the Notes.

 

Section 9(B).2.  Maintenance of Properties.  The Company will cause all
properties material to the conduct of the business of the Company and its
Subsidiaries, taken as a whole, to be maintained and kept in such condition,
repair and working order as is necessary for the use thereof in the ordinary
course (normal wear and tear excepted) and will cause to be made all necessary
repairs, renewals, replacements, betterments and improvements thereof, all as in
the judgment of the Company may be necessary so that the business carried on in
connection therewith may be properly conducted at all times; provided, however,
that nothing in this Section 9(B).2 shall prevent the Company from discontinuing
the operation or maintenance of any of such properties if such discontinuance
is, in the judgment of the Company, desirable in the conduct of the business of
the Company and its Subsidiaries, taken as a whole, or not disadvantageous in
any material respect to the holders of the Notes.

 

Section 9(B).3.  Payment of Taxes and Claims.  The Company will pay or discharge
or cause to be paid or discharged, before the same shall become delinquent,
(i) all material taxes, assessments and governmental charges levied or imposed
upon the Company or any Subsidiary or upon the income, profits or property of
the Company or any Subsidiary, and (ii) all material lawful claims for labor,
materials and supplies which, if unpaid, might by law become a lien

 

18

--------------------------------------------------------------------------------


 

upon the property of the Company or any Subsidiary; provided, however, that the
Company shall not be required to pay or discharge or cause to be paid or
discharged any such tax, assessment, charge or claim whose amount, applicability
or validity is being contested in good faith by appropriate proceedings or where
the failure to pay or discharge would not have a Material Adverse Effect on the
Company and its Subsidiaries, taken as a whole.

 

Section 9(B).4.  Sufficiency of Authorized Common Stock; Exchange Listing. 
During the period from the Closing until the date on which the Warrants have
been fully exercised, the Company shall at all times have reserved for issuance,
free of preemptive or similar rights, a sufficient number of authorized and
unissued Warrant Shares to effectuate such exercise.  Nothing in this
Section 9(B).4 shall preclude the Company from satisfying its obligations in
respect of the exercise of the Warrants by delivery of shares of Class A Common
Stock which are held in the treasury of the Company.  As soon as reasonably
practicable following the Closing, the Company shall, at its expense, cause the
Warrant Shares to be listed on the same national securities exchange on which
the Class A Common Stock is listed, subject to official notice of issuance, and
shall maintain such listing for so long as any Class A Common Stock is listed on
such exchange.

 

Section 9(B).5.  Certain Notifications Until Closing.  From the date hereof
until the Closing, the Company shall promptly notify the Purchasers of (i) any
fact, event or circumstance of which it is aware and which would reasonably be
expected to cause any representation or warranty of the Company contained in
this Agreement to be untrue or inaccurate in any material respect or to cause
any covenant or agreement of the Company contained in this Agreement not to be
complied with or satisfied in any material respect and (ii) except as provided
in the Disclosure Documents, any fact, circumstance, event, change, occurrence,
condition or development of which the Company is aware and which, individually
or in the aggregate, has had or would reasonably be expected to have a Material
Adverse Effect; provided, however, that delivery of any notice pursuant to this
Section 9(B).5 shall not limit or affect any rights of or remedies available to
the Purchasers.

 

Section 9(B).6.  Foreign Ownership.  The Company will not knowingly take any
action that would unreasonably interfere with or delay the Purchaser’s ability
to exercise the Warrants as a result of any limitation on foreign ownership
applicable to the Company or any of its Subsidiaries.

 

SECTION 10.                                             NEGATIVE COVENANTS.

 

The Company covenants, for the sole benefit of the Note Purchasers and the
holders of the Notes, that so long as any of the Notes are outstanding:

 

Section 10.1.  Liens.  The Company will not, and will not permit any Significant
Subsidiary to create or suffer to exist any lien, security interest or other
charge or encumbrance, or any other type of preferential arrangement, upon or
with respect to any of its properties, whether now owned or hereafter acquired,
or assign, or permit any of its Significant Subsidiaries to assign, any right to
receive income (collectively, “Liens”) other than Permitted Liens; provided,
that the Company or any of its Significant Subsidiaries may create or suffer to
exist

 

19

--------------------------------------------------------------------------------


 

any Liens otherwise prohibited above so long as the aggregate principal amount
of Indebtedness and obligations secured thereby, including any Attributable
Indebtedness Incurred pursuant to Section 10.3 hereof, shall not exceed 25% of
Stockholders’ Equity minus the amount of any Restricted Guaranties (which shall
be calculated as the principal amount of Indebtedness guaranteed by the Company
or any of its Significant Subsidiaries).

 

Section 10.2.  Incurrence of Indebtedness and Issuance of Disqualified Capital
Stock.

 

(a)                                  The Company shall not, and shall not permit
any of its Subsidiaries to, directly or indirectly, create, incur, issue,
assume, Guarantee or otherwise become directly or indirectly liable,
contingently or otherwise (including by operation of law), with respect to
(collectively, “Incur”) (i) Indebtedness (including Acquired Indebtedness and
Attributable Indebtedness) that is senior in right of payment (to any extent) to
the Notes or (ii) Indebtedness (including Acquired Indebtedness and Attributable
Indebtedness) that is pari passu, subordinate or junior in right of payment (to
any extent) to any Indebtedness of the Company or a Subsidiary unless (x) such
Indebtedness is incurred after March 31, 2010 and (y) immediately after the
Incurrence of such Indebtedness the Fixed Charge Coverage Ratio for the most
recent four full fiscal quarter periods for which internal financial statements
are available is at least 2.75 to 1.00 (the test set forth in the foregoing
clause (ii) is referred to herein as the “Coverage Ratio Test”).

 

For the purpose of the Coverage Ratio Test, with respect to any period in which
an issuance, an investment, an Incurrence, an Asset Sale, an acquisition of
properties or assets, a Refinancing of Indebtedness or a repayment of
Indebtedness has occurred (each a “Subject Transaction”), EBITDA and the
components of Consolidated Interest Expense shall be calculated with respect to
such period on a pro forma basis determined in good faith to reflect such
subject transaction using the historical financial statements (that shall be
audited, if available) of any business so acquired or to be acquired or to be
sold and the consolidated financial statements of the Company and its
Subsidiaries that shall be reformulated as if such Subject Transaction, and any
Indebtedness incurred or repaid in connection therewith, had been consummated,
incurred or repaid at the beginning of such period.

 

(b)                                 The restrictions on Incurring Indebtedness
under clause (a) shall not apply to:

 

(A)                              the Incurrence by the Company and its
Subsidiaries of Indebtedness arising under the Existing Credit Agreements, up to
the aggregate amount of the Total Commitments, reduced by the amount of any
permanent reduction of the Existing Credit Agreements’ commitments in connection
with the application of the Net Proceeds of any Asset Sale pursuant to
Section 10.5(b)(i);

 

(B)                                the Incurrence by the Company and its
Subsidiaries of the Existing Indebtedness as of Closing Date set forth on
Schedule 10.2(b)(B) hereof or any Permitted Refinancing Indebtedness in respect
thereof;

 

(C)                                the Incurrence by the Company and its
Subsidiaries of Permitted Refinancing Indebtedness in respect of Indebtedness
Incurred pursuant to Section 10.2(a);

 

20

--------------------------------------------------------------------------------


 

(D)                               the Incurrence by the Company of the
Indebtedness represented by the Notes, including any increase of the principal
amount outstanding under the Notes as a result of capitalized interest in
accordance with the terms hereof or of any Note;

 

(E)                                 the Incurrence by the Company or any of its
Subsidiaries of intercompany Indebtedness incurred pursuant to this clause
(E) between or among the Company and any of its Subsidiaries provided, however,
that any sale or other transfer of any such Indebtedness to a Person other than
the Company or a Subsidiary shall be deemed, in each case, to constitute an
Incurrence of such Indebtedness by the Company or such Subsidiary, as the case
may be, not permitted by this clause (E);

 

(F)                                 the Incurrence by the Company or any of its
Subsidiaries of Indebtedness arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument inadvertently
(except in the case of daylight overdrafts) drawn against insufficient funds;

 

(G)                                the Incurrence by the Company or any of its
Subsidiaries of Indebtedness in respect of performance bonds, bankers’
acceptances, letters of credit, workers’ compensation claims, surety or appeal
bonds, payment obligations in connection with self-insurance or similar
obligations Incurred in the ordinary course of business;

 

(H)                               the Guarantee by the Company or any of its
Subsidiaries of Indebtedness of the Company or a Subsidiary that was permitted
to be Incurred by another provision of  this Section 10.2;

 

(I)                                    Indebtedness represented by Restricted
Guaranties in place as of the Closing Date set forth on Schedule
10.2(b)(I) hereof and any extensions, renewals and modifications thereof that do
not increase the principal amount guaranteed; and

 

(J)                                   other Indebtedness in a principal amount
outstanding at any time not to exceed $20,000,000.

 

(c)                                  For purposes of determining compliance with
this Section 10.2, in the event that an item of Indebtedness meets the criteria
of more than one of the categories of Indebtedness described in clauses
(A) through (I) of the immediately preceding paragraph, the Company shall, in
its sole discretion, classify (or later reclassify) such item of Indebtedness in
any manner that complies with this Section 10.2 and (except as otherwise
provided in the definition of the Total Commitments with respect to
Section 10.2(b)(A)) will only be required to include the amount and type of such
Indebtedness in one of such clauses of Section 10.2(b).

 

Accrual of interest, the accretion of accreted value, the payment of interest in
the form of additional Indebtedness, accretion of original issue discount, and
increases in the amount of Indebtedness outstanding solely as a result of
fluctuations in the exchange rate of currencies will not be deemed to be an
Incurrence of Indebtedness for purposes of this Section 10.2.  Guarantees of, or
obligations in respect of letters of credit relating to, Indebtedness which is
otherwise included in the determination of a particular amount of Indebtedness
shall not be included in the determination of such amount of Indebtedness;
provided that the incurrence of the Indebtedness being guaranteed was otherwise
permitted hereunder.

 

21

--------------------------------------------------------------------------------


 

Section 10.3.  Limitations on Sales and Leasebacks.  The Company will not, and
will not permit any Subsidiary to, enter into any arrangement with any bank,
insurance company or other lender or investor (not including the Company or any
Subsidiary), or to which any such lender or investor is a party, providing for
the leasing by the Company or a Subsidiary of any property owned by the Company
or a Subsidiary and that has been or is to be sold or transferred by the Company
or a Subsidiary to such lender or investor or to any person to whom funds have
been or are to be advanced by such lender or investor on the security of such
property (each, a “Sale and Leaseback Transaction”) unless the Company or such
Subsidiary would be entitled to issue, assume or guarantee Indebtedness secured
by the property involved at least equal in amount to the Attributable
Indebtedness in respect of such transaction without violating Section 10.1 and
Section 10.2 of this Agreement, provided that such Attributable Indebtedness
shall thereupon be deemed to be Indebtedness secured by Liens subject to the
provisions of Section 10.1 hereof.

 

Section 10.4.  Dispositions of Assets; Consolidation or Mergers.  The Company
shall not consolidate with or merge into any other Person or convey, transfer or
lease its properties and assets substantially as an entirety to any Person, and
the Company shall not permit any Person to consolidate with or merge into the
Company or convey, transfer or lease its properties and assets substantially as
an entirety to the Company, unless:

 

(1) in case the Company shall consolidate with or merge into another Person or
convey, transfer or lease its properties and assets substantially as an entirety
to any Person, the Person formed by such consolidation or into which the Company
is merged or the Person which acquires by conveyance or transfer, or which
leases, the properties and assets of the Company substantially as an entirety
shall be a corporation, partnership or trust, shall be organized and validly
existing under the laws of the United States, any State thereof or the District
of Columbia and shall expressly assume, the due and punctual payment of the
principal of and any premium and interest on all the Notes and the performance
or observance of every covenant of this Agreement on the part of the Company to
be performed or observed;

 

(2) immediately after giving effect to such transaction and treating any
Indebtedness which becomes an obligation of the Company or any Subsidiary as a
result of such transaction as having been incurred by the Company or such
Subsidiary at the time of such transaction, no Event of Default, and no event
which, after notice or lapse of time or both, would become an Event of Default,
shall have occurred and be continuing and the Company would be able to Incur an
additional $1.00 of Indebtedness pursuant to the Coverage Ratio Test set forth
in Section 10.2(a); and

 

(3) if, as a result of any such consolidation or merger or such conveyance,
transfer or lease, properties or assets of the Company would become subject to a
Lien, which would not be permitted by this Agreement, the Company or such
successor Person, as the case may be, shall take such

 

22

--------------------------------------------------------------------------------


 

steps as shall be necessary effectively to secure the Notes equally and ratably
with (or prior to) all Indebtedness secured thereby.

 

Section 10.5.  Asset Sales.  (a)  The Company will not, and will not permit any
of its Subsidiaries to, consummate directly or indirectly an Asset Sale, unless:

 

(1)                                  the Company or such Subsidiary, as the case
may be, receives consideration at the time of such Asset Sale at least equal to
the fair market value of the assets sold or otherwise disposed of; provided,
however, that the foregoing shall not apply to (x) any Asset Sale by Northern SC
Paper Corporation or (y) Asset Sales consisting of the disposition, sale or
exchange of capital stock held by the Company or any of its Subsidiaries in any
person other than a Subsidiary if neither the Company nor any of its
Subsidiaries has the right under contract or applicable law to prevent such
disposition, sale or exchange (a “Mandatory Sale”); and

 

(2)                                  at least 75.0% of the consideration
therefor received by the Company or such Subsidiary, as the case may be, is in
the form of cash or cash equivalents, provided, however, that the foregoing
shall not apply to (x) Asset Sales by Northern SC Paper Corporation,
(y) Mandatory Sales and (z) the concurrent purchase and sale or exchange of
assets substantially in the line of business conducted by the Company as of the
Closing Date or any business reasonably related or ancillary thereto or a
combination of such business assets and cash equivalents between the Company or
any of its Subsidiaries and another Person, provided that the sum of cash and
cash equivalents received in connection with a transaction described in (x),
(y) or (z) shall be considered Net Proceeds subject to this Section 10.5.

 

(b)                                 Within 360 days after the receipt of any Net
Proceeds of any Asset Sale, the Company or such Subsidiary, at its option, may
apply or cause to be applied the Net Proceeds from such Asset Sale:

 

(1)                                  to repay outstanding senior Indebtedness
and permanently reduce the commitments with respect thereto without Permitted
Refinancing Indebtedness; or

 

(2)                                  to make (a) an investment in any one or
more similar businesses, (b) an acquisition of properties, (c) capital
expenditures, or (d) acquisitions of other assets, that, in each case, are used
or useful in the Company’s business or replace the businesses, properties and/or
assets that are the subject of such Asset Sale.

 

(c)                                  Any Net Proceeds from an Asset Sale that
are not invested or applied as provided and within the time period set forth in
Section 10.5(b) hereof will be deemed to constitute “Excess Proceeds.”  When the
aggregate amount of Excess Proceeds exceeds $10 million, the Company shall make
an offer to all holders of the Notes and, if required by the terms of any
Indebtedness that is pari passu with the Notes (“Pari Passu Indebtedness”), to
the holders of such Pari Passu Indebtedness (an “Asset Sale Offer”), to purchase
the maximum aggregate principal amount of the Notes and such Pari Passu
Indebtedness that may be purchased out of the Excess Proceeds at an offer price
in cash in an amount equal to 100.0% of the principal amount

 

23

--------------------------------------------------------------------------------


 

thereof (the “Asset Sale Amount”), plus accrued and unpaid interest, if any, to
the date fixed for the closing of such offer.

 

(d)                                 The Company will commence an Asset Sale
Offer within ten Business Days after the date on which the aggregate amount of
Excess Proceeds exceeds $10 million by delivering the notice in accordance with
clause (e) below.  The Company may satisfy the foregoing obligations with
respect to any Net Proceeds from an Asset Sale by making an Asset Sale Offer
with respect to such Net Proceeds prior to the expiration of the relevant
360-day period or with respect to Excess Proceeds of $10 million or less.

 

(e)                                  Each notice of an Asset Sale Offer will be
mailed first class, postage prepaid, to the holders of the Notes at such time. 
Each notice of an Asset Sale Offer shall state, among other things, the purchase
date, which must be no earlier than thirty (30) days nor later than sixty (60)
days from the date the notice is mailed, other than as may be required by law
(the “Asset Sale Offer Payment Date”).  Upon receiving notice of an Asset Sale
Offer, any holder of the Notes may elect to tender its Notes in whole or in part
in integral multiples of $100,000 in exchange for cash.  On the Asset Sale Offer
Payment Date, the Company will, to the extent lawful:  (i) accept for payment
all Notes or portions thereof properly tendered pursuant to the Asset Sale Offer
and (ii) make payment for all such Notes or portions thereof so tendered.  If
only a portion of a Note is purchased pursuant to an Asset Sale Offer, a new
Note in a principal amount equal to the portion thereof not purchased will be
issued in the name of the holder thereof upon cancellation of the original
Note.  Notes (or portions thereof) purchased pursuant to an Asset Sale Offer
will be cancelled and cannot be reissued.

 

(f)                                    To the extent that the aggregate amount
of the Notes and such Pari Passu Indebtedness tendered pursuant to an Asset Sale
Offer is less than the Excess Proceeds, the Company may use any remaining Excess
Proceeds for general corporate purposes.  If the aggregate principal amount of
Notes or the Pari Passu Indebtedness surrendered by such holders thereof exceeds
the amount of the Excess Proceeds, the Company shall select the Notes and Pari
Passu Indebtedness to be purchased on a pro rata basis (with adjustments as
needed for selection of authorized minimum denominations) based on the accreted
value or principal amount of the Notes or such Pari Passu Indebtedness
tendered.  Upon completion of any such Asset Sale Offer, the amount of Excess
Proceeds that resulted in the Asset Sale Offer shall be reset to zero.

 

(g)                                 Pending the final application of any Net
Proceeds pursuant to this Section 10.5, the holder of such Net Proceeds may
apply such Net Proceeds temporarily to reduce Indebtedness outstanding under a
revolving credit facility or otherwise invest such Net Proceeds in any manner
not prohibited by this Agreement.

 

SECTION 11.                                             EVENTS OF DEFAULT.

 

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:

 

(a)                                  the Company defaults in the payment of any
principal, Make-Whole Premium Amount, Change of Control Offer Amount, Applicable
Prepayment Premium or the Asset Sale

 

24

--------------------------------------------------------------------------------


 

Amount, as applicable, if any, on any Note when the same becomes due and
payable, whether at maturity or at a date fixed for prepayment or by declaration
or otherwise; or

 

(b)                                 the Company defaults in the payment of any
interest on any Note or any other amount (other than an amount referred to in
clause (a) above) under this Agreement for more than five (5) days after the
same becomes due and payable; or

 

(c)                                  the Company defaults in the performance of
or compliance with any term contained in Section 7.1(d) or Sections 10.1, 10.2,
10.3, 10.4 or 10.5; or

 

(d)                                 the Company defaults in the performance of
or compliance with any term contained herein (other than those referred to in
Sections 11(a), (b) and (c)) or in any Note and such default is not remedied
within thirty (30) days after the earlier of (i) a Responsible Officer obtaining
actual knowledge of such default and (ii) the Company receiving written notice
of such default from any holder of Notes (any such written notice to be
identified as a “notice of default” and to refer specifically to this
Section 11(d)); or

 

(e)                                  any representation or warranty made or
deemed to be made in writing by or on behalf of the Company or by any officer of
the Company in this Agreement, any certificate required to be delivered
hereunder or in any writing furnished in connection with the transactions
contemplated hereby proves to have been false or incorrect in any material
respect on the date as of which made or furnished; or

 

(f)                                    (i) the Company or any Subsidiary is in
default (as principal or as guarantor or other surety) in the payment of any
principal of or premium or make-whole amount or interest on any Indebtedness
that is outstanding in an aggregate principal amount of at least $35,000,000
beyond any period of grace provided with respect thereto, or (ii) the Company or
any Subsidiary fails to observe or perform any other agreement relating to any
Indebtedness in an aggregate outstanding principal amount of at least
$35,000,000 or of any mortgage, indenture or other agreement relating thereto or
any other event occurs the effect of which default or event is to cause, or to
permit the holder or holders of such Indebtedness (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made
before its stated maturity, or (iii) (x) the Company or any Subsidiary has
become obligated to purchase or repay Indebtedness before its regular maturity
or before its regularly scheduled dates of payment in an aggregate outstanding
principal amount of at least $35,000,000, or (y) one or more Persons have the
right to require the Company or any Subsidiary so to purchase or repay such
Indebtedness; or

 

(g)                                 the Company or any Significant Subsidiary
(other than Northern SC Paper Corporation) (i) is generally not paying, or
admits in writing its inability to pay, its debts as they become due,
(ii) files, or consents by answer or otherwise to the filing against it of, a
petition for relief or reorganization or arrangement or any other petition in
bankruptcy, for liquidation or to take advantage of any bankruptcy, insolvency,
reorganization, moratorium or other similar law of any jurisdiction, (iii) makes
an assignment for the benefit of its creditors, (iv) consents to the appointment
of a custodian, receiver, trustee or other officer with similar powers with
respect to

 

25

--------------------------------------------------------------------------------


 

it or with respect to any substantial part of its property, (v) is adjudicated
as insolvent or to be liquidated, or (vi) takes corporate action for the purpose
of any of the foregoing; or

 

(h)                                 an involuntary proceeding shall be commenced
or an involuntary petition shall be filed in a court of competent jurisdiction
seeking (i) the appointment of, without consent of the Company or any of its
Significant Subsidiaries, a custodian, receiver, trustee or other officer with
similar powers with respect to it or with respect to any substantial part of its
property, or (ii) an order for relief or approval of a petition for relief or
reorganization or any other petition in bankruptcy or for liquidation or to take
advantage of any bankruptcy or insolvency law of any jurisdiction, or (iii) the
dissolution, winding-up or liquidation of the Company or any of its Significant
Subsidiaries, and such petition shall not be dismissed within 60 days; or

 

(i)                                     a final judgment or judgments for the
payment of money aggregating in excess of $15,000,000 are rendered against one
or more of the Company and its Subsidiaries (other than Northern SC Paper
Corporation) and which judgments are not, within 60 days after entry thereof,
bonded, discharged or stayed pending appeal, or are not discharged within 60
days after the expiration of such stay; or

 

(j)                                     any material provision of this
Agreement, at any time after its execution and delivery, shall for any reason
cease to be in full force and effect (other than in accordance with its terms),
or the Company contests in writing the validity or enforceability of any
material provision of this Agreement, or the Company denies in writing that it
has any or further liability hereunder (other than as a result of discharge in
accordance with the terms hereof).

 

SECTION 12.                                             REMEDIES ON DEFAULT,
ETC.

 

Section 12.1.  Acceleration.  (a)  If an Event of Default with respect to the
Company described in Section 11(g) or (h) (other than an Event of Default
described in clause (vi) of Section 11(g)) has occurred, all the Notes then
outstanding shall automatically become immediately due and payable.

 

(b)                                 If any other Event of Default has occurred
and is continuing, any holder or holders, with the prior written consent of the
holders of not less than fifty percent (50%) in principal amount of the Notes at
the time outstanding, may at any time at its or their option, by notice or
notices to the Company, declare all the Notes then outstanding to be immediately
due and payable.

 

(c)                                  If any Event of Default described in
Section 11(a) or (b) has occurred and is continuing, any holder or holders of
Notes at the time outstanding affected by such Event of Default may at any time,
at its or their option, by notice or notices to the Company, declare all the
Notes held by it or them to be immediately due and payable.

 

Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon and (y) if such Event of Default and acceleration shall occur prior to
January 15, 2012, the Make-Whole Premium Amount, and if such Event of Default
and acceleration shall occur on or after January 15, 2012, the excess of the
Applicable Prepayment Premium over the principal amount, in either case,

 

26

--------------------------------------------------------------------------------


 

determined in respect of such principal amount (to the full extent permitted by
applicable law), shall all be immediately due and payable, in each and every
case without presentment, demand, protest or further notice, all of which are
hereby waived.  The Company acknowledges, and the parties hereto agree, that
each holder of a Note has the right to maintain its investment in the Notes free
from repayment by the Company (except as herein specifically provided for) and
that the provision for payment of the Make-Whole Premium Amount or the excess of
the Applicable Prepayment Premium over the principal amount, as the case may be,
by the Company in the event that the Notes are prepaid or are accelerated as a
result of an Event of Default, is intended to provide compensation for the
deprivation of such right under such circumstances.

 

Section 12.2.  Other Remedies.  If any Default or Event of Default has occurred
and is continuing, and irrespective of whether any Notes have become or have
been declared immediately due and payable under Section 12.1, the holder of any
Note at the time outstanding may proceed to protect and enforce the rights of
such holder by an action at law, suit in equity or other appropriate proceeding,
whether for the specific performance of any agreement contained herein or in any
Note, or for an injunction against a violation of any of the terms hereof or
thereof, or in aid of the exercise of any power granted hereby or thereby or by
law or otherwise.

 

Section 12.3.  Rescission.  At any time after any Notes have been declared due
and payable pursuant to Section 12.1(b) or (c), the holders of more than fifty
percent (50%) in principal amount of the Notes then outstanding, by written
notice to the Company, may rescind and annul any such declaration and its
consequences if (a) the Company has paid all overdue interest and principal
amount on the Notes that are due and payable and are unpaid other than by reason
of such declaration, (b) neither the Company nor any other Person shall have
paid any amounts which have become due solely by reason of such declaration,
(c) all Events of Default and Defaults, other than non-payment of amounts that
have become due solely by reason of such declaration, have been cured or have
been waived pursuant to Section 17, and (d) no judgment or decree has been
entered for the payment of any monies due pursuant hereto or to the Notes.  No
rescission and annulment under this Section 12.3 will extend to or affect any
subsequent Event of Default or Default or impair any right consequent thereon.

 

Section 12.4.  No Waivers or Election of Remedies, Expenses, Etc.  No course of
dealing and no delay on the part of any holder of any Note in exercising any
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
such holder’s rights, powers or remedies.  No right, power or remedy conferred
by this Agreement or by any Note upon any holder thereof shall be exclusive of
any other right, power or remedy referred to herein or therein or now or
hereafter available at law, in equity, by statute or otherwise.  Without
limiting the obligations of the Company under Section 15, the Company will pay
promptly to the holder of each Note on demand such further amount as shall be
sufficient to cover all costs and expenses of such holder, including, without
limitation, reasonable and documented attorneys’ fees, expenses and
disbursements, incurred in connection with (i) enforcing or defending (or
determining whether or how to enforce or defend) any rights under this
Agreement, the Registration Rights Agreement, any Note or any Warrant, or in
responding to any subpoena or other legal process or informal investigative
demand issued in connection with this Agreement, the Registration Rights
Agreement, any Note or any Warrant, or by reason of being a holder thereof,
(ii) the insolvency or bankruptcy of the Company or any Subsidiary or in
connection with any work-out or restructuring of the transactions contemplated
by this Agreement, and (iii)

 

27

--------------------------------------------------------------------------------


 

any amendments, waivers or consents under or in respect of this Agreement, the
Registration Rights Agreement, any Note or any Warrant (regardless of whether or
not such amendment, waiver or consent becomes effective).

 

SECTION 13.                                             REGISTRATION; EXCHANGE;
SUBSTITUTION OF NOTES; TRANSFER RESTRICTIONS.

 

Section 13.1.  Registration of Notes.  The Company shall keep at its principal
executive office a register for the registration and registration of transfers
of Notes (the “Note Register”).  The name and address of each holder of one or
more Notes, each transfer thereof and the name and address of each transferee of
one or more Notes shall be registered in such register.  Prior to due
presentment for registration of transfer, the Person in whose name any Note
shall be registered shall be deemed and treated as the owner and holder thereof
for all purposes hereof, and the Company shall not be affected by any notice or
knowledge to the contrary.  The Company shall give to any holder of a Note
promptly upon request therefor, a complete and correct copy of the names and
addresses of all registered holders of Notes.

 

Section 13.2.  Transfer and Exchange of Notes.  Upon surrender of any Note to
the Company at the address and to the attention of the designated officers (all
as specified in Section 18(iii)), for registration of transfer or exchange (and
in the case of a surrender for registration of transfer accompanied by a written
instrument of transfer duly executed by the registered holder of such Note or
such holder’s attorney duly authorized in writing and accompanied by the
relevant name, address and other information for notices of each transferee of
such Note or part thereof), within ten Business Days thereafter, the Company
shall execute and deliver, at the Company’s expense (except as provided below),
one or more new Notes (as requested by the holder thereof) in exchange therefor,
in an aggregate principal amount equal to the unpaid principal amount of the
surrendered Note.  Each such new Note shall be payable to such Person as such
holder may request and shall be substantially in the form of Exhibit 1.  Each
such new Note shall be dated and bear interest from the date to which interest
shall have been paid on the surrendered Note or dated the date of the
surrendered Note if no interest shall have been paid thereon.  The Company may
require payment of a sum sufficient to cover any stamp tax or governmental
charge imposed in respect of any such transfer of Notes.  Notes shall not be
transferred in denominations of less than $5,000,000, provided that if necessary
to enable the registration of transfer by a holder of its entire holding of
Notes, one Note may be in a denomination of less than $5,000,000.  Any
transferee, by its acceptance of a Note registered in its name (or the name of
its nominee), shall be deemed to have made the representation set forth in
Section 6.1.

 

Section 13.3.  Replacement of Notes.  Upon receipt by the Company at the address
and to the attention of the designated officers (all as specified in
Section 18(iii)) of evidence reasonably satisfactory to it of the ownership of
and the loss, theft, destruction or mutilation of any Note, and

 

(a)                                  in the case of loss, theft or destruction,
of indemnity reasonably satisfactory to it (provided that if the holder of such
Note is, or is a nominee for, an original Purchaser or another holder of a Note
with a minimum net worth of at least $100,000,000 or a Qualified Institutional

 

28

--------------------------------------------------------------------------------


 

Buyer, such Person’s own unsecured agreement of indemnity shall be deemed to be
satisfactory), or

 

(b)                                 in the case of mutilation, upon surrender
and cancellation thereof,

 

within ten (10) Business Days thereafter, the Company at its own expense shall
execute and deliver, in lieu thereof, a new Note, dated and bearing interest
from the date to which interest shall have been paid on such lost, stolen,
destroyed or mutilated Note or dated the date of such lost, stolen, destroyed or
mutilated Note if no interest shall have been paid thereon.

 

Section 13.4.  Transfer Restrictions.

 

(a)                                  Without the prior written consent of the
Company, until the third anniversary of the Closing (the “Lock-up Period”), the
Purchasers and their Permitted Transferees (as defined below) shall not
(i) directly or indirectly transfer, sell, assign, pledge, convey, hypothecate
or otherwise encumber or dispose of any of the Notes or the Warrants, or
(ii) lend, hypothecate or permit any custodian to lend or hypothecate any of the
Notes or the Warrants; provided, that such restriction shall cease to be
applicable: (x) at any time that the Purchasers and their Permitted Transferees
are not permitted by applicable law or regulations to hold the Notes or the
Warrants, to exercise the Warrants or to hold, own or vote the Warrant Shares
despite having taken commercially reasonable efforts to comply with filing and
notice requirements under applicable law or (y) after the occurrence of the
earlier of (1) the announcement of or the entering into an agreement reasonably
expected to result, upon consummation, in a Change of Control or (2) the
occurrence of a Change of Control.  Each transaction referenced in clauses
(i) and (ii) is herein called a “Transfer”.  Exercises of the Warrants for the
Warrant Shares (as defined below) in accordance with the terms of the Warrants
shall not be deemed Transfers.

 

(b)                                 The Purchasers and the Permitted Transferees
(individually or collectively) may not Transfer any shares of Class A Common
Stock issued upon exercise of the Warrants (the “Warrant Shares”) other than
(i) in a transaction that has been specifically approved by the Company in
writing, (ii) in a public offering registered with the SEC, in a sale under
Rule 144 under the Securities Act, or in any other sale exempt from registration
under the Securities Act, or (iii) in a private transaction or series of related
transactions.

 

(c)                                  Notwithstanding the foregoing, Sections
13.4(a) and (b) shall not prevent the Purchasers and the Permitted Transferees
from Transferring any or all of the Notes, the Warrants or the Warrant Shares,
at any time, to any Affiliate of the Purchaser (each, a “Permitted Transferee”),
but only if the Permitted Transferee agrees in writing for the benefit of the
Company to be bound by the terms of this Agreement (including these transfer
restrictions) and to deliver to the Company at the time of such transfer the
items described in Section 4(B).4; provided that if such Purchaser ceases to be
an Affiliate of such Permitted Transferee, such Permitted Transferee shall be
required to transfer such Notes, Warrants or Warrant Shares to any other
Purchaser or a Permitted Transferee of such Purchaser (or in the case of the
Warrant Shares, in accordance with Section 13.4(b)) immediately; provided
further, that no such Transfer shall relieve the Purchasers of their respective
obligations under this Agreement.  Each Purchaser shall cause each Permitted
Transferee to comply with this Agreement applicable to it.

 

29

--------------------------------------------------------------------------------


 

(d)                                 Without prior written consent of the Company
during the Lock-up Period, the Purchasers and the Permitted Transferees may not
engage in any Hedging Transaction with respect to any of the Notes, the Warrants
or the Warrant Shares.

 

Section 13.5.  Legend.  The Purchasers agree that all certificates or other
instruments representing the Notes, the Warrants and the Warrant Shares will
bear a legend substantially to the following effect:

 

“THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND
MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A
REGISTRATION STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND
APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER SUCH ACT OR SUCH LAWS.

 

THIS INSTRUMENT IS ISSUED PURSUANT TO AND SUBJECT TO THE RESTRICTIONS ON
TRANSFER AND OTHER PROVISIONS OF A SECURITIES PURCHASE AGREEMENT, DATED JANUARY
19, 2009, BETWEEN THE ISSUER OF THESE SECURITIES AND THE PURCHASERS REFERRED TO
THEREIN, A COPY OF WHICH IS ON FILE WITH THE ISSUER.  THE SECURITIES REPRESENTED
BY THIS INSTRUMENT MAY NOT BE SOLD OR OTHERWISE TRANSFERRED EXCEPT IN COMPLIANCE
WITH SAID AGREEMENT. ANY SALE OR OTHER TRANSFER NOT IN COMPLIANCE WITH SAID
AGREEMENT WILL BE VOID.”

 

In the event that (i) any of the Warrant Shares become registered under the
Securities Act or (ii) the Warrant Shares are eligible to be transferred without
restriction in accordance with Rule 144 under the Securities Act, the Company
shall issue new certificates or other instruments representing such Warrant
Shares, which shall not contain such portion of the above legend that is no
longer applicable; provided that the Purchasers surrender to the Company the
previously issued certificates or other instruments.

 

Section 13.6.  Amendments of Transfer Restrictions.  Notwithstanding any other
provision in this Agreement to the contrary, (i) the consent of any holder of
any of the Notes shall be required for any amendment to the transfer
restrictions in Sections 13.4 or 13.5 which amendment would affect such holder
of the Notes and (ii) the consent of any holder of any of the Warrants shall be
required for any amendment to the transfer restrictions in Sections 13.4 or 13.5
which amendment would affect such holder of the Warrants.

 

SECTION 14.       PAYMENTS ON NOTES.

 

Section 14.1.  Place of Payment.  Subject to Section 14.2, payments of
principal, Change of Control Offer Amount, Make-Whole Premium Amount, Applicable
Prepayment Premium or the Asset Sale Amount, if any, and interest becoming due
and payable on the Notes

 

30

--------------------------------------------------------------------------------


 

shall be made in New York, New York at the principal office of the Company in
such jurisdiction.  The Company may at any time, by notice to each holder of a
Note, change the place of payment of the Notes so long as such place of payment
shall be either the principal office of the Company in such jurisdiction or the
principal office of a bank or trust company in such jurisdiction.

 

Section 14.2.  Home Office Payment.  So long as any Note Purchaser or its
nominee shall be the holder of any Note, and notwithstanding anything contained
in Section 14.1 or in such Note to the contrary, the Company will pay all sums
becoming due on such Note for principal, Make-Whole Premium Amount, Change of
Control Offer Amount, Applicable Prepayment Premium or the Asset Sale Amount, if
any, and interest by the method and at the address specified for such purpose
below such Note Purchaser’s name in Schedule A, or by such other method or at
such other address as such Note Purchaser shall have from time to time specified
to the Company in writing for such purpose, without the presentation or
surrender of such Note or the making of any notation thereon, except that upon
written request of the Company made concurrently with or reasonably promptly
after payment or prepayment in full of any Note, such Note Purchaser shall
surrender such Note for cancellation, reasonably promptly after any such
request, to the Company at its principal executive office or at the place of
payment most recently designated by the Company pursuant to Section 14.1.  Prior
to any sale or other disposition of any Note held by a Purchaser or its nominee,
such Purchaser will, at its election, either endorse thereon the amount of
principal paid thereon and the last date to which interest has been paid thereon
or surrender such Note to the Company in exchange for a new Note or Notes
pursuant to Section 13.2.  The Company will afford the benefits of this
Section 14.2 to any holder of any Note that is the direct or indirect transferee
of any Note purchased by a Note Purchaser under this Agreement and that has made
the same agreement relating to such Note as the Note Purchasers have made in
this Section 14.2.

 

Section 14.3.  Additional Payments.   The Company and each Purchaser acknowledge
that as of the date of this Agreement, payments with respect to the Notes shall
be subject to withholding and deduction on account of Taxes imposed by the
United States.  If, due to any change in applicable tax law or regulation,
including any applicable tax treaties, or in any interpretation thereof,
occurring after the date of this Agreement, an amount is required to be withheld
or deducted from any such payment to any Purchaser or on account of any Taxes
imposed by the United States or any political subdivision or taxing authority
thereof or therein, and such amounts are in excess of those required to be
withheld or deducted from any such payment to such Purchaser as of the date of
this Agreement, then, unless otherwise agreed as provided in Section 8.5, the
Company shall pay such additional amounts as may be necessary to ensure that the
net amount actually received by such Purchaser after such withholding or
deduction is equal to the amount that such Purchaser would have received had no
such change in law or regulation, including any applicable tax treaties, or in
any interpretation thereof, occurred, provided, however, that no such additional
amounts shall be payable in respect of any such Taxes imposed to the extent of a
Purchaser’s failure to provide documentation establishing an exemption from or
reduction in U.S. federal withholding tax pursuant to Section 4(B).4 or
Section 22.4 hereof that such Purchaser is permitted to provide following such
change in law.  In addition, with respect to all Taxes required to be withheld
or deducted from any such payment to any Purchaser, the Company shall send to
such Purchaser, within thirty (30) days of the payment

 

31

--------------------------------------------------------------------------------


 

of such Taxes, such documentation of payment of such Taxes as is reasonably
available to the Company.

 

SECTION 15.       BROKERS, ETC.

 

Section 15.1.  Brokers.  The Company will pay, and will save each Purchaser and
each other holder of a Note or a Warrant harmless from, all claims in respect of
any fees, costs or expenses, if any, of brokers and finders (other than those,
if any, retained by a Purchaser or other holder in connection with its purchase
of the Notes or the Warrants).

 

Section 15.2.  Survival.  The obligations of the Company under this Section 15
will survive the payment or transfer of any Note or Warrant, the enforcement,
amendment or waiver of any provision of this Agreement, the Notes or the
Warrants, and the termination of this Agreement.

 

SECTION 16.       SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.

 

All representations and warranties contained herein shall survive the execution
and delivery of this Agreement, the Notes and the Warrants, the purchase or
transfer by any Note Purchaser of any Note or portion thereof or interest
therein, the purchase or transfer by any Warrant Purchaser of any Warrant or
portion thereof or interest therein, and the payment of any Note, and may be
relied upon by any subsequent holder of a Note or Warrant, regardless of any
investigation made at any time by or on behalf of such Purchaser or any other
holder of a Note or Warrant.  All statements contained in any certificate or
other instrument delivered by or on behalf of the Company pursuant to this
Agreement shall be deemed representations and warranties of the Company under
this Agreement.  Subject to the preceding sentence, this Agreement, the Notes
and the Warrants embody the entire agreement and understanding between each
Purchaser and the Company and supersede all prior agreements and understandings
relating to the subject matter hereof.

 

SECTION 17.       AMENDMENT AND WAIVER.

 

Section 17.1.  Requirements.  This Agreement and the Notes may be amended, and
the observance of any term hereof or of the Notes may be waived (either
retroactively or prospectively), with (and only with) the written consent of the
Company and the Required Holders, except that (a) no amendment or waiver of any
of the provisions of Section 1, 2, 3, 4, 5, 6 or 21 hereof, or any defined term
(as it is used therein), will be effective as to any Purchaser unless consented
to by such Purchaser in writing, and (b) no such amendment or waiver may,
without the written consent of the holder of each Note at the time outstanding
affected thereby, (i) subject to the provisions of Section 12 relating to
acceleration or rescission, change the amount or time of any prepayment or
payment of principal of, or reduce the rate or change the time of payment or
method of computation of interest or of the Make-Whole Premium Amount,
Applicable Prepayment Premium, the Change of Control Offer Amount or the Asset
Sale Amount, if any, in respect of, the Notes, (ii) change the percentage of the
principal amount of the Notes the holders of which are required to consent to
any such amendment or waiver, or (iii)

 

32

--------------------------------------------------------------------------------


 

amend any of Sections 8, 11(a), 11(b), 12, 17 or 20.  Amendments of Sections
13.4 or 13.5 shall be subject to the requirements of Section 13.6.

 

Section 17.2.  Solicitation of Holders of Notes.

 

(a)           Solicitation.  The Company will provide each holder of the Notes
(irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof or of the Notes.  The Company will deliver executed or true and correct
copies of each amendment, waiver or consent effected pursuant to the provisions
of this Section 17 to each holder of outstanding Notes promptly following the
date on which it is executed and delivered by, or receives the consent or
approval of, the requisite holders of Notes.

 

(b)           Payment.  The Company will not directly or indirectly pay or cause
to be paid any remuneration, whether by way of supplemental or additional
interest, fee or otherwise, or grant any security or provide other credit
support, to any holder of Notes as consideration for or as an inducement to the
entering into by any holder of Notes of any waiver or amendment of any of the
terms and provisions hereof unless such remuneration is concurrently paid, or
security is concurrently granted or other credit support concurrently provided,
on the same terms, ratably to each holder of Notes then outstanding even if such
holder did not consent to such waiver or amendment.

 

Section 17.3.  Binding Effect, etc.  Any amendment or waiver consented to as
provided in this Section 17.3 applies equally to all holders of Notes and is
binding upon them and upon each future holder of any Note and upon the Company
without regard to whether such Note has been marked to indicate such amendment
or waiver.  No such amendment or waiver will extend to or affect any obligation,
covenant, agreement, Default or Event of Default not expressly amended or waived
or impair any right consequent thereon.  No course of dealing between the
Company and the holder of any Note nor any delay in exercising any rights
hereunder or under any Note shall operate as a waiver of any rights of any
holder of such Note.  As used herein, the term “this Agreement” and references
thereto shall mean this Agreement as it may from time to time be amended or
supplemented.

 

Section 17.4.  Notes Held by Company, etc.  Solely for the purpose of
determining whether the holders of the requisite percentage of the aggregate
principal amount of Notes then outstanding approved or consented to any
amendment, waiver or consent to be given under this Agreement or the Notes, or
have directed the taking of any action provided herein or in the Notes to be
taken upon the direction of the holders of a specified percentage of the
aggregate principal amount of Notes then outstanding, Notes directly or
indirectly owned by the Company or any of its Affiliates shall be deemed not to
be outstanding.

 

SECTION 18.       NOTICES.

 

All notices and communications provided for hereunder shall be in writing and
sent (a) by telecopy if the sender on the same day sends a confirming copy of
such notice by a recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail

 

33

--------------------------------------------------------------------------------


 

with return receipt requested (postage prepaid), or (c) by a recognized
overnight delivery service (with charges prepaid).  Any such notice must be
sent:

 

(i)            if to any Purchaser or its nominee, to such Purchaser or nominee
at the address specified for such communications in Schedule A, or at such other
address as such Purchaser or nominee shall have specified to the Company in
writing,

 

(ii)           if to any other holder of any Note or of any Warrant, to such
holder at such address as such other holder shall have specified to the Company
in writing, or

 

(iii)          if to the Company, to the Company at its address set forth at the
beginning hereof to the attention of the General Counsel and the Chief Financial
Officer, or at such other address as the Company shall have specified to the
holder of each Note and the holder of each Warrant in writing.

 

Notices under this Section 18 will be deemed given only when actually received.

 

SECTION 19.       REPRODUCTION OF DOCUMENTS.

 

This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any Purchaser at the Closing (except the
Notes and the Warrants themselves), and (c) financial statements, certificates
and other information previously or hereafter furnished to any Purchaser, may be
reproduced by such Purchaser by any photographic, photostatic, electronic,
digital, or other similar process and such Purchaser may destroy any original
document so reproduced.  The Company agrees and stipulates that, to the extent
permitted by applicable law, any such reproduction shall be admissible in
evidence as the original itself in any judicial or administrative proceeding
(whether or not the original is in existence and whether or not such
reproduction was made by such Purchaser in the regular course of business) and
any enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence.  This Section 19 shall not prohibit the
Company or any other holder of Notes or any other holder of Warrants from
contesting any such reproduction to the same extent that it could contest the
original, or from introducing evidence to demonstrate the inaccuracy of any such
reproduction.

 

SECTION 20.       CONFIDENTIAL INFORMATION.

 

For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Company or any
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that is proprietary in nature and that was clearly
marked or labeled or otherwise adequately identified when received by such
Purchaser as being confidential information of the Company or such Subsidiary,
provided that such term does not include information that (a) was publicly known
or otherwise known to such Purchaser prior to the time of such disclosure,
(b) subsequently becomes publicly known through no act or omission by such
Purchaser or any person acting on such Purchaser’s behalf, or (c) otherwise
becomes known to such Purchaser other than through disclosure by the Company or
any Subsidiary.  Each Purchaser will maintain the confidentiality of such
Confidential Information in accordance with procedures adopted by such Purchaser
in good faith to protect confidential information of third parties delivered to
such Purchaser, provided that

 

34

--------------------------------------------------------------------------------


 

such Purchaser may deliver or disclose Confidential Information to (i) its
directors, officers, employees, agents, attorneys and affiliates (to the extent
such disclosure reasonably relates to the administration of the investment
represented by its Notes and/or Warrants, as applicable), (ii) its financial
advisors and other professional advisors who agree to hold confidential the
Confidential Information substantially in accordance with the terms of this
Section 20, (iii) any other holder of any Note, (iv) any other holder of any
Warrant, (v) any other Person to which it sells or offers to sell any Note or
any Warrant or any part thereof or any participation therein (if such Person has
agreed in writing prior to its receipt of such Confidential Information to be
bound by the provisions of this Section 20 and the transfer restrictions in
Section 13.4), (vi) any Person from which it offers to purchase any other
security of the Company (if such Person has agreed in writing prior to its
receipt of such Confidential Information to be bound by the provisions of this
Section 20), (vii) any federal or state regulatory authority having jurisdiction
over such Purchaser, (viii) any nationally recognized rating agency that
requires access to information about such Purchaser’s investment portfolio, or
(ix) any other Person to which such delivery or disclosure may be necessary or
appropriate (w) to effect compliance with any law, rule, regulation or order
applicable to such Purchaser, (x) in response to any subpoena or other legal
process, (y) in connection with any litigation to which such Purchaser is a
party or (z) if an Event of Default has occurred and is continuing, to the
extent such Purchaser may reasonably determine such delivery and disclosure to
be necessary or appropriate in the enforcement or for the protection of the
rights and remedies under such Purchaser’s Notes and/or Warrants, as applicable,
and this Agreement.  On reasonable request by the Company in connection with the
delivery to any holder of a Note or any holder of a Warrant of information
required to be delivered to such holder under this Agreement or requested by
such holder (other than a holder that is a party to this Agreement or its
nominee), such holder will enter into an agreement with the Company embodying
the provisions of this Section 20.

 

Each Purchaser acknowledges that the U.S. securities laws prohibit a Person who
has received from an issuer material non-public information about the issuer
from purchasing or selling securities of such issuer, or from communicating such
information to any other Person under circumstances in which it is reasonably
foreseeable that such Person is likely to purchase or sell such securities and
the Confidential Information may constitute material non-public information
about the Company.  Each Purchaser undertakes to refrain and to take appropriate
steps to cause its Affiliates to refrain, from purchasing or selling securities
of the Company on the basis of such Confidential Information and from
communicating such information to any other Person under circumstances in which
it is reasonably foreseeable that such Person is likely to purchase or sell such
securities.

 

SECTION 21.       SUBSTITUTION OF PURCHASER.

 

Each Purchaser shall have the right to substitute any one of its Affiliates as
the purchaser of the Notes and/or Warrants, as applicable, that it has agreed to
purchase hereunder, by written notice to the Company, which notice shall be
signed by both such Purchaser and such Affiliate, shall contain such Affiliate’s
agreement to be bound by this Agreement and shall contain a confirmation by such
Affiliate of the accuracy with respect to it of the representations set forth in
Section 6.  Upon receipt of such notice, any reference to such Purchaser in this
Agreement (other than in this Section 21), shall be deemed to refer to such
Affiliate in lieu of such original Purchaser.  In the event that such Affiliate
is so substituted as a Purchaser hereunder and such

 

35

--------------------------------------------------------------------------------


 

Affiliate thereafter transfers to such original Purchaser all of the Notes
and/or Warrants, as applicable, then held by such Affiliate, upon receipt by the
Company of notice of such transfer, any reference to such Affiliate as a
“Purchaser” in this Agreement (other than in this Section 21), shall no longer
be deemed to refer to such Affiliate, but shall refer to such original
Purchaser, and such original Purchaser shall again have all the rights of an
original holder of the Notes and/or Warrants, as applicable, under this
Agreement.

 

SECTION 22.       MISCELLANEOUS.

 

Section 22.1. Termination.  This Agreement may be terminated at any time prior
to the Closing:

 

(a)           by either the Purchasers or the Company if the Closing shall not
have occurred by the seventh (7th) calendar day following the date of this
Agreement; or

 

(b)           by either the Purchasers or the Company in the event that any
Governmental Authority shall have issued an order, decree or ruling or taken any
other action restraining, enjoining or otherwise prohibiting the transactions
contemplated by this Agreement and such order, decree, ruling or other action
shall have become final and nonappealable; or

 

(c)           by the mutual written consent of the Purchasers and the Company.

 

In the event of termination of this Agreement as provided in this Section 22.1,
this Agreement shall forthwith become void and there shall be no liability on
the part of either party hereto, except that nothing herein shall relieve either
party from liability for any breach of this Agreement.

 

Section 22.2.  Successors and Assigns.  All covenants and other agreements
contained in this Agreement by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and assigns whether so
expressed or not.  The Company shall not assign or delegate any of its rights or
duties under this Agreement without the prior written consent of each holder of
the Notes, and any attempted assignment without such consent shall be null and
void.

 

Section 22.3.  Payments Due on Non-Business Days.  Anything in this Agreement or
the Notes to the contrary notwithstanding (but without limiting the requirement
in Section 8.6 that the notice of any optional prepayment specify a Business Day
as the date fixed for such prepayment), any payment of principal of, Change of
Control Offer Amount, Applicable Prepayment Premium, Asset Sale Amount or
interest on any Note that is due on a date other than a Business Day shall be
made on the next succeeding Business Day without including the additional days
elapsed in the computation of the interest payable on such next succeeding
Business Day; provided that if the maturity date of any Note is a date other
than a Business Day, the payment otherwise due on such maturity date shall be
made on the next succeeding Business Day and shall include the additional days
elapsed in the computation of interest payable on such next succeeding Business
Day.

 

Section 22.4.  Updates of Tax Information.  Each Purchaser (or Permitted
Transferee of such Purchaser) shall deliver to the Company two further copies of
any the forms or certifications described in Section 4(B).4 on or before the
date that any such form or certification

 

36

--------------------------------------------------------------------------------


 

expires or becomes obsolete and after the occurrence of any event requiring a
change in the most recent form or certification previously delivered by it to
the Company.

 

Section 22.5.  Accounting Terms.  All accounting terms used herein which are not
expressly defined in this Agreement have the meanings respectively given to them
in accordance with GAAP applicable to public companies generally, or
authoritative interpretations thereof, as applicable.  Except as otherwise
specifically provided herein, (i) all computations made pursuant to this
Agreement shall be made in accordance with GAAP, and (ii) all financial
statements shall be prepared in accordance with GAAP.

 

Section 22.6.  Severability.  Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.

 

Section 22.7.  Construction, etc.  Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant.  Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person.

 

For the avoidance of doubt, all Schedules and Exhibits attached to this
Agreement shall be deemed to be a part hereof.

 

Section 22.8.  Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument.  Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.

 

Section 22.9.  Governing Law.  This Agreement shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the law of
the State of New York excluding choice-of-law principles of the law of such
State that would permit the application of the laws of a jurisdiction other than
such State.

 

Section 22.10.  Interest Rate Limitation.  Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Note, together
with all fees, charges and other amounts which are treated as interest on such
Note under applicable law (collectively, the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the holder of such Note in accordance with
applicable law, the rate of interest payable in respect of such Note, together
with all Charges payable in respect thereof, shall be limited to the Maximum
Rate and, to the extent lawful, the interest and Charges that would have been
payable in respect of such Note but were not payable as a result of the
operation of this Section 22.10 shall be cumulated and the interest and Charges

 

37

--------------------------------------------------------------------------------


 

payable to such holder in respect of other Notes or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount shall have
been received by such holder.

 

The Company shall not, and shall not permit any of its Subsidiaries to (to the
extent that it may lawfully do so) at any time insist upon, plead, or in any
manner whatsoever claim or take the benefit or advantage of, any stay, extension
or usury law wherever enacted, now or at any time hereafter in force, that may
affect the covenants or the performance of its obligations under this Agreement
or any Note, and the Company expressly waives all benefit or advantage of any
such law, and covenants (to the extent that it may lawfully do so) that it shall
not, by resort to any such law, hinder, delay or impede the execution of any
power herein granted to the holders of Notes, but shall suffer and permit the
execution of every such power as though no such law has been enacted.

 

Section 22.11.  Jurisdiction and Process; Waiver of Jury Trial (a) Each of the
parties hereto irrevocably submits to the non-exclusive jurisdiction of any New
York State or federal court sitting in the Borough of Manhattan, The City of New
York, over any suit, action or proceeding arising out of or relating to this
Agreement, the Notes or the Warrants.  To the fullest extent permitted by
applicable law, each of the parties hereto irrevocably waives and agrees not to
assert, by way of motion, as a defense or otherwise, any claim that it is not
subject to the jurisdiction of any such court, any objection that it may now or
hereafter have to the laying of the venue of any such suit, action or proceeding
brought in any such court and any claim that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum.

 

(b)           Each of the parties hereto consents to process being served by or
on behalf of any other party hereto in any suit, action or proceeding of the
nature referred to in Section 22.11(a) by mailing a copy thereof by registered
or certified mail (or any substantially similar form of mail), postage prepaid,
return receipt requested, to it at its address specified in Section 18 or at
such other address of which such party shall then have been notified pursuant to
said Section.  The parties hereto agree that such service upon receipt (i) shall
be deemed in every respect effective service of process upon it in any such
suit, action or proceeding and (ii) shall, to the fullest extent permitted by
applicable law, be taken and held to be valid personal service upon and personal
delivery to it.  Notices hereunder shall be conclusively presumed received as
evidenced by a delivery receipt furnished by the United States Postal Service or
any reputable commercial delivery service.

 

(c)           Nothing in this Section 22,11 shall affect the right of any party
hereto to serve process in any manner permitted by law or to enforce in any
lawful manner a judgment obtained in one jurisdiction in any other jurisdiction.

 

(d)           THE PARTIES HERETO HEREBY WAIVE TRIAL BY JURY IN ANY ACTION
BROUGHT ON OR WITH RESPECT TO THIS AGREEMENT, THE NOTES, THE WARRANTS OR ANY
OTHER DOCUMENT EXECUTED IN CONNECTION HEREWITH OR THEREWITH.

 

Section 22.12.  Acknowledgment.  Each party hereto acknowledges that it is not
relying upon any representation or warranty not set forth in the Disclosure
Documents.  Each Purchaser

 

38

--------------------------------------------------------------------------------


 

acknowledges that it had an opportunity to conduct such review and analysis of
the business, assets, condition, operations and prospects of the Company and its
Subsidiaries, including an opportunity to ask such questions of management (for
which it has received such answers) and to review such information maintained by
the Company, in each case as such Purchaser considers sufficient for the purpose
of making its purchase of the Notes and/or the Warrants, as applicable,
hereunder.  Each Purchaser further acknowledges that it has had an opportunity
to consult with its own counsel, financial and tax advisers and other
professional advisers as it believes is sufficient for purposes of its purchase
of the Notes and/or the Warrants, as applicable.

 

*  *  *  *  *

 

39

--------------------------------------------------------------------------------


 

If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Company, whereupon this
Agreement shall become a binding agreement between you and the Company.

 

 

 

Very truly yours,

 

 

 

THE NEW YORK TIMES COMPANY

 

 

 

 

 

By:

/s/ James Follo

 

 Name: James Follo

 

 Title: Chief Financial Officer

 

 

 

 

This Agreement is hereby

 

accepted and agreed to as

 

of the date thereof.

 

 

 

INMOBILIARIA CARSO, S.A. de C.V.

 

 

 

 

 

By:

/s/ Raul Humberto Zepeda Ruiz

 

Name: Raul Humberto Zepeda Ruiz

 

Title: Attorney in Fact

 

 

 

 

 

 

 

BANCO INBURSA, S.A., INSTITUCÍON DE

 

BANCA MÚLTIPLE GRUPO FINANCIERO

 

INBURSA

 

 

 

 

 

 

 

By:

/s/ Raul Humberto Zepeda Ruiz

 

Name: Raul Humberto Zepeda Ruiz

 

Title: Attorney in Fact

 

 

 

EXECUTION COPY OF SECURITIES PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

THE NEW YORK TIMES COMPANY

 

INFORMATION RELATING TO NOTE PURCHASERS

 

NAME AND ADDRESS OF PURCHASERS

 

PRINCIPAL AMOUNT OF
NOTES TO BE PURCHASED

 

 

 

 

 

 

 

(A)

 

Inmobiliaria Carso, S.A. de C.V.

 

$

125,000,000

 

 

 

 

 

 

 

(1)

 

All payments by wire transfer of immediately available funds in accordance with
written instructions provided to the Company, with sufficient information to
identify the source and application of such funds.

 

 

 

 

 

 

 

 

 

(2)

 

All notices of payments and written confirmations of such wire transfers:

 

 

 

 

 

 

 

 

 

 

 

Raul Zepeda

Avenida Insurgentes Sur #3500, PB

Colonia Peña Pobre

Delegación Tlalpan, CP

14060 México D.F., México

Telecopy No.: (52) 55 5520 0525

Confirmation No.: (52) 55 5325 0505

 

 

 

 

 

 

 

 

 

(B)

 

Banco Inbursa S.A., Institución de Banca Múltiple Grupo Financiero Inbursa

 

$

125,000,000

 

 

 

 

 

 

 

(1)

 

All payments by wire transfer of immediately available funds in accordance with
written instructions provided to the Company with sufficient information to
identify the source and application of such funds.

 

 

 

 

 

 

 

 

 

(2)

 

All notices of payments and written confirmations of such wire transfers:

 

 

 

 

1

--------------------------------------------------------------------------------


 

 

 

Raul Zepeda

Avenida Insurgentes Sur #3500, PB

Colonia Peña Pobre

Delegación Tlalpan, CP

14060 México D.F., México

Telecopy No.: (52) 55 5520 0525

Confirmation No.: (52) 55 5325 0505

 

 

 

 

INFORMATION RELATING TO WARRANT PURCHASERS

 

NAME AND ADDRESS OF PURCHASERS

 

WARRANTS

 

 

 

 

 

 

 

(A)

 

Inmobiliaria Carso, S.A. de C.V.

 

7,950,000

 

 

 

 

 

 

 

(1)

 

All payments by wire transfer of immediately available funds in accordance with
written instructions provided to the Company, with sufficient information to
identify the source and application of such funds.

 

 

 

 

 

 

 

 

 

(2)

 

All notices of payments and written confirmations of such wire transfers:

 

 

 

 

 

 

 

 

 

 

 

Raul Zepeda

Avenida Insurgentes Sur #3500, PB

Colonia Peña Pobre

Delegación Tlalpan, CP

14060 México D.F., México

Telecopy No.: (52) 55 5520 0525

Confirmation No.: (52) 55 5325 0505

 

 

 

 

 

 

 

 

 

(B)

 

Banco Inbursa S.A., Institución de Banca Múltiple Grupo Financiero Inbursa

 

7,950,000

 

 

 

 

 

 

 

(1)

 

All payments by wire transfer of immediately available funds in accordance with
written instructions provided to the Company, with sufficient information to
identify the source and application of such funds.

 

 

 

 

 

 

 

 

 

(2)

 

All notices of payments and written confirmations of such wire transfers:

 

 

 

 

2

--------------------------------------------------------------------------------


 

 

 

Raul Zepeda

Avenida Insurgentes Sur #3500, PB

Colonia Peña Pobre

Delegación Tlalpan, CP

14060 México D.F., México

Telecopy No.: (52) 55 5520 0525

Confirmation No.: (52) 55 5325 0505

 

 

 

 

3

--------------------------------------------------------------------------------


 

SCHEDULE B

 

DEFINED TERMS

 

As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:

 

“Acquired Indebtedness” means, with respect to any specified Person,
(i) Indebtedness of any other Person existing at the time such other Person is
merged with or into or became a Subsidiary of such specified Person, excluding,
without limitation, Indebtedness incurred in connection with, or in
contemplation of, such other Person merging with or into or becoming a
Subsidiary of such specified Person, and (ii) Indebtedness secured by a Lien
encumbering any asset acquired by such specified Person at the time such asset
is acquired by such specified Person.

 

“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person, and (i) with respect to the Company, shall include any Person
beneficially owning or holding, directly or indirectly, ten percent (10%) or
more of any class of voting or equity interests of the Company or any Subsidiary
or any corporation of which the Company and its Subsidiaries beneficially own or
hold, in the aggregate, directly or indirectly, ten percent (10%) or more of any
class of voting or equity interests and (ii) with respect to any Purchaser,
shall include any Person that at such time directly or indirectly through one or
more intermediaries Controls, is Controlled by or is under common Control with
Mr. Carlos Slim Helú or his descendants (or any spouse thereof).  As used in
this definition, “Control” means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.

 

“Anti-Terrorism Order” means Executive Order No. 13,224 of September 24, 2001,
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit or Support Terrorism, 66 U.S. Fed. Reg. 49, 079 (2001), as amended.

 

“Applicable Prepayment Premium” means, with respect to any Note, as of any date
of optional prepayment, the following:  (i) from January 15, 2012 to January 14,
2013, an amount equal to one hundred and five percent (105.00%) of the
outstanding principal amount of the Notes at such date; (ii) from January 15,
2013 to January 14, 2014 an amount equal to one hundred two and 50/100 percent
(102.50%) of the outstanding principal amount of the Notes at such date; and
(iii) from January 15, 2014 to the maturity date of the Notes, an amount equal
to one hundred percent (100.00%) of the outstanding principal amount of the
Notes at such date.

 

“Asset Sale” means the sale, transfer, conveyance, assignment or other
disposition, directly or indirectly, including by merger or consolidation in any
transaction or series of related transactions by the Company or any of its
Subsidiaries of any of the following:  (a) any of the Capital Stock of any of
the Company’s Subsidiaries or (b) any or all of the assets of the

 

SCHEDULE B
(to Securities Purchase Agreement)

 

1

--------------------------------------------------------------------------------


 

Company or any of its Subsidiaries, including the sale of substantially all of
the assets of any division or line of business of the Company; in each case
other than sales, transfers, conveyances, or other dispositions:  (i) of goods
and services in the ordinary course of business; (ii) of accounts in the
ordinary course of business for purposes of collection; (iii) of the properties
and assets of the Company, substantially as an entirety, which are governed by
the provisions of Section 10.4 hereof; (iv) as part of the abandonment, sale or
disposition by the Company or any of its Subsidiaries of damaged, surplus,
obsolete or worn-out assets in the ordinary course of business; (v) among the
Company and any of its Subsidiaries; and (vi) for less than $500,000 in total
consideration.

 

“Asset Sale Amount” is defined in Section 10.5(c).

 

“Asset Sale Offer” is defined in Section 10.5(c).

 

“Asset Sale Offer Payment Date” is defined in Section 10.5(e).

 

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease, the capitalized amount of the
remaining lease payments under the relevant lease that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
lease were accounted for as a capital lease.

 

“Board of Directors” means either the board of directors of the Company or any
duly authorized committee of that board.

 

“Business Day” means any day other than a Saturday, a Sunday or a day on which
commercial banks in New York, New York are required or authorized to be closed.

 

“Called Principal” means, with respect to any Note, the principal amount of such
Note that is to be prepaid pursuant to Section 8.2(a) or has become or is
declared to be immediately due and payable pursuant to Section 12.1, as the
context requires.

 

“Capital Lease” means, at any time, a lease with respect to which the lessee is
required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.

 

“Capital Stock” means any and all shares, membership or other interests,
participations or other equivalents (however designated) of capital stock of a
corporation, any and all membership interests, participations or other
equivalents (however designated) in a limited liability company, any and all
equivalent ownership interests in a Person (other than a corporation), and any
and all warrants, rights or options to purchase any of the foregoing.

 

“Capitalization Date” is defined in Section 5.3.

 

“Change of Control” is defined in Section 8.3(f).

 

2

--------------------------------------------------------------------------------


 

“Change of Control Offer Amount” means, with respect to any Note, an amount
equal to 101% of the principal amount of such Note.

 

“Charges” is defined in Section 22.10.

 

“Closing” is defined in Section 3.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.

 

“College Point Project” means the printing facility at College Point, Queens.

 

“Company” means The New York Times Company, a New York corporation or any
successor that becomes such in the manner prescribed in Section 10.4.

 

“Company’s SEC Filings” means each of the documents listed below and any filings
made with the SEC under Section 13(a), 13(c), 14, or 15(d) of the Securities
Exchange Act of 1934, as amended, prior to the date of this Agreement:

 

(i)                                     Annual Report on Form 10-K for the
fiscal year ended December 30, 2007, filed with the SEC on February 26, 2008;

 

(ii)                                  Quarterly Report on Form 10-Q for the
quarter ended March 30, 2008, filed with the SEC on May 7, 2008;

 

(iii)                               Quarterly Report on Form 10-Q for the
quarter ended June 29, 2008, filed with the SEC on August 6, 2008;

 

(iv)                              Quarterly Report on Form 10-Q for the quarter
ended September 28, 2008, filed with the SEC on November 7, 2008; and

 

(v)                                 Current Reports on Form 8-K, filed with the
SEC on February 12, 2008, March 17, 2008, September 8, 2008 and October 23, 2008
(as to Item 5.02 only).

 

“Confidential Information” is defined in Section 20.

 

“Consolidated EBITDA” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income: (i) Consolidated Interest Expense for such period,
(ii) the provision for Federal, state, local and foreign income taxes payable by
the Company and its Subsidiaries for such period, (iii) depreciation and
amortization expense, (iv) non-cash items, including, without limitation, stock
compensation expenses and (v) other non-recurring expenses of the Company and
its Subsidiaries reducing such Consolidated Net Income which do not represent a
cash item in such period or any future period and minus (b) the following to the
extent included in calculating such Consolidated Net Income: (i) Federal, state,
local and foreign income tax credits of the Company and its

 

3

--------------------------------------------------------------------------------


 

Subsidiaries for such period and (ii) all non-cash items increasing Consolidated
Net Income for such period.

 

“Consolidated Fixed Charges” means with respect to any Person for any period,
the sum, without duplication, of (i) Consolidated Interest Expense for such
Person for such period, plus (ii) all cash and non-cash dividends or other
distributions paid, accrued or scheduled to be paid or accrued, on any series of
Preferred Stock of the Company during such period to any Person other than such
Person or any of its Subsidiaries (excluding items eliminated in consolidation),
plus (iii) all cash and non-cash dividends or other distributions paid, accrued
or scheduled to be paid or accrued, on any series of Disqualified Capital Stock
of the Company during such period to any Person other than such Person or its
Subsidiaries (excluding items eliminated in consolidation).

 

“Consolidated Interest Expense” means, for any period, the sum of, without
duplication determined on a consolidated basis in accordance with GAAP:

 

(1)                                  the aggregate of cash and non-cash interest
expense of the Company and its Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP, including without limitation
(whether or not interest expense in accordance with GAAP):

 

(a)                                  any amortization or accretion of debt
discount or any interest paid on Indebtedness on the Company in the form of
additional Indebtedness,

 

(b)                                 any amortization of deferred financing
costs,

 

(c)                                  the net costs under any interest or
currency hedging obligations (including amortization fees),

 

(d)                                 all capitalized interest,

 

(e)                                  the interest portion of any deferred
payment obligation, and

 

(f)                                    commissions, discounts and other fees and
charges incurred in respect of letters of credit or bankers’ acceptances;

 

(g)                                 any interest expense on Indebtedness of
another Person that is Guaranteed by the Company or one of its Subsidiaries or
secured by a Lien on the assets of the Company or one of its Subsidiaries
(whether or not such Guarantee or Lien is called upon); and

 

(2)                                  the interest component of capital leases
paid, accrued and/or scheduled to be paid or accrued by the Company and its
Subsidiaries during such period.

 

4

--------------------------------------------------------------------------------


 

Notwithstanding anything in the foregoing to the contrary, amortization of the
original issue discount of the Notes and the Warrants shall be excluded from the
calculation of “Consolidated Interest Expense”.

 

“Consolidated Net Income” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the net income (or loss) of the Company
and its Subsidiaries for that period, determined in accordance with GAAP;
provided, that there shall be excluded therefrom:

 

(1)                                  net after-tax gains (or losses) from Asset
Sales or abandonment or reserves relating thereto;

 

(2)                                  net after-tax items classified as
extraordinary gains (or losses);

 

(3)                                  the net income (but not loss) of any
Subsidiary to the extent that a corresponding amount could not be distributed to
the Company at the date of determination as a result of any restriction pursuant
to such Subsidiary’s charter or by-laws or any law, regulation, agreement or
judgment applicable to any such distribution;

 

(4)                                  any increase (but not decrease) in net
income attributable to minority interests in any Subsidiary; and

 

any restoration to income of any contingency reserve, except to the extent that
provision for such reserve was made out of Consolidated Net Income accrued at
any time following the date of Closing.

 

“Consolidated Net Tangible Assets” means the aggregate amount of assets of the
Company less (a) all current liabilities and (b) all goodwill, trademarks,
patents, unamortized debt discount and expense, organization or developmental
expenses, and other like intangibles, all as set forth on the most recent
consolidated balance sheet of the Company prepared in accordance with GAAP.

 

“Consolidated Subsidiary” means any Subsidiary which in accordance with GAAP
shall be consolidated with the Company in any consolidated financial statements
furnished to the holder of the Notes.

 

“Coverage Ratio Test” is defined in Section 10.2(a).

 

“Credit Agreement Refinancing Indebtedness” means (i) the amount of Indebtedness
(x) Incurred other than under the Existing Credit Agreements or pursuant to the
Notes and (y) applied not more than sixty (60) days after such Incurrence to
repay amounts outstanding under the 2006 Credit Agreement, less (ii) amounts
re-borrowed under the 2006 Credit Agreement not more than sixty (60) after the
date of the repayment described in clause (i) and expended by the Company for
general corporate purposes.  Credit Agreement Refinancing Indebtedness shall
also include any refinancings, replacements, renewals, extensions or amendments
of Indebtedness constituting Credit Agreement Refinancing Indebtedness.

 

5

--------------------------------------------------------------------------------


 

“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.

 

“Disclosure Documents” is defined in Section 5.5.

 

“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from January 15, 2012 to the Settlement Date with respect
to such Called Principal, in accordance with accepted financial practice and at
a discount factor (applied on the same periodic basis as that on which interest
on the Notes is payable) equal to the Reinvestment Yield with respect to such
Called Principal.

 

“Disqualified Capital Stock” means any portion of Capital Stock which, by its
terms, or by the terms of any security into which it is convertible or for which
it is exchangeable, or upon the happening of any event, matures or is
mandatorily redeemable (other than solely for Capital Stock which is not
Disqualified Capital Stock) pursuant to a sinking fund obligation or otherwise,
or is redeemable at the option of the holder thereof in whole or in part, in
each case prior to the date that is ninety-one (91) days after the maturity of
the Notes; provided, that Capital Stock issued to any bona fide plan for the
benefit of employees of the Company or its Subsidiaries or by any such plan to
such employees shall not constitute Disqualified Capital Stock.

 

“Electronic Delivery” is defined in Section 7.1(a).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under section 414 of
the Code.

 

“Event of Default” is defined in Section 11.

 

“Excess Proceeds” is defined in Section 10.5(c).

 

“Existing Credit Agreements” means, (A)(i) that certain Credit Agreement, dated
as of May 28, 2004, as amended as of July 29, 2004 and as amended and restated
as of September 7, 2006, among Company, as the borrower, the several lenders
from time to time party thereto, Bank of America, N.A., as administrative agent,
swing line lender and L/C issuer, Banc of America Securities LLC, as joint lead
arranger and joint book manager, J.P. Morgan Securities Inc., as joint lead
arranger and joint book manager, JPMorgan Chase Bank, as documentation agent and
The Bank of New York and Suntrust Bank, as co-syndication agents, through its
stated maturity as of the date hereof (the “2004 Credit Agreement”) and
(ii) that certain Credit Agreement, dated as of June 21, 2006, and as amended
and restated as of September 7, 2006, among the Company, as the borrower, the
several lenders from time to time party thereto, Bank

 

6

--------------------------------------------------------------------------------


 

of America, N.A., as administrative agent, swing line lender and L/C issuer,
Banc of America Securities LLC, as joint lead arranger and joint book manager,
J.P. Morgan Securities Inc., as joint lead arranger and joint book manager,
JPMorgan Chase Bank, as documentation agent and The Bank of New York and
Suntrust Bank, as co-syndication agents (the “2006 Credit Agreement” and,
together with the 2004 Credit Agreement, the “Credit Agreements”) and (B) any
Permitted Refinancing Indebtedness of the 2006 Credit Agreement.

 

“Existing Indebtedness” means Indebtedness which is outstanding immediately
prior to the Closing and remains outstanding after the Closing and the
application of the proceeds of the Notes.

 

“Family Member” is defined in Section 8.3(f).

 

“Family Trust” is defined in Section 8.3(f).

 

“Financial Statements” is defined in Section 5.5.

 

“Fixed Charge Coverage Ratio” means, for any Person on any date, the ratio of
(1) the Consolidated EBITDA for the then most recent four fiscal quarters prior
to such date to (2) the Consolidated Fixed Charges during such four fiscal
quarter period.

 

“Form 10-K” is defined in Section 7.1(b).

 

“Form 10-Q” is defined in Section 7.1(a).

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States or a successor generally accepted accounting principle
(including IFRS) upon a change from GAAP to such successor principle, to the
extent such change is required or permitted by the promulgation of any rule,
regulation, pronouncement or opinion by the Financial Accounting Standards Board
of the American Institute of Certified Public Accountants or, if applicable, the
SEC.

 

“Governmental Authority” means

 

(a)                                  the government of

 

(i)                                     the United States or any State or other
political subdivision thereof, or

 

(ii)                                  any other jurisdiction in which the
Company or any Subsidiary conducts all or any part of its business, or which
asserts jurisdiction over any properties of the Company or any Subsidiary, or

 

7

--------------------------------------------------------------------------------


 

(b)                                 any entity exercising executive,
legislative, judicial, regulatory or administrative functions of, or pertaining
to, any such government.

 

“Guaranty” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
indebtedness, dividend or other obligation of any other Person in any manner,
whether directly or indirectly, including (without limitation) obligations
incurred through an agreement, contingent or otherwise, by such Person:

 

(a)                                  to purchase such indebtedness or obligation
or any property constituting security therefor;

 

(b)                                 to advance or supply funds (i) for the
purchase or payment of such indebtedness or obligation, or (ii) to maintain any
working capital or other balance sheet condition or any income statement
condition of any other Person or otherwise to advance or make available funds
for the purchase or payment of such indebtedness or obligation;

 

(c)                                  to lease properties or to purchase
properties or services primarily for the purpose of assuring the owner of such
indebtedness or obligation of the ability of any other Person to make payment of
the indebtedness or obligation; or

 

(d)                                 otherwise to assure the owner of such
indebtedness or obligation against loss in respect thereof.

 

In any computation of the indebtedness or other liabilities of the obligor under
any Guaranty, the indebtedness or other obligations that are the subject of such
Guaranty shall be assumed to be direct obligations of such obligor.

 

“Hedging Transaction” means any short sale (whether or not against the box) or
any purchase, sale or grant of any right (including any put or call option, swap
or other derivative transaction whether settled in cash or securities) to obtain
a “short” or “put equivalent position” with respect to the Company’s Class A
Common Stock.

 

“holder” means, with respect to any Note or any Warrant, the Person in whose
name such Note or Warrant, as applicable, is registered in the register
maintained by the Company pursuant to Section 13.1.

 

“IFRS” means the International Financial Reporting Standards applicable to
public companies generally, or authoritative interpretations thereof, as
applicable.

 

“Incur” is defined in Section 10.2(a).

 

“Indebtedness” with respect to any Person means, at any time, without
duplication,

 

(a)                                  its liabilities for borrowed money and its
redemption or other payment obligations at maturity in respect of Disqualified
Capital Stock;

 

8

--------------------------------------------------------------------------------


 

(b)                                 its liabilities for the deferred purchase
price of property acquired by such Person (excluding accounts payable arising in
the ordinary course of business but including all liabilities created or arising
under any conditional sale or other title retention agreement with respect to
any such property);

 

(c)                                  (i) all liabilities appearing on its
balance sheet in accordance with GAAP in respect of Capital Leases and (ii) all
liabilities which would appear on its balance sheet in accordance with GAAP in
respect of Synthetic Leases assuming such Synthetic Leases were accounted for as
Capital Leases;

 

(d)                                 all liabilities for borrowed money secured
by any Lien with respect to any property owned by such Person (whether or not it
has assumed or otherwise become liable for such liabilities);

 

(e)                                  all its liabilities in respect of letters
of credit or instruments serving a similar function issued or accepted for its
account by banks and other financial institutions (whether or not representing
obligations for borrowed money);

 

(f)                                    the aggregate Swap Termination Value of
all Swap Contracts of such Person; and

 

(g)                                 any Guaranty of such Person with respect to
liabilities of a type described in any of clauses (a) through (f) hereof.

 

Indebtedness of any Person shall include all obligations of such Person of the
character described in clauses (a) through (g) to the extent such Person remains
legally liable in respect thereof notwithstanding that any such obligation is
deemed to be extinguished under GAAP.

 

“Interest Payment Date” is defined in Section 1.

 

“Investor Funding Fee” means the $4.5 million funding fee payable to the
Purchasers at Closing.

 

“Lien” is defined in Section 10.1.

 

“Lock-up Period” is defined in Section 13.4(a).

 

“Make-Whole Premium Amount” means, with respect to any Note, an amount equal to
the excess, if any, of the Discounted Value of the Remaining Scheduled Payments
with respect to the Called Principal of such Note over the amount of such Called
Principal; provided that the Make-Whole Premium Amount may in no event be less
than zero.

 

“Mandatory Sale” is defined in Section 10.5(a).

 

“Material” means material in relation to the business, operations, affairs,
financial condition, assets or properties of the Company and its Subsidiaries
taken as a whole.

 

9

--------------------------------------------------------------------------------


 

“Material Adverse Effect” means a material adverse effect on (i) the business,
results of operation or financial condition of the Company and its Consolidated
Subsidiaries taken as a whole; provided, however, that Material Adverse Effect
shall not be deemed to include the effects of (A) any facts, circumstances,
events, changes or occurrences generally affecting businesses, industries and
markets in which the Company operates (including, without limitation, changes
generally in prevailing interest rates, credit availability and liquidity,
currency exchange rates and price levels or trading volumes in the United States
or foreign markets), companies engaged in such businesses, industries or markets
or the economy, including effects on such businesses, industries, markets or
economy resulting from any regulatory or political conditions or developments,
or any outbreak or escalation of hostilities, declared or undeclared acts of war
or terrorism, (B) changes or proposed changes in GAAP applicable to public
companies generally (or authoritative interpretations thereof), (C) changes or
proposed changes in laws of general applicability or related policies or
interpretations of Governmental Authorities (in the case of each of clause (A),
(B) and (C), other than facts, circumstances, events, changes, effects or
occurrences to the extent that such facts, circumstances, events, changes,
effects or occurrences have a disproportionately adverse effect on the Company
and its Consolidated Subsidiaries relative to comparable U.S. public companies),
or (D) changes in the market price or trading volume of the Common Stock or any
other equity, equity-related or debt securities of the Company (it being
understood and agreed that the exception set forth in this clause (D) does not
apply to the underlying reason giving rise to or contributing to any such
change); or (ii) the ability of the Company timely to consummate the sale of the
Notes and the Warrants and the other transactions contemplated by this
Agreement.

 

“Maximum Rate” is defined in Section 22.10.

 

“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).

 

“Net Proceeds” means, with respect to any Asset Sale, the aggregate proceeds in
the form of cash or cash equivalents, including payments in respect of deferred
payment obligations when received in the form of cash or cash equivalents,
received by the Company or any of its Subsidiaries, net of the direct costs
relating to such Asset Sale, including legal, accounting and investment banking
fees, payments made in order to obtain a necessary consent or required by
applicable law, and brokerage and sales commissions, severance or employee
termination expenses incurred as a result thereof, any relocation expenses
incurred as a result thereof, other fees and expenses, including title and
recordation expenses, taxes paid or payable as a result thereof (after taking
into account any available tax credits or deductions and any tax sharing
arrangements), amounts required to be applied to the repayment of principal of,
premium, if any, and interest on Indebtedness required to be paid as a result of
such transaction and any deduction of appropriate amounts to be provided by the
Company or any of its Subsidiaries as a reserve in accordance with GAAP against
any liabilities associated with the asset disposed of in such transaction and
retained by the Company or any of its Subsidiaries after such sale or other
disposition thereof, including pension and other post-employment benefit
liabilities and liabilities related to environmental matters or against any
indemnification obligations associated with such transaction.

 

10

--------------------------------------------------------------------------------


 

“Note Register” is defined in Section 13.1.

 

“Notes” is defined in Section 1.

 

“Note Purchaser” is defined in the first paragraph of this Agreement.

 

“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company whose responsibilities extend to the subject
matter of such certificate.

 

“Pari Passu Indebtedness” is defined in Section 10.5(c).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.

 

“Pension Plan” means any Plan, other than a Multiemployer Plan, that is subject
to Title IV of ERISA and is sponsored or maintained by the Company or any ERISA
Affiliate or to which the Company or any ERISA Affiliate contributes or has an
obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five (5) plan years.

 

“Permitted Holders” is defined in Section 8.3(f).

 

“Permitted Lien” means:

 

(a)                                  Liens or deposits to secure payment of
workmen’s compensation, unemployment insurance, old age pensions or other social
security;

 

(b)                                 Liens or deposits to secure performance of
bids, tenders, contracts (other than contracts for the payment of money), or
leases, public or statutory obligations, surety or appeal bonds, or other Liens
or deposits for purposes of like general nature in the ordinary course of
business;

 

(c)                                  Liens for property taxes not delinquent and
Liens for taxes which in good faith are being contested or litigated in proper
proceedings;

 

(d)                                 statutory Liens of landlords or mechanics’,
carriers’, workmen’s or other like Liens arising in the ordinary course of
business which do not secure obligations for borrowed money or other extensions
of credit;

 

(e)                                  Liens on the property or assets of any
Consolidated Subsidiary securing indebtedness of such Consolidated Subsidiary to
the Company or to a Consolidated Subsidiary of the Company;

 

(f)                                    Liens to which the Required Holders of
the Notes have given their consent in writing;

 

11

--------------------------------------------------------------------------------


 

(g)                                 Liens arising from security interests
granted in order to comply with the requirements for the issuance of bankers’
acceptances which are eligible for discount by the FRB;

 

(h)                                 purchase money security interests covering
real or personal property hereafter acquired, provided that neither the Company
nor any Consolidated Subsidiary has any liability to repay the Indebtedness
secured by such purchase money security interests except to the extent of the
respective real or personal property;

 

(i)                                     Liens existing on the date a Person
becomes a Subsidiary or a division of the Company, or is merged into the Company
or any Subsidiary, provided such Liens were not created in connection with or in
contemplation of such transaction or merger and apply only to the assets of such
subsidiary or division;

 

(j)                                     Liens existing on any property or asset
prior to the acquisition thereof by the Company or a Subsidiary, provided such
Liens were not created in connection with or in contemplation of such
acquisition;

 

(k)                                  Liens which are renewals, replacements or
extensions of any of the Liens permitted by clauses (e), (f), (h), (i), (j) or
(n) hereof upon the same property theretofore subject thereto and without
increase in the principal amount of debt thereby secured;

 

(l)                                     zoning restrictions, easements,
right-of-way, restrictions on use of real property and other similar
encumbrances incurred in the ordinary course of business which, in the
aggregate, are not substantial in amount and do not materially detract from the
value of the property subject thereto or interfere with the ordinary conduct of
the business of the Company or any of its Subsidiaries;

 

(m)                               non-material Liens on existing property or
assets valued in the aggregate at under $10,000,000;

 

(n)                                 Liens securing Attributable Indebtedness
Incurred in connection with Sale and Leaseback Transactions to the extent the
aggregate sales proceeds received therefrom do not in the aggregate, and the
aggregate amount of Attributable Indebtedness in respect thereof at the time of
the Incurrence of each such Attributable Indebtedness does not, exceed
$225,000,000 (plus any capitalized interest or payment-in-kind interest accrued
thereon) with respect to: (i) the Company’s and its Subsidiaries’ interests in
the real property, fixtures and personal property constituting the Company’s
headquarters, located at 620 Eighth Avenue and/or (ii) the Company’s and its
Subsidiaries’ interests in the real property, fixtures and personal property
constituting the College Point Project; and

 

(o)                                 any pledge of the Company’s interest in New
England Sports Ventures LLC (“NESV”), to secure obligations of NESV or its
subsidiaries, provided that neither the Company nor any Subsidiary has any
obligation to repay the obligations secured by such pledge except to the extent
of the pledged assets.

 

12

--------------------------------------------------------------------------------


 

“Permitted Refinancing Indebtedness” means any Indebtedness of the Company or
any of its Subsidiaries issued in exchange for, or the net proceeds of which are
used to Refinance other Indebtedness of any such Persons; provided, however,
that (i) the principal amount of such Permitted Refinancing Indebtedness does
not exceed the principal amount plus accrued interest, prepayment penalties,
premiums and other similar amounts, if any, of the Indebtedness so Refinanced
(plus the amount of reasonable fees and expenses incurred in connection
therewith); (ii) such Permitted Refinancing Indebtedness has a final maturity
date on or later than the final maturity date of, and has a Weighted Average
Life to Maturity equal to or greater than the Weighted Average Life to Maturity
of, at the time of such Refinancing, the Indebtedness being Refinanced; and
(iii) if the Indebtedness being Refinanced is contractually subordinated in
right of payment to the Notes, such Permitted Refinancing Indebtedness is
subordinated in right of payment to the Notes on terms at least as favorable as
determined in good faith by the Board of Directors to the holders of the Notes
as those contained in the documentation governing the Indebtedness being
Refinanced.  For the purposes hereof, in determining whether any replacement of
the 2006 Credit Agreement (or the subsequent replacement of any such replacement
facility) constitutes Permitted Refinancing Indebtedness in accordance with the
foregoing proviso, all committed amounts under the 2006 Credit Agreement (or
successor facility being replaced) and under the proposed replacement facility
shall be deemed outstanding.

 

“Permitted Transferee” is defined in Section 13.4(c).

 

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or
Governmental Authority.

 

“PIK Amount” is defined in Section 1.

 

“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
subject to Title I of ERISA that is or, within the preceding five years, has
been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by the Company or
any ERISA Affiliate or with respect to which the Company or any ERISA Affiliate
may have any liability.

 

“Plan Event” shall mean a “reportable event”, as defined in Section 4043(b) of
ERISA and the regulations issued under such Section, other than any such event
with respect to which the 30-day notice requirement has been waived by the PBGC,
and any Termination Event.

 

“Preferred Stock” means any class of Capital Stock of a Person that is preferred
over any other class of Capital Stock (or similar equity interests) of such
Person as to the payment of dividends or the payment of any amount upon
liquidation or dissolution of such Person.

 

“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.

 

“Proprietary Rights” is defined in Section 5.19.

 

13

--------------------------------------------------------------------------------


 

“Provided Reports” is defined in Section 7.1(c).

 

“Purchaser” is defined in the first paragraph of this Agreement.

 

“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in
Rule 144A(a)(1) under the Securities Act.

 

“Refinance” means, in respect of any security or Indebtedness, to refinance,
extend, renew, refund, replace, repay, prepay, redeem, defease or retire, or to
issue a security or Indebtedness in exchange or replacement for, such security
or Indebtedness in whole or in part. “Refinanced” and “Refinancing” shall have
correlative meanings.

 

“Registration Rights Agreement” is defined in Section 4(A).12.

 

“Regulatory Approvals” with respect to any holder of the Warrants, means, to the
extent applicable and required to permit any holder of the Warrants to exercise
a Warrant for shares of Class A Common Stock and to own such Class A Common
Stock without the holder of such Warrant being in violation of applicable laws,
rules or regulations, the receipt of any necessary approvals and authorizations
of, filings and registrations with, notifications to, or expiration or
termination of any applicable waiting period under, the Hart-Scott-Rodino
Antitrust Improvements Act of 1976, as amended, and the rules and regulations
thereunder (the “HSR Act”); provided, however, if any holder of a Warrant
provides a certificate in a form satisfactory to the Company representing that
such holder of a Warrant is acquiring such shares of Class A Common Stock in
reliance upon the exemption provided in Section 802.9 or Section 802.64 of the
rules promulgated under the HSR Act, such holder of a Warrant may exercise such
Warrant without filing any notification and report forms under the HSR Act.

 

“Reinvestment Yield” means, with respect to the Called Principal of any Note,
0.50% over the yield to maturity implied by (i) the yields reported as of
10:00 a.m. (New York City time) on the second Business Day preceding the
Settlement Date with respect to such Called Principal, on the display designated
as “Page PX1” (or such other display as may replace Page PX1 on Bloomberg
Financial Markets (“Bloomberg”) or, if Page PX1 (or its successor screen on
Bloomberg) is unavailable, the Telerate Access Service screen which corresponds
most closely to Page PX1 for the most recently issued actively traded U.S.
Treasury securities having a maturity equal to the Remaining Average Life of
such Called Principal as of such Settlement Date, or (ii) if such yields are not
reported as of such time or the yields reported as of such time are not
ascertainable (including by way of interpolation), the Treasury Constant
Maturity Series Yields reported, for the latest day for which such yields have
been so reported as of the second Business Day preceding the Settlement Date
with respect to such Called Principal, in Federal Reserve Statistical Release
H.15 (519) (or any comparable successor publication) for actively traded U.S.
Treasury securities having a constant maturity equal to the Remaining Average
Life of such Called Principal as of such Settlement Date.  Such implied yield
will be determined, if necessary, by (a) converting U.S. Treasury bill
quotations to bond equivalent yields in accordance with accepted financial
practice and (b) interpolating linearly between (1) the actively traded U.S.
Treasury security with the maturity closest to and greater than such

 

14

--------------------------------------------------------------------------------


 

Remaining Average Life and (2) the actively traded U.S. Treasury security with
the maturity closest to and less than such Remaining Average Life.  The
Reinvestment Yield shall be rounded to the number of decimal places as appears
in the interest rate of the applicable Note.

 

“Related Fund” means, with respect to any holder of any Note or any holder of
any Warrant, any fund or entity that (i) invests in Securities or bank loans,
and (ii) is advised or managed by such holder, the same investment advisor as
such holder or by an affiliate of such holder or such investment advisor.

 

“Remaining Average Life” means, with respect to any Called Principal, the number
of years (calculated to the nearest one-twelfth year) obtained by dividing
(i) such Called Principal into (ii) the sum of the products obtained by
multiplying (a) the principal component of each Remaining Scheduled Payment with
respect to such Called Principal by (b) the number of years (calculated to the
nearest one-twelfth year) that will elapse between the Settlement Date with
respect to such Called Principal and January 15, 2012.

 

“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date assuming the Called Principal was prepaid in
full pursuant to Section 8.2(b) at the Applicable Prepayment Premium on
January 15, 2012, provided that if such Settlement Date is not a date on which
interest payments are due to be made under the terms of the Notes, then the
amount of the next succeeding scheduled interest payment will be reduced by the
amount of interest accrued to such Settlement Date and required to be paid on
such Settlement Date pursuant to Section 12.1.

 

“Required Holders” means, at any time, the holders of more than 50% in principal
amount of the Notes at the time outstanding (exclusive of Notes then owned by
the Company or any of its Affiliates).

 

“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company with responsibility for the administration of the relevant
portion of this Agreement.

 

“Restricted Guaranties” means, Indebtedness or other obligations of the Company
or any of its Consolidated Subsidiaries consisting of:  (i) guarantees, directly
or indirectly, of any Indebtedness or other obligations of Persons other than
the Company and its Subsidiaries, or (ii) contracts to purchase of otherwise
acquire, or otherwise assure a creditor against loss in respect of any
Indebtedness or other obligations of Persons other than the Company and its
Subsidiaries.

 

“Sale and Leaseback Transaction” is defined in Section 10.3.

 

“SEC” shall mean the Securities and Exchange Commission of the United States, or
any successor thereto.

 

“Section 8.3 Notice and Offer to Prepay” is defined in Section 8.3(b).

 

15

--------------------------------------------------------------------------------


 

“Section 8.3 Special Prepayment Date” is defined in Section 8.3(b).

 

“Securities” or “Security” shall have the meaning specified in Section 2(1) of
the Securities Act.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

 

“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or comptroller of the Company.

 

“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal has become or is declared to be immediately
due and payable pursuant to Section 12.1, as the context requires.

 

“Significant Subsidiary” means, as of any date, any Consolidated Subsidiary
that:

 

(a)                                  generated seven percent (7%) or more of the
consolidated revenues of the Company and its Consolidated Subsidiaries during
the fiscal year next preceding such date, or

 

(b)                                 held seven percent (7%) or more of the
consolidated assets of the Company and its Consolidated Subsidiaries as at the
end of such fiscal year.

 

“620 Eighth Avenue” means the interest of the Company or any Subsidiary in the
land located at 620 Eighth Avenue, New York, New York and the office building
and fixtures of the Company or any Subsidiaries located thereon.

 

“Stockholders’ Equity” means, (i) as of September 28, 2008, $1,701,943,000 and
(ii) for any date after September 28, 2008, the sum for the Company and its
Consolidated Subsidiaries on a consolidated basis, of the amount in clause (i),
plus any changes in Capital Stock plus additional capital plus earnings
reinvested in the business less treasury stock plus any one time non-cash
reductions in earnings reinvested in the business, in each case, subsequent to
September 28, 2008, and recorded in accordance with GAAP.

 

“Subject Transaction” is defined in Section 10.2(a).

 

“Subsidiary” means, as to any Person, any other Person in which such first
Person or one or more of its Subsidiaries or such first Person and one or more
of its Subsidiaries owns sufficient equity or voting interests to enable it or
them (as a group) ordinarily, in the absence of contingencies, to elect a
majority of the directors (or Persons performing similar functions) of such
second Person, and any partnership or joint venture if more than a 50% interest
in the profits or capital thereof is owned by such first Person or one or more
of its Subsidiaries or such first Person and one or more of its Subsidiaries
(unless such partnership can and does ordinarily take major business actions
without the prior approval of such Person or one or more of its

 

16

--------------------------------------------------------------------------------


 

Subsidiaries).  Unless the context otherwise clearly requires, any reference to
a “Subsidiary” is a reference to a Subsidiary of the Company.

 

“Swap Contract” means (a) any and all interest rate swap transactions, basis
swap transactions, basis swaps, credit derivative transactions, forward rate
transactions, commodity swaps, commodity options, forward commodity contracts,
equity or equity index swaps or options, bond or bond price or bond index swaps
or options or forward foreign exchange transactions, cap transactions, floor
transactions, currency options, spot contracts or any other similar transactions
or any of the foregoing (including, but without limitation, any options to enter
into any of the foregoing), and (b) any and all transactions of any kind, and
the related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amounts(s) determined as the
mark-to-market values(s) for such Swap Contracts, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Contracts.

 

“Synthetic Lease” means, at any time, any lease (including leases that may be
terminated by the lessee at any time) of any property (a) that is accounted for
as an operating lease under GAAP and (b) in respect of which the lessee retains
or obtains ownership of the property so leased for U.S. federal income tax
purposes, other than any such lease under which such Person is the lessor.

 

“Tax Information” is defined in Section 4(B).4.

 

“Taxes” means any present or future taxes of any nature (including interest,
penalties and additions thereto) that are imposed by any Governmental Authority.

 

“Total Commitments” shall mean, (i) in the case of the 2004 Credit Agreement,
for so long as it remains in effect, the aggregate amount of the commitments in
place thereunder as of the date hereof and, (ii) in the case of the 2006 Credit
Agreement, the greater of (x) the aggregate amount of the commitments in place
thereunder as of the date hereof (equal to $400,000,000) less all Credit
Agreement Refinancing Indebtedness outstanding at any time and
(y) $150,000,000.  All outstanding Indebtedness under the Existing Credit
Agreements and all outstanding Indebtedness that constitutes Credit Agreement
Refinancing Indebtedness, regardless of the provision or provisions of
Section 10.2 that may allow such Indebtedness to be Incurred, shall in all
instances be applied to reduce Total Commitments under clause (ii) of the
immediately preceding sentence.

 

“Transfer” is defined in Section 13.4(a).

 

17

--------------------------------------------------------------------------------


 

“U.S.” or “United States” means the United States of America.

 

“USA Patriot Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

 

“Warrant” is defined in Section 1.

 

“Warrant Purchaser” is defined in the first paragraph of this Agreement.

 

“Warrant Purchase Price” is defined in Section 2.

 

“Warrant Shares” is defined in Section 13.4(a).

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing (i) the sum of the products
obtained by multiplying (A) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (B) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment, by (ii) the then outstanding principal amount of
such Indebtedness.

 

“Wholly-Owned Subsidiary” means, at any time, any Subsidiary one hundred percent
(100%) of all of the equity interests (except directors’ qualifying shares) and
voting interests of which are owned by any one or more of the Company and the
Company’s other Wholly-Owned Subsidiaries at such time.

 

18

--------------------------------------------------------------------------------


 

EXHIBIT 1

 

FORM OF NOTE

 

THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND
MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A
REGISTRATION STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND
APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER SUCH ACT OR SUCH LAWS.

 

THIS INSTRUMENT IS ISSUED PURSUANT TO AND SUBJECT TO THE RESTRICTIONS ON
TRANSFER AND OTHER PROVISIONS OF A SECURITIES PURCHASE AGREEMENT, DATED JANUARY
19, 2009, BETWEEN THE ISSUER OF THESE SECURITIES AND THE INVESTOR REFERRED TO
THEREIN, A COPY OF WHICH IS ON FILE WITH THE ISSUER.  THE SECURITIES REPRESENTED
BY THIS INSTRUMENT MAY NOT BE SOLD OR OTHERWISE TRANSFERRED EXCEPT IN COMPLIANCE
WITH SAID AGREEMENT.  ANY SALE OR OTHER TRANSFER NOT IN COMPLIANCE WITH SAID
AGREEMENT WILL BE VOID.

 

PURSUANT TO U.S. TREASURY REGULATION SECTION 1.1275-3, THE COMPANY WILL MAKE
AVAILABLE TO A HOLDER OF THIS NOTE UPON REQUEST THE ISSUE PRICE, THE AMOUNT OF
ORIGINAL ISSUE DISCOUNT, THE ISSUE DATE AND THE YIELD TO MATURITY FOR THIS NOTE.

 

THE NEW YORK TIMES COMPANY

 

14.053% SENIOR NOTE DUE JANUARY 15, 2015

 

No. [          ]

 

[Date]

$[              ]

 

 

 

For Value Received, the undersigned, The New York Times Company (herein called
the “Company”), a corporation organized and existing under the laws of the State
of New York, hereby promises to pay to [                        ], or registered
assigns, the principal sum of [                                          ]
Dollars (or so much thereof as shall not have been prepaid) on
[                  ,         ].  This Note bears interest from the date hereof
until this Note shall become due and payable in accordance with the terms hereof
(whether at maturity, by acceleration or otherwise) or of the Securities
Purchase Agreement (as defined below) at the rate of fourteen and 53/1000
percent (14.053%) per annum.  Interest at the rate of eleven and 53/1000 percent

 

1

--------------------------------------------------------------------------------


 

(11.053%) per annum shall be payable on this Note in cash.  Interest at the rate
of three percent (3%) per annum shall be payable by issuing additional Notes of
like tenor in the principal amount of such interest (the amount of such
interest, the “PIK Amount”) and shall be capitalized on each Interest Payment
Date (as defined below)  by the increase of the principal amount outstanding
under this Note by the PIK Amount as evidenced in the Note Register; provided,
that, at the election of the Company, and on prior notice to the holders of the
Notes, such interest may be paid in cash.  Interest under this Note is due, in
each case, semiannually in arrears on the fifteenth (15th) day of January and
July in each year (each an “Interest Payment Date”), commencing July 15, 2009. 
The Company shall also pay, on the first Interest Payment Date occurring after
the fifth (5th) anniversary of the Closing Date and on each subsequent Interest
Payment Date, a portion of the PIK Amount (and, if necessary, a portion of the
original principal amount of the Notes) in an amount sufficient, but not in
excess of the amount necessary, to ensure that the Notes will not be an
“applicable high yield discount obligation” within the meaning of
Section 163(i)(1) of the Code.  Interest on this Note shall be computed on the
basis of a three hundred sixty-five (365) day year.  This Note matures on
January 15, 2015.

 

Payments of principal of, interest on and any Applicable Prepayment Premium,
Change of Control Offer Amount, Make-Whole Premium Amount or Asset Sale Amount
with respect to this Note are to be made in lawful money of the United States at
New York, New York or at such other place as the Company shall have designated
by written notice to the holder of this Note as provided in the Securities
Purchase Agreement referred to below.

 

This Note is one of a series of Notes (herein called the “Notes”) issued
pursuant to the Securities Purchase Agreement, dated as of January 19, 2009 (as
from time to time amended, the “Securities Purchase Agreement”), between the
Company and the respective Purchasers named therein and is entitled to the
benefits thereof.  Each holder of this Note will be deemed, by its acceptance
hereof, to have (i) agreed to the confidentiality provisions set forth in
Section 20 of the Securities Purchase Agreement and (ii) made the representation
set forth in Section 6.1 of the Securities Purchase Agreement.  Unless otherwise
indicated, capitalized terms used in this Note shall have the respective
meanings ascribed to such terms in the Securities Purchase Agreement.

 

This Note is a registered Note and, as provided in the Securities Purchase
Agreement, upon surrender of this Note for registration of transfer, duly
endorsed, or accompanied by a written instrument of transfer duly executed, by
the registered holder hereof or such holder’s attorney duly authorized in
writing, a new Note for a like principal amount will be issued to, and
registered in the name of, the transferee.  Prior to due presentment for
registration of transfer, the Company may treat the person in whose name this
Note is registered as the owner hereof for the purpose of receiving payment and
for all other purposes, and the Company will not be affected by any notice to
the contrary.

 

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Securities Purchase
Agreement, but not otherwise.

 

2

--------------------------------------------------------------------------------


 

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Premium Amount, Applicable Prepayment
Premium or Asset Sale Amount) and with the effect provided in the Securities
Purchase Agreement.

 

3

--------------------------------------------------------------------------------


 

This Note shall be construed and enforced in accordance with, and the rights of
the parties shall be governed by, the law of the State of New York excluding
choice-of-law principles of the law of such State that would require the
application of the laws of a jurisdiction other than such State.

 

 

THE NEW YORK TIMES COMPANY

 

 

 

 

 

By

 

 

Name:

 

Title:

 

4

--------------------------------------------------------------------------------


 

Exhibit 2

 

[FORM OF WARRANTS]

 

THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND
MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A
REGISTRATION STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND
APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER SUCH ACT OR SUCH LAWS.

 

THIS INSTRUMENT IS ISSUED PURSUANT TO AND SUBJECT TO THE RESTRICTIONS ON
TRANSFER AND OTHER PROVISIONS OF A SECURITIES PURCHASE AGREEMENT, DATED JANUARY
19, 2009, BETWEEN THE ISSUER OF THESE SECURITIES AND THE PURCHASERS REFERRED TO
THEREIN, A COPY OF WHICH IS ON FILE WITH THE ISSUER.  THE SECURITIES REPRESENTED
BY THIS INSTRUMENT MAY NOT BE SOLD OR OTHERWISE TRANSFERRED EXCEPT IN COMPLIANCE
WITH SAID AGREEMENT.  ANY SALE OR OTHER TRANSFER NOT IN COMPLIANCE WITH SAID
AGREEMENT WILL BE VOID.

 

WARRANT No. [   ]

 

to purchase

 

Shares of Class A Common Stock

 

THE NEW YORK TIMES COMPANY
a New York Corporation

 

Issue Date:  January 21, 2009

 

1.                                       Definitions.  Unless the context
otherwise requires, when used herein the following terms shall have the meanings
indicated.

 

“Affiliate” has the meaning ascribed to it in the Securities Purchase Agreement.

 

“Appraisal Procedure” means a procedure whereby two independent appraisers, one
chosen by the Corporation and one by the Warrantholder (or if there is more than
one Warrantholder, a majority in interest of Warrantholders), shall mutually
agree upon the determinations then the subject of appraisal.  Each party shall
deliver a notice to the other appointing its appraiser within 15 days after the
Appraisal Procedure is invoked.  If within 30 days after appointment of the two
appraisers they are unable to agree upon the amount in question, a third
independent appraiser shall be chosen within 10 days thereafter by the mutual
consent of such first two appraisers or, if such two first appraisers fail to
agree upon the appointment of a third appraiser, such appointment shall be made
by the American Arbitration Association, or any organization successor thereto,
from a panel of arbitrators having experience in appraisal of the subject matter
to be appraised.  The decision of the third appraiser so

 

--------------------------------------------------------------------------------


 

appointed and chosen shall be given within 30 days after the selection of such
third appraiser.  If three appraisers shall be appointed and the determination
of one appraiser is disparate from the middle determination by more than twice
the amount by which the other determination is disparate from the middle
determination, then the determination of such appraiser shall be excluded, the
remaining two determinations shall be averaged and such average shall be binding
and conclusive upon the Corporation and the Warrantholder; otherwise, the
average of all three determinations shall be binding upon the Corporation and
the Warrantholder.  The costs of conducting any Appraisal Procedure shall be
borne by the Corporation.

 

“Board of Directors” means the board of directors of the Corporation, including
any duly authorized committee thereof.

 

“Business Combination” means a merger, consolidation, statutory share exchange
or similar transaction that requires the approval of the Corporation’s
stockholders.

 

“Business Day” means any day except Saturday, Sunday and any day which shall be
a legal holiday or a day on which banking institutions in the State of New York
generally are authorized or required by law or other governmental actions to
close.

 

“Capital Stock” means (A) with respect to any Person that is a corporation or
company, any and all shares, interests, participations or other equivalents
(however designated) of capital or capital stock of such Person and (B) with
respect to any Person that is not a corporation or company, any and all
partnership or other equity interests of such Person.

 

“Common Stock” means the common stock of the Corporation, which as of the date
hereof consists of the Class A Common Stock and the Class B Common Stock.

 

“Class A Common Stock” means the Corporation’s Class A Common Stock, $0.10 par
value per share.

 

“Class B Common Stock” means the Corporation’s Class B Common Stock, $0.10 par
value per share.

 

“Corporation” means The New York Times Company, a New York corporation.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

 

“Exercise Price” means $6.3572.

 

“Expiration Time” has the meaning set forth in Section 3.

 

“Fair Market Value” means, with respect to any security or other property, the
fair market value of such security or other property as determined by the Board
of Directors, acting in good faith.  If the Warrantholder objects in writing to
the Board of Directors’ calculation of fair market value within 10 days of
receipt of written notice thereof and the Warrantholder and the Corporation are
unable to agree on fair market value during the 10-day period following the
delivery of the Warrantholder’s objection, the Appraisal Procedure may be
invoked by either

 

2

--------------------------------------------------------------------------------


 

party to determine Fair Market Value by delivering written notification thereof
not later than the 30th day after delivery of the Warrantholder’s objection.

 

“Market Price” means, with respect to the Common Stock, on any given day, the
last sale price, regular way, or, in case no such sale takes place on such day,
the average of the closing bid and asked prices, regular way, of the shares of
such Common Stock on the New York Stock Exchange on such day.  If such Common
Stock is not traded on the New York Stock Exchange on any date of determination,
the Market Price of such Common Stock on such date of determination means the
closing sale price as reported in the composite transactions for the principal
U.S. national or regional securities exchange on which such Common Stock is so
listed or quoted, or, if no closing sale price is reported, the last reported
sale price on the principal U.S. national or regional securities exchange on
which such Common Stock is so listed or quoted, or if such Common Stock is not
so listed or quoted on a U.S. national or regional securities exchange, the last
quoted bid price for such Common Stock in the over-the-counter market as
reported by Pink Sheets LLC or similar organization, or, if that bid price is
not available, the Market Price of such Common Stock on that date shall mean the
Fair Market Value per share as determined by the Board of Directors in reliance
on an opinion of a nationally recognized independent investment banking firm
retained by the Corporation for this purpose and certified in a resolution sent
to the Warrantholder.  For the purposes of determining the Market Price of such
Common Stock on the “trading day” preceding, on or following the occurrence of
an event, (i) that trading day shall be deemed to commence immediately after the
regular scheduled closing time of trading on the New York Stock Exchange or, if
trading is closed at an earlier time, such earlier time and (ii) that trading
day shall end at the next regular scheduled closing time, or if trading is
closed at an earlier time, such earlier time (for the avoidance of doubt, and as
an example, if the Market Price is to be determined as of the last trading day
preceding a specified event and the closing time of trading on a particular day
is 4:00 p.m. and the specified event occurs at 5:00 p.m. on that day, the Market
Price would be determined by reference to such 4:00 p.m. closing price).

 

“Ordinary Cash Dividends” means a regular quarterly cash dividend on shares of
Common Stock out of surplus or net profits legally available therefor
(determined in accordance with generally accepted accounting principles in
effect from time to time), provided that Ordinary Cash Dividends shall not
include any cash dividends paid subsequent to December 28, 2008 to the extent
the aggregate dividend paid on all Common Stock in any quarter exceeds the
greater of (i) the aggregate dividend that would be paid on all Common Stock in
that quarter at a rate of $0.06 per share or (ii) (x) 80% of accumulated
earnings since December 29, 2008 (determined in accordance with generally
accepted accounting principles in effect from time to time) less (y) the amount
of aggregate dividends on Common Stock and on all preferred stock of the
Corporation that is classified as equity under such generally accepted
accounting principles paid since December 29, 2008, provided, however, that if
in any year the amount of the Corporation’s capital expenditures exceeds the
amount of the Corporation’s depreciation, then the calculation for such year of
accumulated earnings shall be determined by deducting the amount of such capital
expenditures rather than the amount of depreciation.

 

“Per Share Fair Market Value” has the meaning set forth in Section 13(C).

 

“Permitted Transactions” has the meaning set forth in Section 13(B).

 

3

--------------------------------------------------------------------------------


 

“Person” has the meaning given to it in Section 3(a)(9) of the Exchange Act and
as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act.

 

“Pro Rata Repurchases” means any purchase of shares of Class A Common Stock by
the Corporation or any Affiliate thereof pursuant to (i) any tender offer or
exchange offer subject to Section 13(e) or 14(e) of the Exchange Act or
Regulation 14E promulgated thereunder or (ii) any other offer available to
substantially all holders of Class A Common Stock, in the case of both (i) or
(ii), whether for cash, shares of Capital Stock of the Corporation, other
securities of the Corporation, evidences of indebtedness of the Corporation or
any other Person or any other property (including, without limitation, shares of
Capital Stock, other securities or evidences of indebtedness of a subsidiary),
or any combination thereof, effected while this Warrant is outstanding.  The
“Effective Date” of a Pro Rata Repurchase shall mean the date of acceptance of
shares for purchase or exchange by the Corporation under any tender or exchange
offer which is a Pro Rata Repurchase or the date of purchase with respect to any
Pro Rata Purchase that is not a tender or exchange offer.

 

“Regulatory Approvals” with respect to the Warrantholder, means, to the extent
applicable and required to permit the Warrantholder to exercise this Warrant for
shares of Class A Common Stock and to own such Class A Common Stock without the
Warrantholder being in violation of applicable law, rule or regulation, the
receipt of any necessary approvals and authorizations of, filings and
registrations with, notifications to, or expiration or termination of any
applicable waiting period under, the Hart-Scott-Rodino Antitrust Improvements
Act of 1976, as amended, and the rules and regulations thereunder (the “HSR
Act”); provided, however, if the Warrantholder provides a certificate in a form
satisfactory to the Corporation representing that Warrantholder is acquiring
such shares of Class A Common Stock in reliance upon the exemption provided in
Section 802.9 or Section 802.64 of the rules promulgated under the HSR Act, the
Warrantholder may exercise this Warrant without filing any notification and
report forms under the HSR Act.

 

“SEC” means the U.S. Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.

 

“Securities Purchase Agreement” means the Securities Purchase Agreement, dated
January 19, 2009, as amended from time to time, among the Corporation,
Inmobiliaria Carso, S.A. de C.V. and Banco Inbursa S.A., Institución de Banca
Múltiple, Grupo Financiero Inbursa including all schedules and exhibits thereto.

 

“Shares” has the meaning set forth in Section 2.

 

“Warrantholder” has the meaning set forth in Section 2.

 

“Warrant” means this Warrant, issued pursuant to the Securities Purchase
Agreement.

 

2.                                       Number of Shares; Exercise Price.  This
certifies that, for value received, [NAME OF HOLDER] or its permitted assigns
(the “Warrantholder”) is entitled, upon the terms and

 

4

--------------------------------------------------------------------------------


 

subject to the conditions hereinafter set forth, to acquire from the
Corporation, in whole or in part, after the receipt of all applicable Regulatory
Approvals, up to an aggregate of Fifteen Million Nine Hundred Thousand
(15,900,000) fully paid and nonassessable shares of Class A Common Stock, at a
purchase price per share of Class A Common Stock equal to the Exercise Price. 
The number of shares of Class A Common Stock (the “Shares”) and the Exercise
Price are subject to adjustment as provided herein, and all references to
“Class A Common Stock,” “Shares” and “Exercise Price” herein shall be deemed to
include any such adjustment or series of adjustments.

 

3.                                       Exercise of Warrant; Term.  Subject to
Section 2, to the extent permitted by applicable laws and regulations, the right
to purchase the Shares represented by this Warrant is exercisable, in whole or
in part by the Warrantholder, at any time or from time to time after the
execution and delivery of this Warrant by the Corporation on the date hereof,
but in no event later than 5:00 p.m., New York City time, January 15, 2015 (the
“Expiration Time”), by (A) the surrender of this Warrant and Notice of Exercise
annexed hereto, duly completed and executed on behalf of the Warrantholder, at
the principal executive office of the Corporation located at 620 Eighth Avenue, 
New York, New York, 10018 (or such other office or agency of the Corporation in
the United States as it may designate by notice in writing to the Warrantholder
at the address of the Warrantholder appearing on the books of the Corporation),
and (B) payment of the Exercise Price for the Shares thereby purchased at the
election of the Warrantholder in one of the following manners:

 

(A)                              by tendering in cash, by certified or cashier’s
check payable to the order of the Corporation, or by wire transfer of
immediately available funds to an account designated by the Corporation, or

 

(B)                                by having the Corporation withhold shares of
Class A Common Stock issuable upon exercise of the Warrant equal in value to the
aggregate Exercise Price as to which this Warrant is so exercised based on the
Market Price of the Class A Common Stock on the trading day prior to the date on
which this Warrant and the Notice of Exercise are delivered to the Corporation.

 

If the Warrantholder does not exercise this Warrant in its entirety, the
Warrantholder will be entitled to receive from the Corporation within a
reasonable time, and in any event not exceeding three Business Days, a new
warrant in substantially identical form for the purchase of that number of
Shares equal to the difference between the number of Shares subject to this
Warrant and the number of Shares as to which this Warrant is so exercised. 
Notwithstanding anything in this Warrant to the contrary, the Warrantholder
hereby acknowledges and agrees that its exercise of this Warrant for Shares is
subject to the condition that the Warrantholder will have first received any
applicable Regulatory Approvals.

 

Notwithstanding the foregoing, in the case of any Warrantholder other than the
Warrant Purchasers and their Permitted Transferees under the Securities Purchase
Agreement, the Corporation shall not be obligated to deliver any Shares pursuant
to the exercise of this Warrant unless the Corporation reasonably determines
that: (i) a registration statement under the Securities Act with respect to the
Class A Common Stock issuable upon the exercise hereof is

 

5

--------------------------------------------------------------------------------


 

effective, or (ii) the exercise of this Warrant is exempt from the registration
requirements of the Securities Act.

 

4.                                       Issuance of Shares; Authorization;
Listing.  Subject to Section 8, certificates for Shares issued upon exercise of
this Warrant will be issued in such name or names as the Warrantholder may
designate and will be delivered to such named Person or Persons within a
reasonable time, not to exceed three Business Days after the date on which this
Warrant has been duly exercised in accordance with the terms of this Warrant. 
The Corporation hereby represents and warrants that any Shares issued upon the
exercise of this Warrant in accordance with the provisions of Section 3 will be
duly and validly authorized and issued, fully paid and nonassessable and free
from all taxes, liens and charges (other than liens or charges created by the
Warrantholder, except as otherwise provided herein, income and franchise taxes
incurred in connection with the exercise of the Warrant or taxes in respect of
any transfer occurring contemporaneously therewith).  The Corporation agrees
that the Shares so issued will be deemed to have been issued to the
Warrantholder as of the close of business on the date on which this Warrant and
payment of the Exercise Price are delivered to the Corporation in accordance
with the terms of this Warrant, notwithstanding that the stock transfer books of
the Corporation may then be closed or certificates representing such Shares may
not be actually delivered on such date.  The Corporation will at all times
reserve and keep available, out of its authorized but unissued Class A Common
Stock, solely for the purpose of providing for the exercise of this Warrant, the
aggregate number of shares of Class A Common Stock issuable upon exercise of
this Warrant.  The Corporation will (A) procure, at its sole expense, the
listing of the Shares issuable upon exercise of this Warrant, subject to
issuance or notice of issuance, on all principal stock exchanges on which the
Class A Common Stock is then listed or traded and (B) maintain such listings of
such Shares at all times after issuance.  The Corporation will use reasonable
best efforts to ensure that the Shares may be issued without violation of any
applicable law or regulation or of any requirement of any securities exchange on
which the Shares are listed or traded.  The Corporation will use its
commercially reasonable efforts, and will reasonably cooperate with the
Warrantholder, to take such other actions as are necessary to obtain (i) any
Regulatory Approvals applicable to Warrantholder’s exercise of its rights
hereunder, including with respect to the issuance of the Shares and (ii) any
regulatory approvals applicable to the Corporation solely as a result of the
issuance of the Shares.  Before taking any action which would cause an
adjustment pursuant to Section 13 to reduce the Exercise Price below the then
par value of the Class A Common Stock, the Corporation shall take any and all
corporate action which may, in the opinion of its counsel, be necessary in order
that the Corporation may validly and legally issue fully paid and non-assessable
shares of Class A Common Stock at the Exercise Price as so adjusted.

 

5.                                       No Fractional Shares or Scrip.  No
fractional Shares or scrip representing fractional Shares shall be issued upon
any exercise of this Warrant.  In lieu of any fractional Share to which the
Warrantholder would otherwise be entitled, the Warrantholder shall be entitled
to receive a cash payment equal to the Market Price of the Class A Common Stock
on the last trading day preceding the date of exercise less the Exercise Price
for such fractional share.

 

6.                                       No Rights as Stockholders; Transfer
Books.  This Warrant does not entitle the Warrantholder to any voting rights or
other rights as a stockholder of the Corporation prior to the

 

6

--------------------------------------------------------------------------------


 

date of exercise hereof.  The Corporation will at no time close its transfer
books against transfer of this Warrant in any manner which interferes with the
timely exercise of this Warrant.

 

7.                                       Charges, Taxes and Expenses.  Issuance
of certificates for Shares to the Warrantholder upon the exercise of this
Warrant shall be made without charge to the Warrantholder for any issue or
transfer tax or other incidental expense in respect of the issuance of such
certificates, all of which taxes and expenses shall be paid by the Corporation.

 

8.                                       Transfer/Assignment.

 

(A)                              Subject to compliance with clauses (B) and
(C) of this Section 8, this Warrant and all rights hereunder are transferable,
in whole or in part, upon the books of the Corporation by the registered holder
hereof in person or by duly authorized attorney, and a new warrant shall be made
and delivered by the Corporation, of the same tenor and date as this Warrant but
registered in the name of one or more transferees, upon surrender of this
Warrant, duly endorsed, to the office or agency of the Corporation described in
Section 3.  All expenses (other than stock transfer taxes) and other charges
payable in connection with the preparation, execution and delivery of the new
warrants pursuant to this Section 8 shall be paid by the Corporation.

 

(B)                                Notwithstanding the foregoing, this Warrant
and any rights hereunder, and any Shares issued upon exercise of this Warrant,
shall be subject to the applicable restrictions as set forth in Section 13.4 of
the Securities Purchase Agreement.

 

(C)                                If and for so long as required by the
Securities Purchase Agreement, this Warrant Certificate shall contain a legend
as set forth in Section 13.5 of the Securities Purchase Agreement.

 

9.                                       Exchange and Registry of Warrant.  This
Warrant is exchangeable, upon the surrender hereof by the Warrantholder to the
Corporation, for a new warrant or warrants of like tenor and representing the
right to purchase the same aggregate number of Shares.  The Corporation shall
maintain a registry showing the name and address of the Warrantholder as the
registered holder of this Warrant.  This Warrant may be surrendered for exchange
or exercise, in accordance with its terms, at the office of the Corporation, and
the Corporation shall be entitled to rely in all respects, prior to written
notice to the contrary, upon such registry.

 

10.                                 Loss, Theft, Destruction or Mutilation of
Warrant.  Upon receipt by the Corporation of evidence reasonably satisfactory to
it of the loss, theft, destruction or mutilation of this Warrant, and in the
case of any such loss, theft or destruction, upon receipt of a bond, indemnity
or security reasonably satisfactory to the Corporation, or, in the case of any
such mutilation, upon surrender and cancellation of this Warrant, the
Corporation shall make and deliver, in lieu of such lost, stolen, destroyed or
mutilated Warrant, a new Warrant of like tenor and representing the right to
purchase the same aggregate number of Shares as provided for in such lost,
stolen, destroyed or mutilated Warrant.

 

11.                                 Saturdays, Sundays, Holidays, etc.  If the
last or appointed day for the taking of any action or the expiration of any
right required or granted herein shall not be a Business Day,

 

7

--------------------------------------------------------------------------------


 

then such action may be taken or such right may be exercised on the next
succeeding day that is a Business Day.

 

12.                                 Rule 144 Information.  The Corporation
covenants that it will use its reasonable best efforts to timely file all
reports and other documents required to be filed by it under the Exchange Act
and the rules and regulations promulgated by the SEC thereunder (or, if the
Corporation is not required to file such reports, it will, upon the request of
any Warrantholder, make publicly available such information as necessary to
permit sales pursuant to Rule 144 or Regulation S under the Securities Act), and
it will use reasonable best efforts to take such further action as any
Warrantholder may reasonably request, in each case to the extent required from
time to time to enable such holder to, if permitted by the terms of this Warrant
and the Securities Purchase Agreement, sell this Warrant without registration
under the Securities Act within the limitation of the exemptions provided by
(A) Rule 144 or Regulation S under the Securities Act, as such rules may be
amended from time to time, or (B) any successor rule or regulation hereafter
adopted by the SEC.  Upon the written request of any Warrantholder, the
Corporation will deliver to such Warrantholder a written statement that it has
complied with such requirements.

 

13.                                 Adjustments and Other Rights.  The Exercise
Price and the number of Shares issuable upon exercise of this Warrant shall be
subject to adjustment from time to time as follows; provided, that if more than
one subsection of this Section 13 is applicable to a single event, the
subsection shall be applied that produces the largest adjustment and no single
event shall cause an adjustment under more than one subsection of this
Section 13 so as to result in duplication:

 

(A)                              Stock Splits, Subdivisions, Reclassifications
or Combinations.  If the Corporation shall (i) declare and pay a dividend or
make a distribution on its Class A Common Stock in shares of Class A Common
Stock, (ii) subdivide or reclassify the outstanding shares of Class A Common
Stock into a greater number of shares, or (iii) combine or reclassify the
outstanding shares of Class A Common Stock into a smaller number of shares, the
number of Shares issuable upon exercise of this Warrant at the time of the
record date for such dividend or distribution or the effective date of such
subdivision, combination or reclassification shall be proportionately adjusted
so that the Warrantholder after such date shall be entitled to purchase the
number of shares of Class A Common Stock which such holder would have owned or
been entitled to receive in respect of the shares of Class A Common Stock
subject to this Warrant after such date had this Warrant been exercised
immediately prior to such date.  In such event, the Exercise Price in effect at
the time of the record date for such dividend or distribution or the effective
date of such subdivision, combination or reclassification shall be adjusted to
the number obtained by dividing (x) the product of (1) the number of Shares
issuable upon the exercise of this Warrant before such adjustment and (2) the
Exercise Price in effect immediately prior to the record or effective date, as
the case may be, for the dividend, distribution, subdivision, combination or
reclassification giving rise to this adjustment by (y) the new number of Shares
issuable upon exercise of the Warrant determined pursuant to the immediately
preceding sentence.

 

(B)                                Certain Issuances of Common Stock or
Convertible Securities.  If the Corporation shall issue shares of Class A Common
Stock (or rights or warrants or other

 

8

--------------------------------------------------------------------------------


 

securities exercisable or convertible into or exchangeable (collectively, a
“conversion”) for shares of Common Stock (collectively, “convertible
securities”)) (other than in Permitted Transactions or a transaction to which
subsection (A) of this Section 13 is applicable) without consideration or at a
consideration per share (or having a conversion price per share) that is less
than 95% of the Market Price on the last trading day preceding the date of the
agreement on pricing such shares (or such convertible securities) then, in such
event:

 

(A)                              the number of Shares issuable upon the exercise
of this Warrant immediately prior to the date of the agreement on pricing of
such shares (or of such convertible securities) (the “Initial Number”) shall be
increased to the number obtained by multiplying the Initial Number by a fraction
(A) the numerator of which shall be the sum of (x) the number of shares of
Common Stock of the Corporation outstanding on such date and (y) the number of
additional shares of Common Stock issued (or into which convertible securities
may be exercised or converted) and (B) the denominator of which shall be the sum
of (I) the number of shares of Common Stock outstanding on such date and
(II) the number of shares of Common Stock which the aggregate consideration
receivable by the Corporation for the total number of shares of Common Stock so
issued (or into which convertible securities may be exercised or convert) would
purchase at the Market Price on the last trading day preceding the date of the
agreement on pricing such shares (or such convertible securities); and

 

(B)                                the Exercise Price payable upon exercise of
the Warrant shall be adjusted by multiplying such Exercise Price in effect
immediately prior to the date of the agreement on pricing of such shares (or of
such convertible securities) by a fraction, the numerator of which shall be the
number of shares of Class A Common Stock issuable upon exercise of this Warrant
prior to such date and the denominator of which shall be the number of shares of
Class A Common Stock issuable upon exercise of this Warrant immediately after
the adjustment described in clause (A) above.

 

For the avoidance of doubt, no increase to the Exercise Price or decrease in the
number of Shares issuable upon exercise of this Warrant shall be made pursuant
to this Section 13(B).

 

For purposes of the foregoing, the aggregate consideration receivable by the
Corporation in connection with the issuance of such shares of Common Stock or
convertible securities shall be deemed to be equal to the sum of the net
offering price (after deduction of any related expenses payable to third
parties) of all such securities plus the minimum aggregate amount, if any,
payable upon exercise or conversion of any such convertible securities into
shares of Common Stock; consideration other than cash, including securities
acquired in exchange therefor (other than securities by their terms so
exchangeable) shall be deemed to be the Fair Market Value thereof.

 

Notwithstanding anything to the contrary contained herein, upon the grant of any
Dilutive Equity Grants (as defined below), the number of Shares issuable upon
the exercise of this Warrant and the Exercise Price shall be adjusted pursuant
to this Section 13(B) as though the

 

9

--------------------------------------------------------------------------------


 

Corporation had, on the date of grant of such Dilutive Equity Grants, issued
shares of Class A Common Stock equal in number to the number of Share
Equivalents (as defined below) represented by such Dilutive Equity Grants for no
consideration.  No further adjustments to the number of Shares issuable upon
exercise of this Warrant on the Exercise Price shall be made in respect of the
grant, vesting or exercise of such Dilutive Equity Grants.

 

“Permitted Transactions” shall include issuances (i) in connection with matching
grants of Class A Common Stock pursuant to The New York Times Companies
Supplemental Retirement and Investment Plan or any successor plan intended to be
qualified under Section 401(a) of the Internal Revenue Code of 1986 (the
“Code”), (ii) in connection with the Corporation’s Employee Stock Purchase Plan
(or any successor plan that qualifies as an “employee stock purchase plan” under
Section 423 of the Code), (iii) in connection with stock options and restricted
stock units granted prior to the date of this Warrant and exercised or settled
in accordance with their terms as in effect on the date hereof and disclosed to
the Purchaser prior to the date hereof, (iv) in connection with stock options,
restricted stock units or shares of Class A Common Stock issued after the date
of this Warrant, pursuant to employee, director or independent
contractor/consulting plans, agreements or arrangements and other compensation
related arrangements approved by the Board of Directors or the compensation
committee thereof, or by the Corporation’s management acting under authority
delegated by the Board of Directors or the compensation committee, up to the
Permitted Grant Amount, as defined below (with stock options, restricted stock
units, shares of Class A Common Stock and other employee equity or equity-based
awards that are settled in shares of Class A Common Stock (other than those
described in (i) and (ii) above) so granted in excess of the Permitted Grant
Amount being referred to as “Dilutive Equity Grants”)), (v) of warrants to
acquire an aggregate of not more than 9,500 shares of Class A Common Stock, on
terms substantially identical to the terms hereof, to holders of Class B Common
Stock who exercise their pre-emptive rights under the Corporation’s Certificate
of Incorporation with respect to the issuance hereof (the “Preemptive
Warrants”), and any adjustments to the exercise price or shares issuable upon
the exercise of such Preemptive Warrants pursuant to terms thereof, (vi) in
connection with registered open market sales of Class A Common Stock at
prevailing market prices, (vii) upon the exercise or conversion of a Preemptive
Warrant or of convertible securities for which an adjustment pursuant to this
clause (B) had previously been made or had not been required to be made, and
(viii) upon conversion of shares of the Corporation’s Class B Common Stock into
shares of Class A Common Stock without the payment of any consideration
therefor.  “Permitted Grant Amount” shall mean 2,000,000 Share Equivalents per
year commencing on the date of this Warrant and accruing annually with unused
amounts carried forward.  For the purpose hereof, each stock option constitutes
one-third of a “Share Equivalent” and each restricted stock unit, grant of
Class A Common Stock and other employee equity or equity-based compensation
settled in shares of Class A Common Stock (other than those described pursuant
to (i) and (ii) above) constitutes one “Share Equivalent.”

 

Any adjustment made pursuant to this Section 13(B) shall become effective
immediately upon the date of such issuance.

 

(C)           Other Distributions.  In case the Corporation shall fix a record
date for the making of a distribution to all holders of shares of its Class A
Common Stock of securities, evidences of indebtedness, assets, cash, rights or
warrants (excluding Ordinary Cash Dividends,

 

10

--------------------------------------------------------------------------------


 

dividends of its Class A Common Stock and other dividends or distributions
referred to in Section 13(A)), in each such case, the Exercise Price in effect
prior to such record date shall be reduced immediately thereafter to the price
determined by multiplying the Exercise Price in effect immediately prior to the
reduction by the quotient of (x) the Market Price of the Class A Common Stock on
the last trading day preceding the first date on which the Class A Common Stock
trades regular way on the New York Stock Exchange without the right to receive
such distribution, minus the amount of cash or the Fair Market Value of the
securities, evidences of indebtedness, assets, rights or warrants to be so
distributed in respect of one share of Common Stock (the “Per Share Fair Market
Value”) divided by (y) such Market Price on such date specified in clause (x);
such adjustment shall be made successively whenever such a record date is
fixed.  In such event, the number of Shares issuable upon the exercise of this
Warrant shall be increased to the number obtained by dividing (x) the product of
(1) the number of Shares issuable upon the exercise of this Warrant before such
adjustment, and (2) the Exercise Price in effect immediately prior to the
distribution giving rise to this adjustment by (y) the new Exercise Price
determined in accordance with the immediately preceding sentence.  In the case
of an adjustment for a cash dividend that is, or is coincident with, a regular
quarterly dividend, both the Per Share Fair Market Value and the Market Price
specified in clause (x) would be reduced by the per share amount of the portion
of the cash dividend that would constitute an Ordinary Cash Dividend.  In the
event that such distribution is not so made, the Exercise Price and the number
of Shares issuable upon exercise of this Warrant then in effect shall be
readjusted, effective as of the date when the Board of Directors determines not
to distribute such shares, evidences of indebtedness, assets, rights, cash or
warrants, as the case may be, to the Exercise Price that would then be in effect
and the number of Shares that would then be issuable upon exercise of this
Warrant if such record date had not been fixed.

 

(D)          Certain Repurchases of Class A Common Stock.  In case the
Corporation effects a Pro Rata Repurchase of Class A Common Stock, then the
Exercise Price shall be adjusted to the price determined by multiplying the
Exercise Price in effect immediately prior to the effective date of such Pro
Rata Repurchase by a fraction of which the numerator shall be (i) the product of
(x) the number of shares of Class A Common Stock outstanding immediately before
such Pro Rata Repurchase and (y) the Market Price of a share of Class A Common
Stock on the trading day immediately preceding the first public announcement by
the Corporation or any of its Affiliates of the intent to effect such Pro Rata
Repurchase, minus (ii) the aggregate purchase price of the Pro Rata Repurchase,
and of which the denominator shall be the product of (i) the number of shares of
Class A Common Stock outstanding immediately prior to such Pro Rata Repurchase
minus the number of shares of Class A Common Stock so repurchased and (ii) the
Market Price per share of Class A Common Stock on the trading day immediately
preceding the first public announcement by the Corporation or any of its
Affiliates of the intent to effect such Pro Rata Repurchase.  In such event, the
number of shares of Class A Common Stock issuable upon the exercise of this
Warrant shall be adjusted to the number obtained by dividing (x) the product of
(1) the number of Shares issuable upon the exercise of this Warrant before such
adjustment, and (2) the Exercise Price in effect immediately prior to the Pro
Rata Repurchase giving rise to this adjustment by (y) the new Exercise Price
determined in accordance with the immediately preceding sentence.

 

(E)           Business Combinations.  In case of any Business Combination or
reclassification of Class A Common Stock (other than a reclassification of
Class A Common

 

11

--------------------------------------------------------------------------------


 

Stock referred to in Section 13(A)), the Warrantholder’s right to receive Shares
upon exercise of this Warrant shall be converted into the right to exercise this
Warrant to acquire the number of shares of stock or other securities or property
(including cash) which the Class A Common Stock issuable (at the time of such
Business Combination or reclassification) upon exercise of this Warrant
immediately prior to such Business Combination or reclassification would have
been entitled to receive upon consummation of such Business Combination or
reclassification; and in any such case, if necessary, the provisions set forth
herein with respect to the rights and interests thereafter of the Warrantholder
shall be appropriately adjusted so as to be applicable, as nearly as may
reasonably be, to the Warrantholder’s right to exercise this Warrant in exchange
for any shares of stock or other securities or property pursuant to this
paragraph.  In determining the kind and amount of stock, securities or the
property receivable upon exercise of this Warrant following the consummation of
such Business Combination, if the holders of Class A Common Stock have the right
to elect the kind or amount of consideration receivable upon consummation of
such Business Combination, then the Warrantholder shall have the right to make a
similar election (including, without limitation, being subject to similar
proration constraints) upon exercise of this Warrant with respect to the number
of shares of stock or other securities or property which the Warrantholder will
receive upon exercise of this Warrant.

 

(F)           Rounding of Calculations;  Minimum Adjustments.  All calculations
under this Section 13 shall be made to the nearest one-tenth (1/10th) of a cent
or to the nearest one-hundredth (1/100th) of a share, as the case may be.  Any
provision of this Section 13 to the contrary notwithstanding, no adjustment in
the Exercise Price or the number of Shares into which this Warrant is
exercisable shall be made if the amount of such adjustment would be less than
$0.01 or one-tenth (1/10th) of a share of Class A Common Stock, but any such
amount shall be carried forward and an adjustment with respect thereto shall be
made at the time of and together with any subsequent adjustment which, together
with such amount and any other amount or amounts so carried forward, shall
aggregate $0.01 or 1/10th of a share of Class A Common Stock, or more.

 

(G)           Timing of Issuance of Additional Class A Common Stock Upon Certain
Adjustments.  In any case in which the provisions of this Section 13 shall
require that an adjustment shall become effective immediately after a record
date for an event, the Corporation may defer until the occurrence of such event
(i) issuing to the Warrantholder of this Warrant exercised after such record
date and before the occurrence of such event the additional shares of Class A
Common Stock issuable upon such exercise by reason of the adjustment required by
such event over and above the shares of Class A Common Stock issuable upon such
exercise before giving effect to such adjustment and (ii) paying to such
Warrantholder any amount of cash in lieu of a fractional share of Class A Common
Stock; provided, however, that the Corporation upon request shall deliver to
such Warrantholder a due bill or other appropriate instrument evidencing such
Warrantholder’s right to receive such additional shares, and such cash, upon the
occurrence of the event requiring such adjustment.

 

(H)          Other Events.  For so long as the Warrantholder holds this Warrant
or any portion thereof, if any event occurs as to which the provisions of this
Section 13 are not strictly applicable or, if strictly applicable, would not, in
the good faith judgment of the Board of Directors of the Corporation, fairly and
adequately protect the purchase rights of the Warrants in accordance with the
essential intent and principles of such provisions, then the Board of

 

12

--------------------------------------------------------------------------------


 

Directors shall make such adjustments in the application of such provisions, in
accordance with such essential intent and principles, as shall be reasonably
necessary, in the good faith opinion of the Board of Directors, to protect such
purchase rights as aforesaid.  Without limiting the foregoing, in connection
with and as a condition to any transaction, including any distribution, in
respect of, the Class B Common Stock or any other class of Common Stock in
existence from time to time that would give rise to an adjustment pursuant to
this Section 13 if such transaction were in respect of the Class A Common Stock
(other than a transaction in which the Class A Common Stock participates on a
pro rata basis), the Board of Directors shall make such adjustments to the
Exercise Price and the number of shares into which this Warrant is exercisable
as are fair and equitable in its good faith opinion to protect the purchase
rights of the Warrants as if such transaction was solely in respect of the
Class A Common Stock.  The Exercise Price and the number of Shares into which
this Warrant is exercisable shall not be adjusted in the event of a change in
the par value of the Common Stock or a change in the jurisdiction of
incorporation of the Corporation.

 

(I)            Statement Regarding Adjustments.  Whenever the Exercise Price or
the number of Shares into which this Warrant is exercisable shall be adjusted as
provided in Section 13, the Corporation shall forthwith file at the principal
office of the Corporation a statement showing in reasonable detail the facts
requiring such adjustment and the Exercise Price that shall be in effect and the
number of Shares into which this Warrant shall be exercisable after such
adjustment, and the Corporation shall also cause a copy of such statement to be
sent by mail, first class postage prepaid, to each Warrantholder at the address
appearing in the Corporation’s records.

 

(J)            Notice of Adjustment Event.  In the event that the Corporation
shall propose to take any action of the type described in this Section 13 (but
only if the action of the type described in this Section 13 would result in an
adjustment in the Exercise Price or the number of Shares into which this Warrant
is exercisable or a change in the type of securities or property to be delivered
upon exercise of this Warrant), the Corporation shall give notice to the
Warrantholder, in the manner set forth in Section 13(G), which notice shall
specify the record date, if any, with respect to any such action and the
approximate date on which such action is to take place.  Such notice shall also
set forth the facts with respect thereto as shall be reasonably necessary to
indicate the effect on the Exercise Price and the number, kind or class of
shares or other securities or property which shall be deliverable upon exercise
of this Warrant.  In the case of any action which would require the fixing of a
record date, such notice shall be given at least 10 days prior to the date so
fixed, and in case of all other action, such notice shall be given at least 15
days prior to the taking of such proposed action, except if it is impracticable
to provide such 15 days’ prior notice, then the Corporation shall provide such
notice as soon as it is reasonably able prior to the taking of such proposed
action.  Failure to give such notice, or any defect therein, shall not affect
the legality or validity of any such action.

 

(K)          Proceedings Prior to Any Action Requiring Adjustment.  As a
condition precedent to the taking of any action which would require an
adjustment pursuant to this Section 13, the Corporation shall take any action
which may be necessary, including obtaining regulatory, New York Stock Exchange
or stockholder approvals or exemptions, in order that the Corporation may
thereafter validly and legally issue as fully paid and nonassessable all shares
of

 

13

--------------------------------------------------------------------------------


 

Class A Common Stock that the Warrantholder is entitled to receive upon exercise
of this Warrant pursuant to this Section 13.

 

(L)           Adjustment Rules.  Any adjustments pursuant to this Section 13
shall be made successively whenever an event referred to herein shall occur.  If
an adjustment in Exercise Price made hereunder would reduce the Exercise Price
to an amount below the par value of the Class A Common Stock, then such
adjustment in the Exercise Price made hereunder shall reduce the Exercise Price
to the par value of the Class A Common Stock and then, upon the Corporation’s
satisfaction of its obligations under Section 4, to such lower par value as may
then be established.

 

(M)         No Impairment. The Corporation will not, by amendment of its
certificate of incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms to be observed or performed hereunder by the Corporation, but will at
all times in good faith assist in the carrying out of all the provisions of this
Warrant and in taking of all such action as may be necessary or appropriate in
order to protect the rights of the Warrantholder.

 

14.           Governing Law.   This Warrant will be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed entirely within such State.  Any dispute arising out of this
Warrant or the transactions contemplated hereby shall be subject to the
exclusive jurisdiction of the State or Federal courts in the Borough of
Manhattan, The City of New York.

 

15.           Binding Effect.  This Warrant shall be binding upon any successors
or assigns of the Corporation.

 

16.           Amendments.  This Warrant may be amended and the observance of any
term of this Warrant may be waived only with the written consent of the
Corporation and the Warrantholder.

 

17.           Prohibited Actions. The Corporation agrees that it will not take
any action which would entitle the Warrantholder to an adjustment of the
Exercise Price if the total number of shares of Class A Common Stock issuable
after such action upon exercise of this Warrant, together with all shares of
Class A Common Stock then outstanding and all shares of Class A Common Stock
then issuable upon the exercise of all outstanding options, warrants, conversion
and other rights, would exceed the total number of shares of Class A Common
Stock then authorized by its certificate of incorporation.

 

18.           Notices.  Any notice, request, instruction or other document to be
given hereunder by any party to the other will be in writing and will be deemed
to have been duly given (a) on the date of delivery if delivered personally, or
by facsimile, upon confirmation of receipt, or (b) on the second Business Day
following the date of dispatch if delivered by a recognized next day courier
service.  All notices hereunder shall be delivered as set forth below for the
Corporation, or at the address for the Warrantholder set forth in the registry
maintained by the Corporation

 

14

--------------------------------------------------------------------------------


 

pursuant to Section 9, or pursuant to such other instructions as may be
designated in writing by the party to receive such notice.

 

                                If to the Corporation, to:

 

 

The New York Times Company

 

620 Eighth Avenue

 

New York, New York 10018

 

Telecopy No.: (212) 556-4634

 

Confirmation No.: (212) 556-1234

 

Attention: General Counsel

 

19.           Entire Agreement.  This Warrant and the forms attached hereto, and
the Securities Purchase Agreement (and the other documents referenced in
Section 16 of the Securities Purchase Agreement), contain the entire agreement
between the parties with respect to the subject matter hereof and supersede all
prior and contemporaneous arrangements or undertakings with respect thereto.

 

[Remainder of page intentionally left blank]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Corporation has caused this Warrant to be duly executed
by a duly authorized officer.

 

Dated:  January 21, 2009.

 

 

THE NEW YORK TIMES COMPANY

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

16

--------------------------------------------------------------------------------


 

[Form of Notice of Exercise]

 

 

Date: ______________

 

TO:  The New York Times Company

 

RE:  Election to Purchase Class A Common Stock

 

The undersigned, pursuant to the provisions set forth in the attached Warrant,
hereby agrees to subscribe for and purchase the number of shares of the Class A
Common Stock set forth below covered by such Warrant.  The undersigned, in
accordance with Section 3 of the Warrant, hereby agrees to pay the aggregate
Exercise Price for such shares of Class A Common Stock.  A new warrant
evidencing the remaining shares of Class A Common Stock covered by such Warrant,
but not yet subscribed for and purchased, if any, should be issued in the name
of the Holder set forth below.

 

Number of Shares of Class A Common Stock: _________________________

 

Method of Payment of Exercise Price (note if cashless exercise pursuant to
Section 3(B) of the  Warrant of cash exercise

pursuant to Section 3(A) of the Warrant) _________________________________

 

Aggregate Exercise Price: _______________________________

 

 

 

Holder:

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

17

--------------------------------------------------------------------------------


 

Schedule of Warrantholders

 

Name of Warrantholder

 

Number of Shares of The New York
Times Company Class A Common
Stock Warrant is Exercisable For

 

 

 

 

 

 

 

 

 

 

 

 

 

 

18

--------------------------------------------------------------------------------


 

Exhibit 3

 

FORM OF REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is entered into as of
January 21, 2009 by and between The New York Times Company, a New York
corporation (the “Company”) and Inmobiliaria Carso, S.A. de C.V. and Banco
Inbursa S.A., Institución de Banca Múltiple Grupo Financiero Inbursa (each an
“Investor” and collectively the “Investors”).

 

A.         The Company entered into an agreement with the Investors, dated
January 19, 2009, (the “Securities Purchase Agreement”) in which the Company
agreed to issue to the Investors $250,000,000 aggregate principal amount of its
14.053% Senior Notes due 2015 and detachable warrants (the “Warrants”) to
acquire 15,900,000 shares of the Company’s Class A common stock, par value $0.10
per share (the “Class A Common Stock”).

 

B.         As a condition to the Investors’ entering into the Securities
Purchase Agreement, the parties are entering into this Agreement to provide the
Investors with certain registration rights for the Registrable Securities, as
further described herein.

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants hereinafter set forth, the parties hereto agree as follows:

 

1.                 REGISTRATION RIGHTS.

 

1.1           Definitions. For purposes of this Agreement:

 

(a)     Holder. The term “Holder” means the Investors and any person owning of
record Registrable Securities or any assignee of record of such Registrable
Securities to whom rights set forth herein have been duly assigned in accordance
with this Agreement. To the extent there is more than one Holder, the term shall
mean all Holders collectively, acting at the direction of Holders of a majority
of the outstanding Registrable Securities.

 

(b)     Law. The term “Law” means any federal, state, local statute, law
(including common law), ordinance, regulation, rule, code, injunction, judgment,
decree, or order of any governmental authority.

 

(c)     Registrable Securities. The term “Registrable Securities” means the
Warrants and all shares of Class A Common Stock issuable upon exercise of the
Warrants until such time as such securities have been sold pursuant to an
effective Registration or pursuant to Rule 144 under the Securities Act.

 

(d)     Registration. The terms “register”, “registration” and “registered”
refer to a registration effected by preparing and filing a registration
statement in compliance with the Securities Act of 1933, as amended (the
“Securities Act”), and the declaration or ordering of effectiveness of such
registration statement.

 

(e)      SEC. The term “SEC” means the U.S. Securities and Exchange Commission.

 

--------------------------------------------------------------------------------


 

1.2           Demand Registration.

 

(a)     Request by the Holder. If the Company shall receive at any time
following the earlier of (x) the first anniversary of the date hereof or (y) the
expiration of the transfer restrictions set forth in Section 13.4 of the
Securities Purchase Agreement a written request from the Holder that the Company
file a registration statement under the Securities Act covering the registration
of (i) all Registrable Securities held by the Holder or (ii) any part of the
Registrable Securities held by the Holder, provided that the estimated market
value of the Registrable Securities to be so registered pursuant to this clause
(ii) is at least $25,000,000 in the aggregate pursuant to this Section 1.2 (such
requested registration, a “Demand Registration”), then the Company shall,
pursuant to Section 1.5, effect the registration under the Securities Act of all
Registrable Securities that the Holder requests be registered.

 

(b)     Underwriting.  If the Holder intends to distribute the Registrable
Securities covered by its request by means of a registered public offering
involving an underwriting, then the Holder shall so advise the Company as a part
of its demand made pursuant to Section 1.2(a).  In such event, the Holder shall
select an underwriter that is reasonably acceptable to the Company, and the
Company and the Holder shall enter into an underwriting agreement in customary
form with such underwriter.

 

(c)      Maximum Number of Demand Registrations. The Holder has the right to two
(2) Demand Registrations pursuant to this Section 1.2, provided, that the
Company will not be obligated to effect more than one Demand Registration in any
six (6) month period.

 

(d)     Demand Withdrawal.  The Holder may withdraw its Registrable Securities
from a Demand Registration at any time.  The Company shall cease all efforts to
secure registration and such registration nonetheless shall be deemed a Demand
Registration, unless the withdrawal is based on the reasonable determination of
the Holder that there has been, since the date of such request, a material
adverse change in the business or prospects of the Company or in general market
conditions.

 

1.3           Piggyback Registration.

 

(a)     Right to Include Registrable Securities. If the Company shall determine
at any time following the earlier of (x) the first anniversary of the date
hereof or (y) the expiration of the transfer restrictions set forth in
Section 13.4 of the Securities Purchase Agreement to register any of its shares
of Class A Common Stock and file a registration statement thereto under the
Securities Act, whether or not for sale for its own account (other than a
registration statement on Form S-4, Form S-8 or any successor or similar
form(s), or a registration on any registration form that does not permit the
sale of the Registrable Securities), the Company will:

 

(i)    promptly (but in no event less than ten (10) business days prior to the
anticipated filing date) give to the Holder a written notice thereof (which
shall include a list of the jurisdictions in which the Company intends to
attempt to qualify such securities under the applicable blue sky or other state
securities laws); and

 

2

--------------------------------------------------------------------------------


 

(ii)   include in such registration (and any related qualification under blue
sky laws or other compliance), and in any underwriting involved therein, all the
Registrable Securities specified in a written request or requests (provided that
the Holder has indicated within twenty (20) business days after receipt of the
written notice from the Company described in clause (i) above that the Holder
desires to sell Registrable Securities in the manner of distribution proposed by
the Company), except as set forth in Section 1.3(b) below.

 

(b)     Underwriting.  If the registration of which the Company gives notice is
for a registered public offering involving an underwriting, the Company shall so
advise the Holder as a part of the written notice given pursuant to
Section 1.3(a)(i).  In such event, and in the event that the Holder requests to
register Registrable Securities pursuant to Section 1.3(a)(ii), the Holder shall
enter into an underwriting agreement in customary form with such underwriter;
provided, that the Holder shall only be required to indemnify the underwriters
to the extent set forth in Section 1.7(b) hereof; provided, further, that if the
Holder disapproves of the terms of the underwriting, the Holder may elect to
withdraw therefrom by written notice to the Company and the managing
underwriter.

 

(c)      Reduction in Offering.  If the managing underwriter or underwriters for
a registration pursuant to this Section 1.3 advises the Company and the Holder
in writing that the dollar amount or number of Registrable Securities which the
Holder desires to sell taken together with all other shares of Class A Common
Stock or other securities which the Company desires to sell exceeds the maximum
dollar amount or maximum number of securities that can be sold in such offering
without adversely affecting the proposed offering price, the timing, the
distribution method or the probability of success of such offering (such maximum
dollar amount or maximum number of securities, as applicable, the “Maximum
Number of Securities”), then the Company shall include in such registration:
(i) first, the shares of Class A Common Stock or other securities that the
Company desires to sell that can be sold without exceeding the Maximum Number of
Securities; and (ii) to the extent that the Maximum Number of Securities has not
been reached under the foregoing clause (i),  the Registrable Securities as to
which the registration has been requested.

 

(d)     Postponement or Termination.  The Company may in its sole discretion
postpone or terminate the registration subject to this Section 1.3.

 

 

1.4           Fees and Expenses. All fees and expenses of the parties incurred
in connection with a registration pursuant hereto, including without limitation
all filing, registration and qualification fees, printers’ and accounting fees
and the actual fees and disbursements of counsel for the Company shall be borne
by the Company; provided, however, that the Company shall have no obligation to
pay the actual fees and disbursements of counsel to the Holder; provided,
further, however, that the Company shall have no obligation to pay any
underwriting discounts or selling commissions attributable to the Registrable
Securities being sold by the Holder, which underwriting discounts or selling
commissions shall be borne solely by the Holder.  The Company shall promptly
(but no later than twenty (20) days after

 

3

--------------------------------------------------------------------------------


 

presentation of an invoice to the Company) reimburse the Holder for any such
fees and expenses paid by the Holder.

 

1.5           Obligations of the Company.  Whenever required to effect the
registration of any Registrable Securities under this Agreement, the Company
shall, subject to Section 1.3(d), as promptly as possible (or by such earlier
deadline as may be specified below):

 

(a)     prepare and file with the SEC a registration statement with respect to
the Registrable Securities (which shall be, to the extent available, a “shelf”
registration statement (or any comparable or successor form) providing for the
registration and the sale on a continuous or delayed basis of the Registrable
Securities pursuant to Rule 415).and use its reasonable best efforts to cause
the registration statement to become effective as soon as reasonably practicable
and, in any case, within forty-five (45) calendar days after receipt of a
request pursuant to Section 1.2(a) or notice pursuant to Section 1.3(a), if not
reviewed by the SEC, or within ninety (90) calendar days after receipt of a
request pursuant to Section 1.2(a) or notice pursuant to Section 1.3(a) in the
event the registration statement is reviewed by the SEC; provided, however, that
the Company shall have the right to defer any request for registration pursuant
to Section 1.2(a) for up to sixty (60) days, if the Company shall furnish to the
Holder a certificate signed by the Chief Executive Officer of the Company
stating that, in the good faith judgment of the Board of Directors of the
Company after consultation and advice of counsel to the Company, it would be
materially detrimental to the Company and its stockholders for such a
registration statement to be effected at such time; provided, further, however,
that the Company shall not have the right to exercise the right set forth in the
immediately preceding proviso more than once in any 365 day period with respect
to a request pursuant to Section 1.2(a);

 

(b)     cause such registration statement to remain effective for the period of
time necessary to permit the Holder to dispose of all of its Registrable
Securities, with the timing of such sales to be determined by the Holder in its
sole discretion; provided, however, such period shall not exceed a sum of two
(2) years plus any period during which any such disposition is interfered with
by any stop order or injunction of the SEC or any governmental agency or court;

 

(c)     prior to the filing described above in paragraph (a), furnish to the
Holder, no less than seven (7) business days prior to such filing, copies of the
registration statement and any amendments or supplements thereto and any
prospectus forming a part thereof, which documents shall be subject to the
review of counsel representing the Holder, and use all reasonable best efforts
to reflect in each such document when so filed with the SEC such comments as
counsel representing the Holder shall reasonably propose within three
(3) business days of the delivery of such copies to the Holder;

 

(d)     file any “free writing prospectus” (as defined in Rule 405 under the
Securities Act) that is required to be filed with the SEC in accordance with the
Securities Act;

 

(e)     notify the Holder, promptly after receiving notice thereof, of the time
when the registration statement becomes effective or when any amendment or
supplement or any prospectus forming a part of the registration statement has
been filed;

 

4

--------------------------------------------------------------------------------


 

(f)      notify the Holder promptly of any request by the SEC for the amending
or supplementing of the registration statement or prospectus or for additional
information;

 

(g)     (i) advise the Holder after the Company shall receive notice or
otherwise obtain knowledge of the issuance of any order by the SEC preventing or
suspending the effectiveness of the registration statement or any amendment
thereto or of the initiation or threatening of any proceeding for that purpose
and (ii) promptly use all reasonable best efforts to prevent the issuance, or to
obtain its withdrawal at the earliest possible moment, of any stop order with
respect to the applicable registration statement or other order suspending the
use of any preliminary or final prospectus;

 

(h)     (i) prepare and file with the SEC such amendments and supplements to the
registration statement and the prospectus forming a part thereof as may be
necessary to keep the registration statement effective for the period of time
necessary to permit the Holder to dispose of all of its Registrable Securities,
with the timing of such sales to be determined by the Holder in its sole
discretion and (ii) comply with the provisions of the Securities Act with
respect to the disposition of all Registrable Securities covered by the
registration statement during such period in accordance with the intended
methods of disposition by the Holder set forth in the registration statement;

 

(i)      furnish to the Holder such number of copies of the registration
statement, each amendment and supplement thereto, the prospectus included in the
registration statement (including such preliminary prospectus) and such other
documents the Holder may reasonably request in order to facilitate the
disposition of the Registrable Securities;

 

(j)      use its reasonable best efforts to register or qualify the Registrable
Securities under such other securities or blue sky laws of such jurisdictions as
determined by the Holder and its counsel or by the underwriters after
consultation with the Company and the Holder and do any and all other acts and
things that may be reasonably necessary or advisable to enable the Holder to
consummate the disposition in such jurisdictions of the Registrable Securities;
provided, however, that the Company shall not be required to qualify generally
to do business in any jurisdiction where it would not otherwise be required to
qualify but for this Section 1.5(j) or subject itself to taxation in any such
jurisdiction;

 

(k)     notify the Holder at any time when a prospectus relating to the
Registrable Securities is required to be delivered under the Securities Act,
promptly upon the Company’s becoming aware of the happening of any event as a
result of which the applicable registration statement or prospectus, as then in
effect, includes an untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading in the light of the circumstances then existing or, if
for any other reason it shall be necessary to amend or supplement such
registration statement or prospectus in order to comply with the Securities Act
and, in either case as promptly as possible, prepare and furnish to the Holder a
reasonable number of copies of an amended or supplemental prospectus as may be
necessary so that, as thereafter delivered to the buyers of the Registrable
Securities, such registration statement prospectus shall not include an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the

 

5

--------------------------------------------------------------------------------


 

statements therein not misleading in the light of the circumstances then
existing or shall effect such compliance;

 

(l)      suspend the Holder’s use of a registration statement and any prospectus
for a maximum of thirty (30) days in any sixty (60) day period, and not to
exceed an aggregate of sixty (60) days in any twelve (12) month period, if
(i) the Company, in its reasonable judgment, believes it may possess material
non-public information the disclosure of which would be seriously detrimental to
the Company or (ii) if the registration statement and prospectus would, in the
Company’s judgment, contain a material misstatement or omission as a result of
an event that has occurred or is continuing.  However, if the disclosure relates
to a proposed or pending material business transaction, the disclosure of which
the Company determines in good faith would be reasonably likely to impede its
ability to consummate the transaction, or would otherwise be seriously
detrimental to the Company, the Company may extend the suspension period from
thirty (30) days to forty-five (45) days.  The Company shall give notice to the
Holder that the availability of the registration statement is suspended and upon
notice duly given pursuant to Section 2.4 hereof, the Holder agrees not to sell
any Registrable Securities pursuant to the registration statement until the
Holder has received copies of a supplemented or amended prospectus from the
Company, or until it is advised by the Company in writing that the prospectus
may be used, and has received copies of any additional or supplemental filings
that are incorporated or deemed incorporated by reference in such prospectus.

 

(m)    cause senior representatives of the Company to participate in any “road
show” or “road shows” reasonably requested by any underwriter of an underwritten
or “best efforts” offering;

 

(n)     enter into such customary agreements (including an underwriting
agreement in customary form and lock-up agreements in customary form, and
including provisions with respect to indemnification and contribution in
customary form) and take all such other action, if any, as the Holder or the
underwriters shall reasonably request in order to expedite or facilitate the
disposition of the Registrable Securities; and

 

(o)     (i) make available for inspection by the Holder, any underwriter
participating in any distribution pursuant to the registration statement and any
attorney, accountant or other agent retained by the Holder or any such
underwriter all relevant financial and other records, pertinent corporate
documents and properties of the Company and (ii) cause the Company’s officers,
directors and employees to supply all relevant information reasonably requested
by the Holder or any such underwriter, attorney, accountant or agent in
connection with the registration statement; and

 

(p)     in the case of an underwritten offering, furnish to the Holder, a signed
counterpart, addressed to the underwriter, of (i) an opinion of counsel for the
Company in customary form, dated the effective date of the registration
statement and (ii) a comfort letter from the Company’s independent public
accountants in customary form and covering matters of the type customarily
covered by an accountant’s comfort letter.

 

6

--------------------------------------------------------------------------------


 

1.6            Obligations of the Holder. Whenever the Company is required to
effect the registration of any Registrable Securities under this Agreement, the
Holder shall, as promptly as possible:

 

(a)          provide such information (including information regarding the
Holder itself and the intended method of distribution of the Registrable
Securities) as may be reasonably requested by the Company or the managing
underwriter, if any, in connection with the preparation of the registration
statement, including any amendments or supplements thereto, in order to effect
the registration of the Registrable Securities and in connection with the
Company’s obligation to comply with federal and applicable state securities
laws;

 

(b)          complete, execute and deliver any and all questionnaires, powers of
attorney, custody agreements, indemnities, underwriting agreements and other
documents reasonably required by or under the terms of any underwriting
agreement or as reasonably requested by the Company; provided, that the
indemnity by the Holder shall cover only the matters set forth in
Section 1.7(b) hereof; and

 

(c)          upon receipt of any notice from the Company of an event of the kind
described in Section 1.5(f) or Section 1.5(k), Holder shall immediately
discontinue disposition of the Registrable Securities pursuant to the
registration statement covering such Registrable Securities until Holder
receives the supplemented or amended prospectus contemplated by
Section 1.5(f) or Section 1.5(k), and if so directed by the Company, Holder will
deliver to the Company all copies, other than permanent file copies in Holder’s
possession, of the most recent prospectus covering the Registrable Securities at
the time of receipt of such notice.  In the event that the Company shall give
any such notice in respect of a Demand Registration, the period during which the
applicable registration statement is required to be maintained effective shall
be extended by the number of days during the period from and including the date
of the giving of such notice to and including the date when the Holder either
receives the copies of the supplemented or amended prospectus contemplated by
Section 1.5(f) or Section 1.5(k) or is advised in writing by the Company that
the use of the prospectus may be resumed.

 

1.7           Indemnification Relating to Registration.

 

(a)           Indemnification by the Company.  The Company shall indemnify and
hold harmless the Holder, the officers, directors, members, partners, agents and
employees of Holder, each person who controls the Holder (within the meaning of
Section 15 of the Securities Act or Section 20 of the Securities Exchange Act of
1934, as amended (the “Exchange Act”)) and the officers, directors, members,
shareholders, partners, agents and employees of each such controlling person, to
the fullest extent permitted by applicable law, from and against any and all
losses, claims, damages, liabilities, costs (including, without limitation,
actual attorneys’ fees and disbursements), and expenses (collectively,
“Losses”), as incurred, arising out of or relating to any untrue or alleged
untrue statement of a material fact contained in a registration statement, any
prospectus or any form of prospectus or in any amendment or supplement thereto
or in any preliminary prospectus, or any free writing prospectus or any “issuer
information” filed or required to be filed pursuant to Rule 433(d) under the
Securities Act or arising out of or relating to any omission or alleged omission
of a material fact required to be stated therein or

 

7

--------------------------------------------------------------------------------


 

necessary to make the statements therein (in the case of any prospectus or
supplement thereto and any free writing prospectus or “issuer information,” in
light of the circumstances under which they were made) not misleading, except
insofar as such Losses arise out of or are based upon any untrue or alleged
untrue statement of a material fact contained in a registration statement, any
prospectus or any form of prospectus or in any amendment or supplement thereto
or in any preliminary prospectus, or any free writing prospectus or any “issuer
information” filed or required to be filed pursuant to Rule 433(d) under the
Securities Act or arise out of or relate to any omission or alleged omission of
a material fact required to be stated therein or necessary to make the
statements therein (in the case of any prospectus or supplement thereto and any
free writing prospectus or “issuer information,” in light of the circumstances
under which they were made) not misleading, if the statement or omission was
made in reliance upon and in conformity with information furnished to the
Company, in writing, by Holder expressly for use therein.

 

(b)           Indemnification by Holder.  Holder shall indemnify and hold
harmless the Company, its officers and directors and agents, and each other
person, if any, who controls the Company (within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act) against any and all Losses
incurred, arising out of or relating to any untrue or alleged untrue statement
of a material fact contained in a registration statement, any prospectus or any
form of prospectus or in any amendment or supplement thereto or in any
preliminary prospectus, or any free writing prospectus or any “issuer
information” filed or required to be filed pursuant to Rule 433(d) under the
Securities Act or arising out of or relating to any omission or alleged omission
of a material fact required to be stated therein or necessary to make the
statements therein (in the case of any prospectus or supplement thereto and any
free writing prospectus or “issuer information,” in light of the circumstances
under which they were made) not misleading, if the statement or omission was
made in reliance upon and in conformity with information furnished in writing to
the Company by Holder expressly for use therein.

 

(c)           Conduct of Indemnification Proceedings. If any proceeding
whatsoever shall be brought or asserted against any person entitled to
indemnification under Section 1.7(a) or Section 1.7(b) (an “Indemnified Party”),
such Indemnified Party shall promptly notify such other person (the
“Indemnifying Party”) in writing, and the Indemnifying Party shall have the
right to assume the defense thereof, including the employment of counsel
reasonably satisfactory to the Indemnified Party and the payment of all fees and
expenses incurred in connection with defense thereof; provided, that the failure
of any Indemnified Party to give such notice shall not relieve the Indemnifying
Party of its obligations or liabilities pursuant to this Agreement.  An
Indemnified Party shall have the right to employ separate counsel in any such
proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (i) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (ii) the Indemnifying Party shall have failed promptly to assume the
defense of such proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such proceeding; or (iii) the named parties to any such
proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and counsel to the Indemnified Party shall
reasonably believe that a conflict of interest is likely to exist if the same
counsel were to represent such Indemnified Party and the Indemnifying Party (in
which case, if such Indemnified Party notifies the Indemnifying Party in writing
that it elects to employ separate counsel at the expense of the Indemnifying
Party, the Indemnifying Party shall not have the right to assume the defense
thereof and the actual fees and

 

8

--------------------------------------------------------------------------------


 

expenses of separate counsel shall be at the expense of the Indemnifying
Party).  The Indemnifying Party shall not be liable for any settlement of any
such proceeding effected without its written consent, which consent shall not be
unreasonably withheld, delayed or conditioned.  The Indemnifying Party shall
not, without the prior written consent of the Indemnified Party, effect any
settlement of any pending proceeding in respect of which any Indemnified Party
is a party, unless such settlement includes an unconditional release of such
Indemnified Party from all liability on claims that are the subject matter of
such proceeding. All actual fees and expenses of the Indemnified Party
(including actual fees and expenses to the extent incurred in connection with
investigating or preparing to defend such proceeding in a manner not
inconsistent with this Section 1.7) shall be paid to the Indemnified Party, as
incurred, within ten (10) business days of written notice thereof to the
Indemnifying Party.

 

(d)           Contribution. If the indemnification under Section 1.7(a) or
Section 1.7(b) is unavailable to an Indemnified Party or insufficient to hold an
Indemnified Party harmless for any Losses, then the Indemnifying Party shall
contribute to the amount paid or payable by such Indemnified Party, in such
proportion as is appropriate to reflect the relative fault of the Indemnifying
Party and Indemnified Party in connection with the actions, statements or
omissions that resulted in such Losses as well as any other relevant equitable
considerations. The relative fault of the Indemnifying Party and Indemnified
Party shall be determined by reference to, among other matters, whether any
action in question, including any untrue or alleged untrue statement of a
material fact or omission or alleged omission of a material fact, has been taken
or made by, or relates to information supplied by, the Indemnifying Party or
Indemnified Party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action, statement or
omission.  The amount paid or payable by a party as a result of any Losses shall
be deemed to include any attorneys’ or other fees or expenses incurred by such
party in connection with any proceeding to the extent such party would have been
indemnified for such fees or expenses if the indemnification provided for in
this Section 1.7 were available to such party in accordance with its terms.  The
parties hereto agree that it would not be just or equitable if contribution
pursuant to this Section 1.7(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.  The
indemnity and contribution agreements contained in this Section 1.7 are in
addition to any liability that the Indemnifying Party may have to the
Indemnified Party.

 

(e)           Survival. The obligations of the parties hereto under this
Section 1.7 shall survive the completion of any offering of Registrable
Securities in a registration statement, and otherwise.

 

1.8           Rule 144 Reporting. With a view to making available the benefits
of certain rules and regulations of the SEC which may at any time permit the
sale of the Registrable Securities to the public without registration, the
Company agrees to:

 

(a)           make and keep public information available, as those terms are
understood and defined in Rule 144 under the Securities Act, at all times;

 

(b)           file with the SEC in a timely manner all reports and other
documents required of the Company under the Securities Act and the Exchange Act;
and

 

9

--------------------------------------------------------------------------------


 

(c)           so long as the Holder owns any Registrable Securities, furnish to
the Holder promptly upon request a written statement by the Company as to its
compliance with the reporting requirements of said Rule 144 and of the
Securities Act and the Exchange Act, a copy of the most recent annual or
quarterly report of the Company, and such other reports and documents of the
Company as the Holder may request in availing itself of any rule or regulation
of the SEC allowing the Holder to sell any such securities without registration.

 

1.9             Lock-ups.  In consideration of the registration rights provided
by this Agreement, the Holder agrees, upon the Company’s request, to enter into
a customary lock-up agreement in connection with any underwritten offering of
securities by the Company; provided the Holder shall not be obligated to execute
any agreement for a period longer than comparable agreements entered into by the
Company’s officers and directors.

 

2.            GENERAL PROVISIONS.

 

2.1           Assignment. The registration rights of the Holder under this
Agreement may only be assigned to (i) any Permitted Transferee, as such term is
defined in the Securities Purchase Agreement and (ii) any other person acquiring
Registrable Securities relating to shares of Class A Common Stock with a value
of at least $50,000,000.  The Company may not assign this Agreement without the
prior written consent of the Holder.  Subject to the foregoing, the provisions
hereof shall inure to the benefit of, and be binding upon, the successors,
assigns, heirs, executors and administrators of the parties hereto.

 

2.2           Amendment and Waiver of Rights. This Agreement may not be amended,
modified or supplemented in any manner, except by an instrument in writing
signed on behalf of each party.

 

2.3           Waiver. No failure or delay of any party in exercising any right
or remedy hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such right or power, or any course of
conduct, preclude any other or further exercise thereof or the exercise of any
other right or power.  The rights and remedies of the parties hereunder are
cumulative and are not exclusive of any rights or remedies which they would
otherwise have hereunder.  Any agreement on the part of any party to any such
waiver shall be valid only if set forth in a written instrument executed and
delivered by a duly authorized officer on behalf of such party.

 

2.4           Notices.  All notices and other communications hereunder shall be
in writing and shall be deemed duly given (a) on the date of delivery if
delivered personally, or if by facsimile, upon written confirmation of receipt
by facsimile, (b) on the first business day following the date of dispatch if
delivered utilizing a next-day service by a recognized next-day courier or
(c) on the earlier of confirmed receipt or the fifth (5th) business day
following the date of mailing if delivered by registered or certified mail,
return receipt requested, postage prepaid.  All notices hereunder shall be
delivered to the addresses set forth below, or pursuant to such other
instructions as may be designated in writing by the party to receive such
notice:

 

10

--------------------------------------------------------------------------------


 

(i)

 

if to the Holder, to:

 

 

 

 

 

 

 

Raul Zepeda

 

 

 

Avenida Insurgentes Sur #3500, PB

 

 

 

Colonia Peña Pobre

 

 

 

Delegación Tlalpan, CP

 

 

 

14060 México D.F., México

 

 

 

Telecopy No.:

(52) 55 5520 0525

 

 

Confirmation No.:

(52) 55 5325 0505

 

 

 

 

 

 

with a copy to:

 

 

 

 

 

 

 

Jorge Juantorena and Duane McLaughlin

 

 

 

Cleary Gottlieb Steen & Hamilton LLP

 

 

 

One Liberty Plaza

 

 

 

New York, NY 10006

 

 

 

Telecopy No.:

(212) 225-3999

 

 

Confirmation No.:

(212) 225-2758

 

 

 

 

(ii)

 

if to the Company, to:

 

 

 

 

 

 

 

The New York Times Company

 

 

 

620 Eighth Avenue

 

 

 

New York, New York 10018

 

 

 

Telecopy No.:

(212) 556-4634

 

 

Confirmation No.:

(212) 556-1234

 

 

Attention: General Counsel

 

 

2.5            Entire Agreement.  This Agreement constitutes the entire
understanding and agreement between the parties with regard to the subjects
hereof, and supersedes any and all prior understandings and agreements, whether
oral or written, between or among the parties hereto with respect to the
specific subject matter hereof; provided, however, that nothing in this
Agreement shall be deemed to terminate or supersede the provisions of the
Securities Purchase Agreement.

 

2.6           Governing Law. This Agreement shall be governed in all respects by
the internal Laws of the State of New York without regard to principles of
conflict of laws.

 

2.7           Severability.  If any paragraph, provision or clause of this
Agreement shall be found or be held to be illegal, invalid or unenforceable, the
remainder of this Agreement shall be valid and enforceable and the parties shall
use good faith to negotiate a substitute, valid and enforceable provision that
most nearly effects the parties’ intent in entering into this Agreement.

 

2.8           Third Parties. Nothing in this Agreement, express or implied, is
intended to confer upon any person, other than the parties hereto, each
Indemnified Party, and each of

 

11

--------------------------------------------------------------------------------


 

their respective successors and assigns, any rights or remedies under or by
reason of this Agreement.

 

2.9           Titles and Headings. The titles, captions and headings of this
Agreement are included for ease of reference only and shall be disregarded in
interpreting or construing this Agreement. Unless otherwise specifically stated,
all references herein to “sections” and “exhibits” will mean “sections” and
“exhibits,” respectively, to this Agreement.

 

2.10         Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.

 

2.11         Costs And Attorneys’ Fees.  In the event that any action, suit or
other proceeding is instituted concerning or arising out of this Agreement or
any transaction contemplated hereunder, the prevailing party shall be entitled
to recover all of such party’s actual costs and attorneys’ fees and
disbursements incurred in each such action, suit or other proceeding, including
any and all appeals or petitions therefrom.

 

2.13        Further Assurances. The parties agree to execute all such further
documents and instruments and to take all such further actions as may be
reasonably necessary or appropriate to carry out the purposes and intent of this
Agreement.

 

2.14        Facsimile Signatures.  This Agreement may be executed and delivered
by facsimile and upon such delivery the facsimile signature will be deemed to
have the same effect as if the original signature had been delivered to the
other party.

 

2.15         Enforcement.  The parties agree that irreparable damage would occur
in the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached.  Accordingly,
each of the parties shall be entitled to specific performance of the terms
hereof, including an injunction or injunctions to prevent breaches of this
Agreement in addition to any other remedy to which each party is entitled at law
or in equity.  Each of the parties further hereby waives (a) any defense in any
action for specific performance that a remedy at law would be adequate and
(b) any requirement under any law to post security as a prerequisite to
obtaining equitable relief.

 

2.16         No Presumption Against Drafting Party.  Each party acknowledges
that it has been represented by counsel in connection with this Agreement. 
Accordingly, any rule of law or any legal decision that would require
interpretation of any claimed ambiguities in this Agreement against the drafting
party has no application and is expressly waived.

 

[Signature page follows.]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

THE NEW YORK TIMES COMPANY

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

INMOBILIARIA CARSO, S.A. DE C.V.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

BANCO INBURSA S.A., INSTITUCIÓN DE
BANCA MÚLTIPLE GRUPO FINANCIERO
INBURSA

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

13

--------------------------------------------------------------------------------


 

EXHIBIT 4(A).4

 

FORM OF OPINIONS OF SPECIAL COUNSEL
TO AND GENERAL COUNSEL OF THE COMPANY

 

Matters To Be Covered in
Opinions of Special Counsel to and General Counsel of the Company

 

1.                                       Each of the Company and its Significant
Subsidiaries being validly existing and in good standing (based solely on good
standing certificates from the relevant jurisdictions) and the Company having
requisite corporate power and authority to issue and sell the Notes and Warrants
and to execute, deliver and perform its obligations under the transaction
documents.

 

2.                                       Each of the Company and its Significant
Subsidiaries being duly qualified and in good standing as a foreign corporation
in appropriate jurisdictions.

 

3.                                       Due authorization and execution and
delivery of the transaction documents and such transaction documents being
legal, valid, binding and enforceable.

 

4.                                       Execution, delivery and performance of
the transaction documents does not conflict with charter documents or laws.

 

5.                                       Execution, delivery and performance of
the transaction documents does not conflict with material agreements.

 

6. All consents required to issue and sell the Notes and the Warrants and to
execute, deliver and perform the transaction documents having been obtained.

 

7.                                       No litigation questioning validity of
documents.

 

8.                                       The shares of Class A Common Stock
issuable upon exercise of the Warrants have been duly authorized and reserved
for issuance upon exercise of the Warrants and when so issued in accordance with
the terms of the Warrants will be validly issued, fully paid and non-assessable.

 

9.                                       Neither the Notes nor the Warrants
require registration under the Securities Act of 1933, as amended; no need to
qualify an indenture under the Trust Indenture Act of 1939, as amended.

 

10.                                 No violation of Regulations T, U or X of the
Federal Reserve Board.

 

11.                                 Company not an “investment company”, or a
company “controlled” by an “investment company”, under the Investment Company
Act of 1940, as amended.

 

12.                                 Such other opinions as may be reasonably
requested by the Purchasers.

 

EXHIBIT 4(A).4

(to Securities Purchase Agreement)

 

1

--------------------------------------------------------------------------------


 

Opinions in numbered items 1 (as to the Alabama and Massachusetts entities), 2
and 7 may be delivered by internal counsel; all other opinions to be delivered
by external counsel.

 

2

--------------------------------------------------------------------------------